Exhibit 10.1

Execution Version

AMENDMENT NO. 1, dated as of January 24, 2019 (this “Amendment”), to (i) the
Amended and Restated Credit Agreement, dated as of March 18, 1999 and amended
and restated on December 21, 2017 (the “Credit Agreement”), by and among CHARTER
COMMUNICATIONS OPERATING, LLC, a Delaware limited liability company
(“Borrower”), CCO HOLDINGS, LLC, a Delaware limited liability company
(“Holdings”), the LENDERS party thereto and BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”), and (ii) the Guarantee and
Collateral Agreement, dated as of March 18, 1999, as amended and restated as of
March 31, 2010, as further amended and restated on May 18, 2016 (the “Guarantee
and Collateral Agreement”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement or the
Guarantee and Collateral Agreement, each as amended by this Amendment, as the
context requires.

WHEREAS, the Borrower wishes to establish the Revolving B Commitments, convert
all or a portion of its Term A-2 Loans to Term A-3 Loans, borrow an additional
amount of Term A-3 Loans and make certain other amendments to the Credit
Agreement and the Guarantee and Collateral Agreement;

WHEREAS, the Required Lenders, each Issuing Lender and the Swingline Lender have
agreed to the amendments contemplated above; and

WHEREAS, each Lender listed on Schedule I hereto has agreed to provide a
Revolving B Commitment and/or a Term A-3 Commitment in the respective amounts
set forth opposite such Lender’s name on Schedule I;

WHEREAS, each Lender with an outstanding Term A-2 Loan that has so indicated on
its counterpart to this Amendment has agreed to convert such Term A-2 Loan to a
Term A-3 Loan on the Amendment No. 1 Effective Date;

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, Holdings, the Lenders, Issuing Lenders and Swingline
Lender party hereto and the Administrative Agent hereby agree as follows:

SECTION 1. Amendment of the Credit Agreement. The Credit Agreement is, effective
as of the Amendment No. 1 Effective Date, hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.

SECTION 2. Amendment of the Guarantee and Collateral Agreement. The Guarantee
and Collateral Agreement is, effective as of the Amendment No. 1 Effective Date,
hereby amended by amending in its entirety the last sentence of Section 9.15(c)
as follows:

“At the request and sole expense of the Borrower, a Subsidiary Guarantor shall
be released from its obligations hereunder as provided in Section 10.14 of the
Credit Agreement.”



--------------------------------------------------------------------------------

SECTION 3. Effectiveness. This Amendment shall become effective on the date
(such date and time of effectiveness, the “Amendment No. 1 Effective Date”) that
each of the conditions precedent set forth below shall have been satisfied:

(a)    The Administrative Agent shall have received executed counterparts hereof
from each of the Loan Parties, Lenders constituting the Required Lenders, each
Lender listed on Schedule I hereto as having a Revolving B Commitment or a Term
A-3 Commitment;

(b)    On the Amendment No. 1 Effective Date, the Administrative Agent shall
have received the legal opinion of Kirkland & Ellis LLP, counsel to the Loan
Parties, which opinion shall be in form and substance reasonably satisfactory to
the Administrative Agent.

(c)    The Administrative Agent shall have received a completed Notice of
Borrowing for the Term A-3 Loans;

(d)    The Administrative Agent shall have received from a Responsible Officer
of the Borrower a certificate in form and substance reasonably satisfactory to
the Administrative Agent certifying that the Borrower and its Subsidiaries, on a
consolidated basis after giving effect to this Amendment and the payment of all
fees and expenses in connection therewith, are Solvent;

(e)    The Administrative Agent shall have received from the Borrower upfront
fees for the account of each Lender equal to the sum of (i) 0.20% of the
aggregate principal amount of the Term A-3 Commitment of such Lender, (ii) 0.20%
of the aggregate amount of the Revolving B Commitment of such Lender that is in
excess of the amount of such Lender’s Revolving Commitment in effect immediately
prior to the Amendment No. 1 Effective Date, (iii) 0.04% of such Lender’s Term
A-2 Loan that is converted to a Term A-3 Loan on the Amendment No. 1 Effective
Date and (iv) 0.04% of the amount of such Lender’s Revolving B Commitment up to
the amount of such Lender’s Revolving Commitment in effect immediately prior to
the Amendment No. 1 Effective Date;

(f)    The Borrower shall have paid, or concurrently herewith shall pay to the
Administrative Agent for the benefit of the applicable Lenders all accrued
(i) commitment fees pursuant to Section 2.6(a) of the Credit Agrement,
(ii) Letter of Credit fees pursuant to the first sentence of Section 3.3 (a) of
the Credit Agreement and (iii) all accrued interest on the Revolving Loans and
Term A-2 Loans, in each case, to but excluding the Amendment No. 1 Effective
Date; and

(g)    The Borrower shall have paid, or concurrently herewith shall pay to the
Administrative Agent for the benefit of the applicable Agents, to the extent
invoiced, the reasonable documented out-of-pocket expenses of such Agents in
connection with this Agreement.

SECTION 4. Representations and Warranties. In order to induce the Lenders and
the Administrative Agent to enter into this Amendment, the Borrower represents
and warrants to each of the Lenders and the Administrative Agent that, after
giving effect to this Amendment, and both before and after giving effect to the
transactions contemplated by this Amendment:

(a)    no Default or Event of Default has occurred and is continuing; and

 

-2-



--------------------------------------------------------------------------------

(b)    each of the representations and warranties made by each of the Loan
Parties in or pursuant to the Loan Documents is true and correct in all material
respects on and as of the date hereof as if made on the date hereof (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, in all material respects as of such specific date) and in each
case without duplication of any materiality qualifier therein.

SECTION 5. Reference to and Effect on the Loan Documents. On and after the
Amendment No. 1 Effective Date, each reference in each of the Credit Agreement
and the Guarantee and Collateral Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement or the
Guarantee and Collateral Agreement, respectively, and each reference in the
Notes and each of the other Loan Documents to “the Credit Agreement,” “the
Guarantee and Collateral Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement or the Guarantee and Collateral
Agreement, as applicable, shall mean and be a reference to each of the Credit
Agreement or the Guarantee and Collateral Agreement, as amended by this
Amendment. The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. On and
after the effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or any Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. Each of the Loan Parties hereby consents to the Amendment and
reaffirms its obligations under the Loan Documents to which it is party after
giving effect to the Amendment. This Amendment shall not constitute a novation
of the Credit Agreement, the Guarantee and Collateral Agreement or any other
Loan Document.

SECTION 6. Applicable Law; Waiver of Jury Trial.

(A)    THIS AMENDMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(B)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM HEREIN.

SECTION 7. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of an original
executed counterpart hereof.

[Signature pages to follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CHARTER COMMUNICATIONS OPERATING, LLC, as Borrower By:   /s/ Jessica Fischer  
Name: Jessica Fischer   Title:   Senior Vice President, Finance and Corporate
Treasurer

 

CCO HOLDINGS, LLC, as Holdings By:   /s/ Jessica Fischer   Name: Jessica Fischer
  Title:   Senior Vice President, Finance and Corporate Treasurer

 

THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE A HERETO By:   /s/ Jessica Fischer
  Name: Jessica Fischer   Title:   Senior Vice President, Finance and Corporate
Treasurer

[Amendment No. 1 to Charter Communications Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A, as Administrative Agent By:   /s/ Don B. Pinzon   Name:
Don B. Pinzon   Title:   Vice President

 

BANK OF AMERICA, N.A, as Swingline Lender and an Issuing Lender By:   /s/ Eric
Ridgway   Name: Eric Ridgway   Title:   Director

[Amendment No. 1 to Charter Communications Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A, as an Issuing Lender By:   /s/ Inderjeet Singh Aneja  
Name: Inderjeet Singh Aneja   Title:   Vice President

[Amendment No. 1 to Charter Communications Credit Agreement]



--------------------------------------------------------------------------------

[Lenders’ Signature Pages on file with Charter]

[Amendment No. 1 to Charter Communications Credit Agreement]



--------------------------------------------------------------------------------

Schedule A

Subsidiary Guarantors

 

1.   

Alabanza LLC

2.   

America’s Job Exchange LLC

3.   

BHN Spectrum Investments, LLC

4.   

Bresnan Broadband Holdings, LLC

5.   

Bresnan Communications, LLC

6.   

Bresnan Digital Services, LLC

7.   

Bresnan Microwave of Montana, LLC

8.   

Bright House Networks Information Services (Alabama), LLC

9.   

Bright House Networks Information Services (California), LLC

10.   

Bright House Networks Information Services (Florida), LLC

11.   

Bright House Networks Information Services (Indiana), LLC

12.   

Bright House Networks Information Services (Michigan), LLC

13.   

Bright House Networks, LLC

14.   

CC Fiberlink, LLC

15.   

CC Systems, LLC

16.   

CC VI Fiberlink, LLC

17.   

CC VI Operating Company, LLC

18.   

CC VII Fiberlink, LLC

19.   

CC VIII Fiberlink, LLC

20.   

CC VIII Operating, LLC

21.   

CCO Fiberlink, LLC

22.   

CCO NR Holdings, LLC

23.   

CCO Transfers, LLC

24.   

Charter Advanced Services (AL), LLC

25.   

Charter Advanced Services (CA), LLC

26.   

Charter Advanced Services (CO), LLC

27.   

Charter Advanced Services (CT), LLC

28.   

Charter Advanced Services (GA), LLC

29.   

Charter Advanced Services (IL), LLC

30.   

Charter Advanced Services (IN), LLC

31.   

Charter Advanced Services (KY), LLC

32.   

Charter Advanced Services (LA), LLC

33.   

Charter Advanced Services (MA), LLC

34.   

Charter Advanced Services (MD), LLC

35.   

Charter Advanced Services (MI), LLC

36.   

Charter Advanced Services (MN), LLC

37.   

Charter Advanced Services (MO), LLC



--------------------------------------------------------------------------------

38.   

Charter Advanced Services (MS), LLC

39.   

Charter Advanced Services (MT), LLC

40.   

Charter Advanced Services (NC), LLC

41.   

Charter Advanced Services (NE), LLC

42.   

Charter Advanced Services (NH), LLC

43.   

Charter Advanced Services (NV), LLC

44.   

Charter Advanced Services (NY), LLC

45.   

Charter Advanced Services (OH), LLC

46.   

Charter Advanced Services (OR), LLC

47.   

Charter Advanced Services (PA), LLC

48.   

Charter Advanced Services (SC), LLC

49.   

Charter Advanced Services (TN), LLC

50.   

Charter Advanced Services (TX), LLC

51.   

Charter Advanced Services (UT), LLC

52.   

Charter Advanced Services (VA), LLC

53.   

Charter Advanced Services (VT), LLC

54.   

Charter Advanced Services (WA), LLC

55.   

Charter Advanced Services (WI), LLC

56.   

Charter Advanced Services (WV), LLC

57.   

Charter Advanced Services (WY), LLC

58.   

Charter Advanced Services VIII (MI), LLC

59.   

Charter Advanced Services VIII (MN), LLC

60.   

Charter Advanced Services VIII (WI), LLC

61.   

Charter Cable Partners, LLC

62.   

Charter Communications Entertainment I, LLC

63.   

Charter Communications Operating Capital Corp.

64.   

Charter Communications VI, L.L.C.

65.   

Charter Communications VII, LLC

66.   

Charter Communications, LLC

67.   

Charter Distribution, LLC

68.   

Charter Fiberlink – Alabama, LLC

69.   

Charter Fiberlink – Georgia, LLC

70.   

Charter Fiberlink – Illinois, LLC

71.   

Charter Fiberlink – Maryland II, LLC

72.   

Charter Fiberlink – Michigan, LLC

73.   

Charter Fiberlink – Missouri, LLC

74.   

Charter Fiberlink – Nebraska, LLC

75.   

Charter Fiberlink – Tennessee, LLC

76.   

Charter Fiberlink AR-CCVII, LLC

77.   

Charter Fiberlink CA-CCO, LLC

78.   

Charter Fiberlink CC VIII, LLC



--------------------------------------------------------------------------------

79.   

Charter Fiberlink CCO, LLC

80.   

Charter Fiberlink CT-CCO, LLC

81.   

Charter Fiberlink LA-CCO, LLC

82.   

Charter Fiberlink MA-CCO, LLC

83.   

Charter Fiberlink MS-CCVI, LLC

84.   

Charter Fiberlink NC-CCO, LLC

85.   

Charter Fiberlink NH-CCO, LLC

86.   

Charter Fiberlink NV-CCVII, LLC

87.   

Charter Fiberlink NY-CCO, LLC

88.   

Charter Fiberlink OH-CCO, LLC

89.   

Charter Fiberlink OR-CCVII, LLC

90.   

Charter Fiberlink SC-CCO, LLC

91.   

Charter Fiberlink TX-CCO, LLC

92.   

Charter Fiberlink VA-CCO, LLC

93.   

Charter Fiberlink VT-CCO, LLC

94.   

Charter Fiberlink WA-CCVII, LLC

95.   

Charter Helicon, LLC

96.   

Charter Leasing Holding Company, LLC

97.   

Charter Leasing of Wisconsin, LLC

98.   

DukeNet Communications Holdings, LLC

99.   

DukeNet Communications, LLC

100.   

Falcon Cable Communications, LLC

101.   

Falcon Community Cable, L.P.

102.   

Falcon First Cable of the Southeast, LLC

103.   

Falcon First, LLC

104.   

Falcon Video Communications, L.P.

105.   

Helicon Partners I, L.P.

106.   

ICI Holdings, LLC

107.   

Insight Blocker LLC

108.   

Insight Capital LLC

109.   

Insight Communications Company, L.P.

110.   

Insight Communications Midwest, LLC

111.   

Insight Communications of Kentucky, L.P.

112.   

Insight Interactive, LLC

113.   

Insight Kentucky Capital, LLC

114.   

Insight Kentucky Partners I, L.P.

115.   

Insight Kentucky Partners II, L.P.

116.   

Insight Midwest Holdings, LLC

117.   

Insight Midwest, L.P.

118.   

Interactive Cable Services, LLC

119.   

Intrepid Acquisition LLC



--------------------------------------------------------------------------------

120.   

Marcus Cable Associates, L.L.C.

121.   

Marcus Cable of Alabama, L.L.C.

122.   

NaviSite LLC

123.   

Oceanic Time Warner Cable LLC

124.   

Robin Media Group, LLC

125.   

Spectrum Gulf Coast, LLC

126.   

Spectrum Mid-America, LLC

127.   

Spectrum Mobile, LLC

128.   

Spectrum Mobile Equipment, LLC

129.   

Spectrum Originals, LLC

130.   

Spectrum Originals Development, LLC

131.   

Spectrum Pacific West, LLC

132.   

Spectrum Security, LLC

133.   

Spectrum Southeast, LLC

134.   

The Helicon Group, L.P.

135.   

Time Warner Cable Business LLC

136.   

Time Warner Cable Enterprises LLC

137.   

Time Warner Cable Information Services (Alabama), LLC

138.   

Time Warner Cable Information Services (Arizona), LLC

139.   

Time Warner Cable Information Services (California), LLC

140.   

Time Warner Cable Information Services (Colorado), LLC

141.   

Time Warner Cable Information Services (Hawaii), LLC

142.   

Time Warner Cable Information Services (Idaho), LLC

143.   

Time Warner Cable Information Services (Illinois), LLC

144.   

Time Warner Cable Information Services (Indiana), LLC

145.   

Time Warner Cable Information Services (Kansas), LLC

146.   

Time Warner Cable Information Services (Kentucky), LLC

147.   

Time Warner Cable Information Services (Maine), LLC

148.   

Time Warner Cable Information Services (Massachusetts), LLC

149.   

Time Warner Cable Information Services (Michigan), LLC

150.   

Time Warner Cable Information Services (Missouri), LLC

151.   

Time Warner Cable Information Services (Nebraska), LLC

152.   

Time Warner Cable Information Services (New Hampshire), LLC

153.   

Time Warner Cable Information Services (New Jersey), LLC

154.   

Time Warner Cable Information Services (New Mexico) LLC

155.   

Time Warner Cable Information Services (New York), LLC

156.   

Time Warner Cable Information Services (North Carolina), LLC

157.   

Time Warner Cable Information Services (Ohio), LLC

158.   

Time Warner Cable Information Services (Pennsylvania), LLC

159.   

Time Warner Cable Information Services (South Carolina), LLC

160.   

Time Warner Cable Information Services (Tennessee), LLC



--------------------------------------------------------------------------------

161.   

Time Warner Cable Information Services (Texas), LLC

162.   

Time Warner Cable Information Services (Virginia), LLC

163.   

Time Warner Cable Information Services (Washington), LLC

164.   

Time Warner Cable Information Services (West Virginia), LLC

165.   

Time Warner Cable Information Services (Wisconsin), LLC

166.   

Time Warner Cable International LLC

167.   

Time Warner Cable Internet Holdings III LLC

168.   

Time Warner Cable Internet Holdings LLC

169.   

Time Warner Cable Internet LLC

170.   

Time Warner Cable Media LLC

171.   

Time Warner Cable New York City LLC

172.   

Time Warner Cable Northeast LLC

173.   

Time Warner Cable Sports LLC

174.   

Time Warner Cable, LLC

175.   

TWC Administration LLC

176.   

TWC Communications, LLC

177.   

TWC Digital Phone LLC

178.   

TWC Media Blocker LLC

179.   

TWC News and Local Programming Holdco LLC

180.   

TWC News and Local Programming LLC

181.   

TWC Regional Sports Network I LLC

182.   

TWC Regional Sports Network II LLC

183.   

TWC SEE Holdco LLC

184.   

TWC Wireless LLC

185.   

TWC/Charter Los Angeles Cable Advertising, LLC

186.   

TWCIS Holdco LLC

187.   

Falcon Cable Systems Company II, L.P.

188.   

Falcon Community Ventures I Limited Partnership

189.   

Bresnan Broadband of Colorado, LLC

190.   

Bresnan Broadband of Montana, LLC

191.   

Bresnan Broadband of Utah, LLC

192.   

Bresnan Broadband of Wyoming, LLC



--------------------------------------------------------------------------------

EXHIBIT A

Deal CUSIP: 16117LBP3

Revolver FacilityRevolving A Commitments CUSIP: 16117LBQ1

Revolving B Commitments CUSIP: 16117LBT5

Term A-2 Loan A-2 CUSIP: 16117LBR9

Term A-3 Loan CUSIP: 16117LBU2

Term Loan B CUSIP: 16117LBS7

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

CHARTER COMMUNICATIONS OPERATING, LLC,

as Borrower,

CCO HOLDINGS, LLC,

BANK OF AMERICA, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE AG,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

MIZUHO BANK, LTD.,

RBC CAPITAL MARKETS,

UBS SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC,

as Syndication Agents and Documentation Agents,

BANK OF AMERICA, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

MIZUHO BANK, LTD.,

RBC CAPITAL MARKETS,

UBS SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners,

BANK OF AMERICA, N.A., CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES
(USA) LLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, JPMORGAN CHASE
BANK, N.A., MIZUHO BANK, LTD., MUFG BANK, LTD., RBC CAPITAL MARKETS, TD
SECURITIES (USA) LLC and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners for the Term A-3 Loans and the
Revolving B Commitments,

Dated as of March 18, 1999,

as Amended and Restated as of December 21, 2017

as Amended by Amendment No. 1 on January 24, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

SECTION 1 DEFINITIONS

     1  

1.1.

     Defined Terms      1  

1.2.

     Other Definitional Provisions; Pro Forma Calculations      3436  

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

     3739  

2.1.

     Loans and Commitments      3739  

2.2.

     Procedure for Borrowing      4244  

2.3.

     Repayment of Loans      4245  

2.4.

     Swingline Commitment      4447  

2.5.

     Procedure for Swingline Borrowing; Refunding of Swingline Loans      4447  

2.6.

     Fees, Etc.      4649  

2.7.

     Termination or Reduction of Commitments.      4649  

2.8.

     Optional Prepayments      4750  

2.9.

     Mandatory Prepayments      5052  

2.10.

     Conversion and Continuation Options      5053  

2.11.

     Limitations on Eurodollar Tranches      5154  

2.12.

     Interest Rates and Payment Dates      5154  

2.13.

     Computation of Interest and Fees      5254  

2.14.

     Inability to Determine Interest Rate      5255  

2.15.

     Pro Rata Treatment and Payments      5356  

2.16.

     Requirements of Law      5558  

2.17.

     Taxes      5659  

2.18.

     Indemnity      5861  

2.19.

     Change of Lending Office      5861  

2.20.

     Replacement of Lenders      5861  

2.21.

     Defaulting Lenders      5962  

2.22.

     Obligations of Lenders Several      6164  

2.23.

     Permitted Debt Exchanges      6164  

SECTION 3 LETTERS OF CREDIT

     6467  

3.1.

     L/C Commitment      6467  

3.2.

     Procedure for Issuance of Letter of Credit      6568  

3.3.

     Fees and Other Charges      6668  

3.4.

     L/C Participations      6669  

3.5.

     Reimbursement Obligation of the Borrower      6770  

3.6.

     Obligations Absolute      6770  

3.7.

     Letter of Credit Payments      6871  

3.8.

     Cash Collateral      6871  

3.9.

     Applications      6972  

3.10.

     Applicability of ISP and UCP      6972  

SECTION 4 REPRESENTATIONS AND WARRANTIES

     6972  

4.1.

     Financial Condition      6972  

4.2.

     No Change      7072  

4.3.

     Existence; Compliance with Law      7072  

4.4.

     Power; Authorization; Enforceable Obligations      7073  

 

-i-



--------------------------------------------------------------------------------

4.5.

     No Legal Bar      7073  

4.6.

     Litigation      7073  

4.7.

     No Default      7073  

4.8.

     Ownership of Property; Liens      7173  

4.9.

     Intellectual Property      7173  

4.10.

     Taxes      7174  

4.11.

     Federal Regulations      7174  

4.12.

     Labor Matters      7174  

4.13.

     ERISA      7174  

4.14.

     Investment Company Act; Other Regulations      7275  

4.15.

     Subsidiaries      7275  

4.16.

     Use of Proceeds      7275  

4.17.

     Environmental Matters      7275  

4.18.

     Certain Cable Television Matters      7376  

4.19.

     Accuracy of Information, Etc.      7476  

4.20.

     Security Interests      7477  

4.21.

     Solvency      7477  

SECTION 5 CONDITIONS PRECEDENT

     7477  

5.1.

     Conditions to Restatement Effective Date      7477  

5.2.

     Conditions to Each Extension of Credit      7577  

SECTION 6 AFFIRMATIVE COVENANTS

     7578  

6.1.

     Financial Statements      7578  

6.2.

     Certificates; Other Information      7779  

6.3.

     Payment of Obligations      7780  

6.4.

     Maintenance of Existence; Compliance      7780  

6.5.

     Maintenance of Property; Insurance      7880  

6.6.

     Inspection of Property; Books and Records; Discussions      7880  

6.7.

     Notices      7881  

6.8.

     Environmental Laws      7981  

6.9.

     Additional Collateral      7982  

6.10.

     Regulated Subsidiaries      7982  

SECTION 7 NEGATIVE COVENANTS

     8082  

7.1.

     Financial Condition Covenants      8083  

7.2.

     Indebtedness      8083  

7.3.

     Liens      8284  

7.4.

     Fundamental Changes      8386  

7.5.

     Disposition of Property      8487  

7.6.

     Restricted Payments      8689  

7.7.

     Investments      8891  

7.8.

     Certain Payments and Modifications Relating to Indebtedness and Management
Fees      9093  

7.9.

     Transactions with Affiliates      9194  

7.10.

     Sales and Leasebacks      9295  

7.11.

     [Reserved]      9295  

7.12.

     Negative Pledge Clauses      9295  

7.13.

     Clauses Restricting Subsidiary Distributions      9295  

7.14.

     Lines of Business      9396  

7.15.

     Investments in the Borrower      9496  

 

-ii-



--------------------------------------------------------------------------------

SECTION 8 EVENTS OF DEFAULT

     9497  

8.1.

     Events of Default      9497  

8.2.

     Application of Funds      98101  

SECTION 9 THE AGENTS

     99102  

9.1.

     Appointment      99102  

9.2.

     Delegation of Duties      99102  

9.3.

     Exculpatory Provisions      99102  

9.4.

     Reliance by Administrative Agent      100103  

9.5.

     Notice of Default      101103  

9.6.

     Non-Reliance on Agents and OtherCertain Representations and Agreements by
Lenders      101104  

9.7.

     Indemnification      101106  

9.8.

     Agent in Its Individual Capacity      103106  

9.9.

     Successor Administrative Agent      104106  

9.10.

     Agents      104107  

9.11.

     Collateral and Guaranty Matters      104107  

9.12.

     Specified Cash Management Agreements and Specified Hedge Agreements     
105107  

SECTION 10 MISCELLANEOUS

     105108  

10.1.

     Amendments and Waivers      105108  

10.2.

     Notices      106109  

10.3.

     No Waiver; Cumulative Remedies      108110  

10.4.

     Survival of Representations and Warranties      108111  

10.5.

     Payment of Expenses and Taxes      108111  

10.6.

     Successors and Assigns; Participations and Assignments      109112  

10.7.

     Adjustments; Setoff      113116  

10.8.

     Counterparts      114117  

10.9.

     Severability      114117  

10.10.

     Integration      114117  

10.11.

     GOVERNING LAW      114117  

10.12.

     Submission to Jurisdiction; Waivers      114117  

10.13.

     Acknowledgments      115118  

10.14.

     Release of Guarantees and Liens      115118  

10.15.

     Confidentiality      115119  

10.16.

     WAIVERS OF JURY TRIAL      116120  

10.17.

     Electronic Execution of Assignments and Certain Other Documents      116120
 

10.18.

     USA Patriot Act      117120  

10.19.

     EU Bail-In Provisions      117120  

10.20.

     Intercreditor Agreements      117121  

SCHEDULES:

 

4.15    Subsidiaries 4.20(a)    UCC Filing Jurisdictions 10.2    Notices for
Administrative Agent, Swingline Lender and Issuing Lenders

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS:

 

A    Form of Assignment and Assumption B    Form of Compliance Certificate C    
   Form of United States Tax Compliance Certificate D    Form of Specified
Subordinated Note E    Form of Notice of Borrowing F    Form of Release

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 18, 1999, as amended
and restated as of December 21, 2017 and as Amended by Amendment No. 1 as of
January 24, 2019, among CHARTER COMMUNICATIONS OPERATING, LLC, a Delaware
limited liability company (the “Borrower”), CCO HOLDINGS, LLC, a Delaware
limited liability company (“Holdings”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
together with any successor, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower and Holdings are parties to that certain Amended and
Restated Credit Agreement, dated as of March 18, 1999, and as amended and
restated as of May 18, 2016, as amended by Amendment No. 1, dated as of
December 23, 2016, and as further amended by Incremental Activation Notice
No. 1, dated as of January 1921, 2017, with the Administrative Agent, the
issuing lenders party thereto and the lenders party thereto (the “Existing
Credit Agreement”), and

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in the Restatement
Agreement; and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrower
outstanding thereunder;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Restatement Effective Date (as defined below), the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:

SECTION 1 DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100th of 1%) equal to the greater of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus 1⁄2 of 1%.
Any change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acceptable Price”: as defined in Section 2.8(b)(iii).

“Acceptance Date”: as defined in Section 2.8(b)(iii).

“Acquisition Agreement”: means that certain Agreement and Plan of Mergers, dated
as of May 23, 2015, among Charter Communications, Inc., Time Warner Cable Inc.,
CCH I, LLC, Nina Corporation I, Inc., Nina Company II, LLC and Nina Company III,
LLC.

“Acquisition Transactions”: means the transactions contemplated by the
Acquisition Agreement.



--------------------------------------------------------------------------------

“Additional Term B Commitment”: the obligation of the Additional Term B Lender
to make a Term B Loan on the Restatement Effective Date in an aggregate
principal amount equal to the excess of $6,350,000,000 over the aggregate
principal amount of Converted Term Loans.

“Additional Term B Lender”: means the Lender identified as such in the
Restatement Agreement.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Agent Parties”: as defined in Section 10.2(c).

“Agents”: the collective reference to the Documentation Agents, the Syndication
Agents, the Joint Lead Arrangers and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (b) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Amended and Restated Credit Agreement, as further amended,
supplemented or otherwise modified from time to time.

“Allocated Proceeds”: as defined in Section 2.9(a).

“Amendment No. 1”: Amendment No. 1 to this Agreement, dated as of January 24,
2019.

“Amendment No. 1 Effective Date”: as defined in Amendment No. 1.

“Annualized Asset Cash Flow Amount”: with respect to any Disposition of assets,
an amount equal to the portion of Consolidated Operating Cash Flow for the most
recent Asset Disposition Test Period ending prior to the date of such
Disposition which was contributed by such assets multiplied by four.

“Annualized Operating Cash Flow”: for any fiscal quarter, an amount equal to
Consolidated Operating Cash Flow for such period multiplied by four.

“Annualized Pro Forma Operating Cash Flow”: an amount, determined on any
Disposition Date or Exchange Date in connection with any proposed Disposition or
Exchange pursuant to Section 7.5(f) or (g), equal to Consolidated Operating Cash
Flow for the most recent Asset Disposition Test Period multiplied by four,
calculated in the manner contemplated by Section 1.2(f) but excluding the effect
of such Disposition or Exchange.

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin”:

(a) with respect to the Revolving Loans and Swingline Loans, (x) if CCI has a
corporate family rating that is an Investment Grade Rating from at least two
Rating Agencies, the rate per annum set forth under the relevant column heading
below:

 

     ABR Loans     Eurodollar Loans  

Revolving Loans

     0.25 %      1.25 % 

Swingline Loans

     0.25 %      N/A  

or (y) otherwise, the rate per annum set forth under the relevant column heading
below:

 

     ABR Loans     Eurodollar Loans  

Revolving Loans

     0.50 %      1.50 % 

Swingline Loans

     0.50 %      N/A  

; provided, that (i) the Applicable Margin with respect to Revolving Loans made
pursuant to any Extended Revolving Commitment following the RestatementAmendment
No. 1 Effective Date shall be as set forth in the applicable Incremental
Activation Notice and (ii) the Applicable Margin for Swingline Loans, at any
time, shall be equal to the highest Applicable Margin that would be applicable
to any Revolving Loan that is an ABR Loan at such time;

(b) with respect to Term A-2 Loans, (i) 0.50% in the case of ABR Loans and
(ii) 1.50% in the case of Eurodollar Loans;

(c) with respect to Term A-3 Loans, (i) 0.50% in the case of ABR Loans and
(ii) 1.50% in the case of Eurodollar Loans;

(d) with respect to Term B Loans, (i) 1.00% in the case of ABR Loans and
(ii) 2.00% in the case of Eurodollar Loans;

(d(e ) with respect to any other Incremental Term Loans, such per annum rates as
shall be agreed to by the Borrower and the applicable Incremental Term Lenders
as shown in the applicable Incremental Activation Notice; and

(ef) with respect to Extended Term Loans, such per annum rates as shall be
agreed to by the Borrower and the applicable Extending Term Lenders as shown in
the applicable Incremental Activation Notice.

“Applicable Price”: as defined in Section 2.8(b).

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

“Approved Fund”: as defined in Section 10.6.

“Asset Disposition Test Period”: as of any date of determination, the most
recent fiscal quarter as to which financial statements have been delivered
pursuant to Section 6.1.

 

-3-



--------------------------------------------------------------------------------

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding (a) Exchanges pursuant to which no cash consideration is
received by the Borrower or any of its Subsidiaries and (b) any such Disposition
permitted by clause (a), (b), (c), (d), (e), (h), (i), (j) or (l) of
Section 7.5) that yields gross cash proceeds to the Borrower or any of its
Subsidiaries in excess of $250,000,000.

“Assignee”: as defined in Section 10.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.

“Assumption Agreement”: an agreement in substantially the form of the applicable
Exhibit to the Guarantee and Collateral Agreement, pursuant to which a
Subsidiary of the Borrower becomes a party thereto.

“Attributable Debt”: in respect of a sale and leaseback transaction entered into
by the Borrower or any of its Subsidiaries, at the time of determination, the
present value of the obligation of the lessee for net rental payments during the
remaining term of the lease included in such sale and leaseback transaction
including any period for which such lease has been extended or may, at the sole
option of the lessor, be extended. Such present value shall be calculated using
a discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP.

“Authorizations”: all filings, recordings and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
Licenses, certificates and permits from, the FCC, applicable public utilities
and other Governmental Authorities, including, without limitation, CATV
Franchises, FCC Licenses and Pole Agreements.

“Available Amount”: the sum of :

(i) $2,000,000,000; plus

(ii) the excess of (x) Consolidated Operating Cash Flow for the period, taken as
a single accounting period, commencing on January 1, 2018 and ending on the last
day of the Borrower’s most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 6.1 minus (y) 130% of cumulative
consolidated cash interest expense of the Borrower for the period, taken as a
single accounting period, commencing on January 1, 2018 and ending on the last
day of the Borrower’s most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 6.1; plus

(iii) an amount equal to 100% of Capital Stock Sale Proceeds (reduced for
purposes of this clause (iii) by any amount of such Capital Stock Sale Proceeds
(x) used in connection with an Investment made in reliance on Section 7.7(h) or
(y) used in connection with any prepayment of Specified Long Term Indebtedness
in reliance on Section 7.8(a)(iv); plus

(iv) any cash return of Investment to the Borrower or any Subsidiary (including
upon any disposition of any such Investment) made in reliance on Section 7.7(o)
from a Person other than the Borrower or any Subsidiary; minus

(v) the aggregate amount of Restricted Payments made after the Restatement
Effective Date in reliance on Section 7.6(k), the aggregate amount of
Investments made after the Restatement Effective Date in reliance on
Section 7.7(o) and the aggregate amount of prepayments of Specified Long Term
Indebtedness made after the Restatement Effective Date in reliance on
Section 7.8(a)(vii).

 

-4-



--------------------------------------------------------------------------------

“Available Liquidity”: at any date, the sum of (a) the Available Revolving
Commitments, (b) the amount of undrawn commitments in respect of Incremental
Term Loans that are in effect on such date pursuant to Incremental Activation
Notices to the extent that the required use of proceeds with respect to the
proceeds of such Incremental Term Loans is not more restrictive than the
representation set forth in Section 4.16 and (c) the aggregate amount of cash
and Cash Equivalents on hand of the Borrower and its Subsidiaries not subject to
any Lien (other than pursuant to the Loan Documents, Liens permitted by
Section 7.3(o), (r) (to the extent subject to a First Lien Intercreditor
Agreement) or (s) or inchoate Liens permitted by Section 7.3(a)).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.6(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefited Lender”: as defined in Section 10.7(a).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Materials”: as defined in Section 6.1.

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

“Bright House Acquisition Agreement”: means that certain Contribution Agreement,
dated as of March 31, 2015, as amended on May 23, 2015 and as the same may be
further amended so long as such amendments are not, taken as a whole, materially
adverse to the Lenders, by and among CCI, certain of its subsidiaries and the
other parties thereto.

“Bright House Acquisition Transactions”: means the transactions contemplated by
the Bright House Acquisition Agreement.

 

-5-



--------------------------------------------------------------------------------

“Bright House Transaction Agreements”: the Bright House Acquisition Agreement
and those documents listed in the definition of “Transaction Agreements” as set
forth in the Bright House Acquisition Agreement.

“Budget”: as defined in Section 6.2(c).

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Stock Sale Proceeds”: the aggregate net proceeds (including the fair
market value of the non-cash proceeds) received by the Borrower or its
Subsidiaries from and after January 1, 2018, in each case

(x) as a contribution to the common equity capital or from the issue or sale of
Equity Interests from any Designated Holding Company from and after January 1,
2018, or

(y) from the issue or sale of Qualified Indebtedness, debt securities or other
Indebtedness of the Borrower that has been converted into or exchanged for such
Equity Interests (other than Equity Interests (or Qualified Indebtednes, debt
securities or other Indebtedness) sold to a Subsidiary of the Borrower.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lenders and/or Swingline Lender (as applicable) and the Revolving Lenders, as
collateral for L/C Obligations, obligations in respect of Swingline Loans, or
obligations of Revolving Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if an
Issuing Lender or Swingline Lender benefiting from such collateral shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable Issuing Lender(s) and/or the
Swingline Lender (as applicable).

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at the time of acquisition at least A-1 by Standard & Poor’s Ratings Services
(“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition;
(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government; (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,

 

-6-



--------------------------------------------------------------------------------

commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at the time of acquisition at least A by S&P or A by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition; or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

“CATV Franchise”: collectively, with respect to the Borrower and its
Subsidiaries, (a) any franchise, license, permit, wire agreement or easement
granted by any political jurisdiction or unit or other local, state or federal
franchising authority (other than licenses, permits and easements not material
to the operations of a CATV System) pursuant to which such Person has the right
or license to operate a CATV System and (b) any law, regulation, ordinance,
agreement or other instrument or document setting forth all or any part of the
terms of any franchise, license, permit, wire agreement or easement described in
clause (a) of this definition.

“CATV System”: any cable distribution system owned or acquired by the Borrower
or any of its Subsidiaries which receives audio, video, digital, other broadcast
signals or information or telecommunications by cable, optical, antennae,
microwave or satellite transmission and which amplifies and transmits such
signals to customers of the Borrower or any of its Subsidiaries.

“CCH”: Charter Communications Holdings, LLC, a Delaware limited liability
company, together with its successors.

“CCHC”: Charter Communications Holding Company, LLC, a Delaware limited
liability company, together with its successors.

“CCI”: Charter Communications, Inc., a Delaware corporation (f/k/a CCH I, Inc.),
together with its successors.

“CCI Group”: the collective reference to CCI, CCHC, CCH and each of their
respective Subsidiaries (including the Borrower and its Subsidiaries) and any
Non-Recourse Subsidiaries.

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control”: as defined in Section 8.1(k).

“Charter Group”: the collective reference to CCI, CCHC, the Designated Holding
Companies, the Borrower and its Subsidiaries.

 

-7-



--------------------------------------------------------------------------------

“Class”: with respect to any Loan, refers to whether such Loan is a Revolving
Loan, a Term A-2 Loan, a Term A-3 Loan, a Term B Loan, an additional Incremental
Term Loan of a particular Series, an Extended Term Loan of a particular Series
or a Replacement Term Loan of a particular Series.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by the Guarantee and Collateral
Agreement.

“Commercial Contracts”: commercial agreements entered into by the Borrower on
behalf of or for the benefit of its Subsidiaries in respect of the purchase or
sale of capital assets or other products or services used in the ordinary course
operation of the business of such Subsidiaries and/or the properties of such
Subsidiaries, and other agreements entered into by the Borrower in respect of
any acquisition of assets by, or Disposition of assets of, any Subsidiary of the
Borrower otherwise permitted by this Agreement, provided that, in each case,
(a) no such arrangement shall involve the acquisition of real estate, fixtures
or franchise agreements, and (b) any such assets so purchased (other than assets
described in Section 7.14(b)(ii)(z)) shall promptly following such purchase only
be owned by the relevant Subsidiary and not by the Borrower.

“Commitment Fee Rate”: (i) with respect to the Revolving Commitments existing on
the RestatementAmendment No. 1 Effective Date, 0.30% per annum and (ii) with
respect to any Extended Revolving Commitment, the rate provided in the
applicable Incremental Activation Notice.

“Commitments”: the collective reference to the Revolving Commitments, the
Additional Term B Commitment, the Term A-2 Commitments and the Term A-23
Commitments.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with any Loan Party within the meaning of Section 4001 of
ERISA or is part of a group that includes any Loan Party and that is treated as
a single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Revolving Commitment.

“Consideration”: with respect to any Investment or Disposition, (a) any cash or
other property (valued at fair market value in the case of such other property)
paid or transferred in connection therewith, (b) the principal amount of any
Indebtedness assumed in connection therewith and (c) any letters of credit,
surety arrangements or security deposits posted in connection therewith.

 

-8-



--------------------------------------------------------------------------------

“Consolidated First Lien Leverage Ratio”: as of the last day of any period, the
ratio of (a) the sum of (i) the aggregate principal amount of all Indebtedness
(including L/C Obligations) outstanding under this Agreement at such date plus
(ii) the aggregate principal amount of any other Indebtedness (including First
Lien Notes but excluding (x) in the case of contingent obligations of the type
described in clause (f) of the definition of “Indebtedness”, any such
obligations not constituting L/C Obligations and (y) Indebtedness incurred
pursuant to Section 7.2(g)) of the Borrower and its Subsidiaries at such date
that is secured by the Collateral on a basis pari passu with the Indebtedness
under this Agreement, determined on a consolidated basis in accordance with GAAP
minus (iii) the aggregate amount of unrestricted cash and Cash Equivalents (in
each case, free and clear of all Liens other than any Lien that is permitted
under Section 7.3) included in the consolidated balance sheet of the Borrower
and its Subsidiaries as of such date to (b) Annualized Operating Cash Flow
determined in respect of the fiscal quarter ending on such day.

“Consolidated Leverage Ratio”: as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Annualized Operating Cash Flow
determined in respect of the fiscal quarter ending on such day.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that, GAAP to the contrary notwithstanding, there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Borrower (including any Excluded Acquired Subsidiary) to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary and (d) whether or not distributed, the income of any
Non-Recourse Subsidiary.

“Consolidated Net Tangible Assets” means, as of any date of determination, the
total amount of assets (less applicable reserves and other properly deductible
items) of the Borrower and its Subsidiaries less the sum of (1) all goodwill,
trade names, trademarks, patents, unamortized debt discount and expense and
other intangibles, and (2) all current liabilities, in each case, reflected on
the most recent consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of the most recent ended fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1(a) or (b), determined on
a consolidated basis in accordance with GAAP on a pro forma basis to give effect
to any Material Acquisition or Material Disposition made after such balance
sheet date and on or prior to the date of determination.

“Consolidated Operating Cash Flow”: for any period with respect to the Borrower
and its Subsidiaries, Consolidated Net Income for such period plus, without
duplication and to the extent deducted in computing Consolidated Net Income for
such period, the sum of (i) total income tax expense, (ii) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(iii) depreciation and amortization expense, (iv) management fees expensed
during such period, (v) any extraordinary or non-recurring expenses or losses,
(vi) any expenses or losses consisting of restructuring charges, litigation
settlements and judgments and related costs, (vii) losses on Dispositions of
assets outside of the ordinary course of business, (viii) other non-cash items
reducing such Consolidated Net Income and (ix) the amount of “run-rate” cost
savings projected by the Borrower in good faith, net of the amount of actual
benefits realized or expected to be realized prior to or during such period
(which cost savings shall be calculated on a pro forma basis as though they had
been realized on the first day of such period) from actions taken or to be taken
within four fiscal quarters of any Material Acquisition or Disposition of a line
of business or cable

 

-9-



--------------------------------------------------------------------------------

system; provided that (A) a Responsible Officer of the Borrower shall have
certified in writing to the Administrative Agent that (x) such cost savings are
reasonably identifiable and expected to be achieved based on such actions and
(y) the benefits resulting therefrom are anticipated by the Borrower to be
realized within twelve (12) months of such Material Acquisition or Disposition
and (B) the aggregate amount added back pursuant to this clause (ix) for any
period shall not exceed 10% of Consolidated Operating Cash Flow for such period
prior to giving effect to this clause (ix), minus, without duplication and to
the extent included in the statement of Consolidated Net Income for such period,
the sum of (i) any extraordinary or non-recurring income or gains, (ii) gains on
Dispositions of assets outside of the ordinary course of business and
(iii) other non-cash items increasing such Consolidated Net Income, all as
determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (other than (x) in the case of contingent obligations of the type
described in clause (f) of the definition of “Indebtedness”, any such
obligations not constituting L/C Obligations and (y) Indebtedness incurred
pursuant to Section 7.2(g)) of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP less the aggregate
amount of unrestricted cash and Cash Equivalents (in each case, free and clear
of all Liens other than any Lien that is permitted under Section 7.3) included
in the consolidated balance sheet of the Borrower and its Subsidiaries as of
such date.

“Contractual Obligation”: as to any Person, any provision of any debt or equity
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Converted Term Loan”: as to any Restatement Consenting Lender that has
indicated on its counterpart to the Restatement Agreement that it is requesting
to convert its Term E-1 Loan , Term F-1 Loan, Term H-1 Loan and/or Term I-1 Loan
to a Term B Loan, the entire aggregate principal amount of such Restatement
Consenting Lender’s applicable Existing Term Loans subject to such request (or,
if less, the amount notified to such Lender by the Administrative Agent prior to
the Restatement Effective Date).

“Converting Term A-2 Lender”: means each Lender with Term A-2 Loans immediately
prior to the Amendment No. 1 Effective Date that has returned a counterpart to
Amendment No. 1 indicating its election to have its Term A-2 Loan converted to a
Term A-3 Loan on the Amendment No. 1 Effective Date.

“Debt Incurrence Prepayment Event”: any incurrence or issuance of Refinancing
Term Loans or Refinancing First Lien Notes.

“Debt Repayment”: as defined in Section 7.6(c).

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.21(b), any Revolving Lender that, as
reasonably determined by the Administrative Agent (which determination shall,
upon reasonable request by the Borrower, be made promptly by the Administrative
Agent if the Administrative Agent reasonably determines the conditions set forth
below apply), (a) has failed to perform any of its funding obligations

 

-10-



--------------------------------------------------------------------------------

hereunder, including in respect of its Revolving Loans or participations in
respect of Letters of Credit or Swingline Loans, within three Business Days of
the date required to be funded by it hereunder unless such obligation is the
subject of a good faith dispute, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit except to the extent any such obligation is the subject
of a good faith dispute, (c) has failed, within three Business Days after
request by the Administrative Agent (which request the Administrative Agent
shall make if reasonably requested by the Borrower), to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations except to the extent subject to a good faith dispute, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or Bail-In Action, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment (unless, in each case, such Revolving Lender has confirmed it will
comply with its obligations hereunder and the Borrower, the Administrative Agent
and each Issuing Lender is reasonably satisfied that such Revolving Lender is
able to continue to perform its obligations hereunder); provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“De Minimis Subsidiary” at any date of determination, each Subsidiary of the
Borrower that (x) is not a Specified Excluded Subsidiary and (y) does not
account for more than 5% of (i) Total Assets on the date of the most recent
consolidated balance sheet delivered pursuant to Section 6.1(a) or (b) or
(ii) consolidated total revenues of the Borrower and its Subsidiaries for the
period of four fiscal quarters ending on the date of the most recent
consolidated balance sheet delivered pursuant to Section 6.1(a) or (b); provided
that if, in the aggregate, Subsidiaries of the Borrower that are not Subsidiary
Guarantors and that are not otherwise Specified Excluded Subsidiaries account
for more than 10% of (i) Total Assets on the date of the most recent
consolidated balance sheet delivered pursuant to Section 6.1(a) or (b) or
(ii) consolidated total revenues of the Borrower and its Subsidiaries for the
period of four fiscal quarters ending on the date of the most recent
consolidated balance sheet delivered pursuant to Section 6.1(a) or (b), then, in
either case, the Borrower shall promptly cause such De Minimis Subsidiaries as
may be selected by the Borrower to comply with the requirements of Section 6.9
(as though such Subsidiaries were not De Minimis Subsidiaries) to the extent
necessary so that all De Minimis Subsidiaries that are not Subsidiary Guarantors
or Specified Excluded Subsidiaries do not, in the aggregate, exceed such
threshold.

“Designated Holding Companies”: the collective reference to (i) CCH, (ii) each
direct and indirect Subsidiary, whether now existing or hereafter created or
acquired, of CCH of which Holdings is a direct or indirect Subsidiary and
(iii) Holdings.

“Designated Non-Cash Consideration”: the fair market value (as determined in
good faith by the Borrower) of non-cash consideration received by the Borrower
or one of its Subsidiaries in connection with a Disposition pursuant to
Section 7.5(f) that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer delivered to the
Administrative Agent at or prior to the time such Designated Non-Cash
Consideration is received, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration. A particular item of Designated Non-Cash Consideration
will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with Section 7.5.

 

-11-



--------------------------------------------------------------------------------

“DHC Debt”: the collective reference to all Indebtedness of the Designated
Holding Companies.

“DHC Default”: with respect to any one or more issues of DHC Debt aggregating
more than $500,000,000, any default (other than a default based on the failure
of the relevant issuer to provide a certificate, report or other information,
until notice of such default is given to such issuer by the required holders or
trustee as specified in the indenture or agreement governing such DHC Debt) or
event of default.

“Discharge Date”: as defined in the Guarantee and Collateral Agreement.

“Disposition”: with respect to any property, any sale, lease (other than leases
in the ordinary course of business, including leases of excess office space and
fiber leases), sale and leaseback, assignment, conveyance, transfer or other
disposition thereof, including pursuant to an exchange for other property. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disposition Date”: as defined in Section 7.5(f).

“Documentation Agents”: the entities identified as such on the cover of this
Agreement.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield”: at any time, the effective yield for any type of Indebtedness
as determined in good faith by the Borrower (which shall take into account the
interest rate provisions applicable thereof (including margins and “floors”) and
be deemed to include all upfront or similar fees or original issue discount
payable to all lenders providing such Indebtedness in the initial primary
syndication thereof (but excluding bona fide arranger fees , commitment fees or
similar fees payable in connection therewith that are not generally shared with
the relevant Lenders and if, applicable, consent fees for an amendment paid
generally to consenting Lenders) and, in the case of upfront fees and original
issue discount, equated to interest margin based on an assumed four year
weighted average life).

 

-12-



--------------------------------------------------------------------------------

“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Equally and Ratably Secured Notes Obligations”: as defined in the Guarantee and
Collateral Agreement.

“Equity Interests”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
classes of membership interests in a limited liability company, any and all
classes of partnership interests in a partnership and any and all other
equivalent ownership interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time and the regulations promulgated thereunder.

“Escrow Assumption”: with respect to any Incremental Term Loan that is initially
established as an Escrow Incremental Term Loan, the assumption of the Escrow
Borrower’s obligations with respect thereto by the Borrower pursuant to an
assumption agreement in form reasonably satisfactory to the Administrative
Agent.

“Escrow Borrower”: a Non-Recourse Subsidiary or another Person that is not the
Borrower or a Subsidiary, in each case, established to (i) borrow Escrow
Incremental Term Loans (pending assumption of such Incremental Term Loans by the
Borrower) or (ii) assume the obligations of the Borrower with respect to
previously incurred Incremental Term Loans, in each case, that is designated in
the applicable Incremental Activation Notice or assumption agreement as an
Escrow Borrower and that is not engaged in any material operations and does not
have any other material assets other than in connection therewith.

“Escrow Funding Assignment” the assignment by the Borrower to an Escrow Borrower
and the assumption by such Escrow Borrower, in each case, of the obligations of
the Borrower with respect to previously incurred Incremental Term Loans.

“Escrow Incremental Term Loan”: any Incremental Term Loan that either (x) is
initially borrowed by an Escrow Borrower or (y) is initially borrowed by the
Borrower but was subsequently converted to an Escrow Incremental Term Loans in
accordance with Section 2.1(g), in each case, for so long as the Escrow
Assumption with respect to such Incremental Term Loan has not occurred.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

-13-



--------------------------------------------------------------------------------

“Eurodollar Base Rate”: for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

Eurodollar Base Rate 1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans of a
particular Class, the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange”: any exchange of operating assets for other operating assets in a
Permitted Line of Business and, subject to the last sentence of this definition,
of comparable value and use to those assets being exchanged, including exchanges
involving the transfer or acquisition (or both transfer and acquisition) of
Equity Interests of a Person so long as 100% of the Equity Interests of such
Person held by the Borrower and its Subsidiaries are transferred or 100% of the
Equity Interests of such Person are acquired, as the case may be. It is
understood that exchanges of the kind described above as to which a portion of
the consideration paid or received is in the form of cash shall nevertheless
constitute “Exchanges” for the purposes of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Date”: the date of consummation of any Exchange; provided that, with
respect to a series of related Dispositions required pursuant to a plan of
Exchange contained in a single agreement, the Exchange Date shall be the date of
the first such Disposition.

“Exchange Excess Amount”: as defined in Section 7.5(g).

“Excluded Acquired Subsidiary”: any Subsidiary described in paragraph (f) of
Section 7.2 to the extent that the documentation governing the Indebtedness
referred to in said paragraph prohibits (including by reason of its inability to
satisfy a leverage ratio or other financial covenant condition under such
Indebtedness) such Subsidiary from becoming a Subsidiary Guarantor, but only so
long as such Indebtedness remains outstanding.

 

-14-



--------------------------------------------------------------------------------

“Existing Class”: as defined in Section 2.1(h).

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing Letter of Credit”: each letter of credit outstanding under the
Existing Credit Agreement immediately prior to the Restatement Effective Date.

“Existing Loans” means the Existing Term Loans and all “Revolving Loans” and
“Swingline Loans” outstanding under the Existing Credit Agreement immediately
prior to the Restatement Effective Date.

“Existing Revolving Commitments”: each “Revolving Commitment” under the Existing
Credit Agreement in effect immediately prior to the Restatement Effective Date.

“Existing Term Loans”: all Term A-1 Loans, Term E-1 Loans, Term F-1 Loans, Term
H-1 Loans and Term I-1 Loans outstanding under the Existing Credit Agreement
immediately prior to the Restatement Effective Date.

“Extended Revolving Commitment”: as defined in Section 2.1(i).

“Extended Term Loans”: as defined in Section 2.1(h).

“Extended Term Maturity Date”: with respect to the Extended Term Loans created
pursuant to any Incremental Activation Notice, the final maturity date specified
in the applicable Incremental Activation Notice.

“Extending Term Lender”: as defined in Section 2.1(h).

“Extension Election”: as defined in Section 2.1(h).

“Extension Request”: as defined in Section 2.1(h).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).

“FCC”: the Federal Communications Commission and any successor thereto.

“FCC License”: any community antenna relay service, broadcast auxiliary license,
earth station registration, business radio, microwave or special safety radio
service license issued by the FCC pursuant to the Communications Act of 1934, as
amended.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

-15-



--------------------------------------------------------------------------------

“Finance Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are or would be required to be classified and accounted for as a
“financing lease” under FASB ASC Topic 842 or “capital lease” under FASB ASC
Topic 840 (as “financing lease” and “capital lease” are defined in those FASB
ASC Topics as of the Restatement Effective Date) on a balance sheet of such
Person and, for the purposes of this Agreement, the amount of such obligations
at any time shall be the capitalized amount thereof at such time determined in
accordance with FASB ASC Topic 842 or FASB ASC Topic 840, as relevant at such
time.

“First Lien Intercreditor Agreement”: (a) the First Lien Intercreditor
Agreement, dated as of May 18, 2016, by and among the Borrower, the Guarantors,
the Administrative Agent, The Bank of New York Mellon Trust Company, N.A. and
each other party from time to time thereto or (b) any other agreement by and
among the Administrative Agent and one or more collateral agents for the holders
of First Lien Notes and/or Pre-Existing Debt (an “Other First Lien Agent”)
appropriately completed and acknowledged by the Borrower and the Guarantors
providing, among other customary items (as determined by the Administrative
Agent in consultation with the Borrower), that (i) for so long as any
Commitments, Loans, Letters of Credit, or other Obligations are outstanding
under this Agreement (other than contingent obligations for which no claim has
been asserted) the Administrative Agent, on behalf of the Lenders, shall have
the sole right to enforce any Lien against any Collateral in which it has a
perfected security interest (except that, to the extent the principal amount of
First Lien Notes and/or Pre-Existing Debt exceeds the principal amount of Loans
and L/C Obligations under this Agreement, such agreement may provide that the
applicable Other First Lien Agent shall instead be subject to a 90 day
standstill requirement with respect to such enforcement (which period shall be
extended if the Administrative Agent commences enforcement against the
Collateral during such period or is prohibited by any Requirement of Law from
commencing such proceedings) in the event it has given notice of an event of
default under the indenture or other agreement governing First Lien Notes or
Pre-Existing Debt for which it is agent and (ii) distributions on account of any
enforcement against the Collateral by the Administrative Agent or the Other
First Lien Agent (including any distribution on account of the Collateral in any
such proceeding pursuant to any Debtor Relief Laws) with respect to which each
of the Administrative Agent and such Other First Lien Agent have a perfected
security interest shall be on a pro rata basis (subject to customary provisions
dealing with intervening Liens that are prior to the Administrative Agent’s or
such Other First Lien Agent’s security interest and the unenforceability of any
obligations purportedly secured by such Liens) based on the amount of the
Obligations and the obligations owing under the First Lien Notes and
Pre-Existing Debt, respectively.

“First Lien Notes”: senior secured debt securities of the Borrower or a
Guarantor (including any such debt securities (i) issued by a Person that
subsequently becomes a Guarantor or (ii) issued as unsecured debt securities
that subsequently become secured by a Lien) that were either issued or assumed
by the Borrower or a Guarantor (including as a result of the guarantee of
existing debt securities issued by a Person who was not a Guarantor at the time
such debt securities were issued) (a) that are not guaranteed by any Subsidiary
of the Borrower that is not a Guarantor, (b) that are not secured by a Lien on
any assets of the Borrower or any of the Subsidiaries that does not constitute
Collateral, (c) except in the case of debt securities issued or assumed in
connection with the Acquisition Transactions, the terms of which do not provide
for any scheduled repayment, mandatory redemption (except as provided in the
succeeding clause (d)) or sinking fund obligations prior to the Term B Maturity
Date; provided that the requirements of this clause (c) shall not apply to
Indebtedness in an aggregate principal amount outstanding at any time (which
shall exclude any Indebtedness existing under this Agreement on the Restatement
Effective Date

 

-16-



--------------------------------------------------------------------------------

and any Incremental Term A Loans incurred following the Restatement Effective
Date) not to exceed 2.0x Annualized Operating Cash Flow, calculated in the
manner contemplated by Section 1.2(f) as if any Investment pursuant to which
such Indebtedness was incurred occurred on the first day of the applicable Test
Period, for the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1(a) or (b) prior to such Indebtedness
becoming First Lien Notes, (d) except in the case of debt securities issued in
connection with the Acquisition Transactions, the terms of which do not require
the Borrower or any of its Subsidiaries to repurchase, repay or redeem such debt
securities (or make an offer to do any of the foregoing) upon the happening of
any event (other than as a result of an event of default thereunder or pursuant
to customary “change of control” provisions or asset sale offers) prior to the
Term B Maturity Date; provided that the requirements of this clause (d) shall
not apply to Indebtedness assumed by the Borrower or a Guarantor or issued by a
Person who was not a Guarantor at the time such debt securities were issued in
an aggregate principal amount outstanding at any time not to exceed 2.0x
Annualized Operating Cash Flow, calculated in the manner contemplated by
Section 1.2(f) as if the Investment pursuant to which such Indebtedness was
incurred occurred on the first day of the applicable Test Period, for the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1(a) or (b) prior to such Indebtedness becoming First Lien
Notes and (e) except for Indebtedness assumed by the Borrower or a Guarantor or
issued by a Person who was not a Guarantor at the time such debt securities were
issued, the documentation for which provides for covenants, events of default
and terms that the Borrower determines are market for similar financings at the
time such debt securities are issued; provided, that in no event shall such
documentation contain any financial maintenance covenant (which term does not
apply to incurrence-based financial tests which may be included in such
documentation) that is more restrictive than those set forth in this Agreement.

“First Lien Term Cap”: means any amount so long as, after giving effect to any
incurrence and repayment of Indebtedness on such date, the Borrower would be in
pro forma compliance with Section 7.1.

“Flow-Through Entity”: any Person that is classified as a partnership or that is
not treated as a separate tax paying entity, in each case, for United States
federal, state or local income tax purposes.

“Flow-Through Tax Period”: as defined in Section 7.6(d).

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to any Issuing Lender, such Defaulting Lender’s Revolving Percentage of the
outstanding L/C Obligations in respect of Letters of Credit issued by such
Issuing Lender other than any such L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1 and any
incurrence test hereunder, GAAP shall be determined on the basis of such
principles in effect on the Restatement Effective Date as applied in the
preparation of the most recent audited financial statements delivered pursuant
to Section 6.1 prior to the

 

-17-



--------------------------------------------------------------------------------

Restatement Effective Date after giving effect to any change thereto that
becomes effective on or prior to January 1, 2018. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, incurrence tests,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in (a) accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC, (b) the Borrower’s manner of
accounting as directed or otherwise required or requested by the SEC (including
such SEC changes affecting a Qualified Parent Company and applicable to the
Borrower), and (c) the Borrower’s manner of accounting addressed in a
preferability letter from the Borrower’s independent auditors to the Borrower
(or a Qualified Parent Company and applicable to the Borrower) in order for such
auditor to deliver an opinion on the Borrower’s financial statements required to
be delivered pursuant to Section 6.1 without qualification.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement, dated as of May 18, 2016, executed and delivered by
Holdings, the Borrower, each Subsidiary Guarantor and the Administrative Agent.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

-18-



--------------------------------------------------------------------------------

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Holdings”: as defined in the preamble hereto, together with any successor
thereto.

“Immaterial Subsidiary”: at any date of determination, each Subsidiary of the
Borrower that, when aggregated with each other Subsidiary as to which a
specified condition in Section 8.1 applies at such time, does not account for
more than 5% of (i) Total Assets at such date or (ii) Consolidated Operating
Cash Flow for the period of four fiscal quarters ending on the date of the most
recent consolidated balance sheet delivered pursuant to Section 6.1(a) or (b).

“Incremental Activation Notice”: with respect to any Incremental Term Loan,
Replacement Term Loan, Extended Term Loan or Extended Revolving Commitment, the
agreement signed by the Borrower (or, in the case of Escrow Incremental Term
Loans, the Escrow Borrower), the Administrative Agent and, in the case of any
such agreement providing for Incremental Term Loans, Replacement Term Loans or
Extended Revolving Commitments, the Lenders providing such Incremental Term
Loans, Replacement Term Loans or Extended Revolving Commitments, in each case,
providing for the terms of such Incremental Term Loans, Extended Term Loans,
Extended Revolving Commitments or Replacement Term Loans in accordance with the
applicable requirements of Section 2.1(g), (h), (i) or (j).

“Incremental Closing Date”: any Business Day designated as such in an
Incremental Activation Notice.

“Incremental Term A Loans” shall mean Incremental Term Loans incurred following
the Restatement Effective Date in reliance on the proviso to
Section 2.1(g)(iii).

“Incremental Term Loan”: any term loan borrowed following the Restatement
Effective Date pursuant to Section 2.1(g).

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Incremental Activation Notice, the final maturity date
specified in such Incremental Activation Notice.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
(i) accrued expenses, (ii) any earnout or similar obligations so long as such
obligations remain contingent and (iii) trade payables incurred in the ordinary
course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Finance Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party under acceptances, letters of credit, surety
bonds or similar arrangements, (g) the liquidation value of all redeemable
preferred Equity Interests of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a)

 

-19-



--------------------------------------------------------------------------------

through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Sections 8.1(e) and (f) only, all
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include, without duplication, the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. Notwithstanding the foregoing, any current or future true up payment
or other payments required by the terms of the Bright House Acquisition
Agreement with respect to the Bright House Acquisition Transactions shall not
constitute Indebtedness.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intercompany Obligations”: as defined in the Guarantee and Collateral
Agreement.

“Interest Payment Date”: (a) as to any ABR Loan (including Swingline Loans), the
last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three, six or, if consented to by
(which consent shall not be unreasonably withheld) each Lender holding the
relevant Class of Loans, twelve months or one week thereafter, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three, six or, if consented to by (which consent shall
not be unreasonably withheld) each Lender holding the relevant Class of Loans,
twelve months thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent not less than three Business Days prior to the last day
of the then current Interest Period with respect thereto; provided that, all of
the foregoing provisions relating to Interest Periods are subject to the
following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

-20-



--------------------------------------------------------------------------------

(ii) the Borrower may not select an Interest Period (x) for any Revolving Loan
that would extend beyond the Revolving Termination Date for any then outstanding
Revolving Commitment or (y) for any Term Loans of any Class that would extend
beyond the Term Maturity Date for such Class;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan or
shall comply with Section 2.18 in connection with any such payment or
prepayment.

“Investment Grade Rating” means a rating equal to or higher than (x) in the case
of Moody’s, Baa3 (or the equivalent), (y) in the case of S&P, BBB—(or the
equivalent) and (z) in the case of any other Rating Agency, the equivalent
rating by such Rating Agency to the ratings described in clause (x) and (y).

“Investments”: as defined in Section 7.7.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”: Bank of America, N.A. and, subject to Section 3.1(c), JPMorgan
Chase Bank, N.A. and any other Revolving Lender that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder and that has been approved
(such approval not to be unreasonably withheld, conditioned or delayed) in
writing by the Administrative Agent as an “Issuing Lender” hereunder, in each
case in its capacity as issuer of any Letter of Credit.

“Joint Lead Arrangers”: the Persons identified on the cover of this Agreement as
“Joint Lead Arrangers and Joint Bookrunners” in their capacities as such.

“Junior Lien Intercreditor Agreement”: a customary intercreditor agreement in
form reasonably satisfactory to the Administrative Agent and the Borrower
pursuant to which, inter alia, any Lien that is intended to be subordinated to
the Lien securing the Obligations, is so subordinated.

“KPMG”: KPMG, LLP.

“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Commitment”: $750,000,000.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last Business Day of the Revolving Commitment Period for any applicable
Revolving Commitment.

 

-21-



--------------------------------------------------------------------------------

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all Revolving Lenders other than the Issuing Lender that issued
such Letter of Credit.

“Lender Participation Notice”: as defined in Section 2.8(b)(iii).

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“LIBOR Screen Rate” means the Eurodollar Base Rate quote on the applicable
screen page the Administrative Agent designates to determine the Eurodollar Base
Rate (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time).

“LIBOR Successor Rate”: as defined in Section 2.14.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters agreed to between the Administrative
Agent and the Borrower , to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent reasonably determines in consultation with the Borrower).

“License”: as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses and CATV Franchises.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any finance lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Acquisition”: any acquisition, including by way of merger, by
the Borrower or one or more of its Subsidiaries permitted pursuant to this
Agreement the consummation of which is not conditioned upon the availability of,
or on obtaining, third party financing.

“Loan”: any loan made or held by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, each Incremental Activation Notice (but, in
the case of an Incremental Activation Notice with respect to Escrow Incremental
Term Loans, solely from and after the occurrence of the Escrow Assumption with
respect to such Escrow Incremental Term Loans), the Guarantee and Collateral
Agreement, the Notes, the Restatement Agreement and any other agreements,
documents or instruments to which any Loan Party is party and which is
designated as a Loan Document.

 

-22-



--------------------------------------------------------------------------------

“Loan Parties”: Holdings, the Borrower and each Subsidiary of the Borrower that
is a party to a Loan Document.

“Majority Facility Lenders”: with respect to (i) the Revolving Facility, Lenders
holding more than 50% of the Total Revolving Extensions of Credit (or prior to
any termination of the Total Revolving Commitments, the holders of more than 50%
of the Total Revolving Commitments) and (ii) any Class of Term Loans, Lenders
holding more than 50% of such Class of Term Loans.

“Management Fee Agreement”: the Second Amended and Restated Management Agreement
dated as of May 18, 2016 between the Borrower and CCI, as may be further amended
from time to time in a manner not prohibited by this Agreement.

“Material Acquisition” (i) for purposes of the definition of “Repricing
Transaction”, means any acquisition of all or substantially all of the assets
of, or any business line, unit or division or product line (including research
and development and related assets in respect of any product) of, any Person or
of a majority of the outstanding Equity Interests of any Person who is engaged
in a similar business with an aggregate purchase price greater than or equal to
$500,000,000 and (ii) for all other purposes, has the meaning set forth in
Section 1.2(f).

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of any
material provision of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Information” shall mean information that is “material” as such term is
used in United States Federal and state securities laws.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum Tender Condition”: as defined in Section 2.23(b).

“Minimum Tender Condition”: as defined in Section 2.23(b).

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees and consultants’ fees (in each case, including
costs and disbursements), amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to the Guarantee and Collateral Agreement or Liens that are subject to
a First Lien Intercreditor Agreement or a Junior Lien Intercreditor Agreement)
and other customary fees and expenses actually incurred in

 

-23-



--------------------------------------------------------------------------------

connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Equity Interests or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Non-Excluded Taxes”: as defined in Section 2.17(a).

“Non-Facility Letters of Credit”: as defined in the Guarantee and Collateral
Agreement.

“Non-Recourse Subsidiary”: (a) any Subsidiary of the Borrower designated as a
Non-Recourse Subsidiary on Schedule 4.15, (b) any Subsidiary of the Borrower
created or acquired subsequent to the Restatement Effective Date that is
designated as a Non-Recourse Subsidiary by the Borrower or any of its
Subsidiaries substantially concurrently with such creation or acquisition,
(c) any Shell Subsidiary of the Borrower that, at any point following the
Restatement Effective Date, no longer qualifies as a Shell Subsidiary that is
designated as a Non-Recourse Subsidiary by the Borrower or any of its
Subsidiaries substantially concurrently with such failure to qualify as a Shell
Subsidiary and (d) any Subsidiary of any such designated Subsidiary, provided,
that (i) at no time shall any creditor of any such Subsidiary have any claim
(whether pursuant to a Guarantee Obligation or otherwise) against the Borrower
or any of its other Subsidiaries (other than another Non-Recourse Subsidiary) in
respect of any Indebtedness or other obligation (except for obligations arising
by operation of law, including joint and several liability for taxes, ERISA and
similar items) of any such Subsidiary (other than in respect of a non-recourse
pledge of Equity Interests in such Subsidiary); (ii) neither the Borrower nor
any of its Subsidiaries (other than another Non-Recourse Subsidiary) shall
become a general partner of any such Subsidiary; (iii) no default with respect
to any Indebtedness of any such Subsidiary (including any right which the
holders thereof may have to take enforcement action against any such
Subsidiary), shall permit solely as a result of such Indebtedness being in
default or accelerated (upon notice, lapse of time or both) any holder of any
Indebtedness of the Borrower or its other Subsidiaries (other than another
Non-Recourse Subsidiary) to declare a default on such other Indebtedness or
cause the payment thereof to be accelerated or payable prior to its final
scheduled maturity; (iv) no such Subsidiary shall own any Equity Interests of,
or own or hold any Lien on any property of, the Borrower or any other Subsidiary
of the Borrower (other than another Non-Recourse Subsidiary); (v) no Investments
may be made in any such Subsidiary by the Borrower or any of its Subsidiaries
(other than by another Non-Recourse Subsidiary) except to the extent permitted
under Section 7.7(g), (h), (l) or (n); (vi) the Borrower shall not directly own
any Equity Interests in such Subsidiary (other than an Escrow Borrower);
(vii) at the time of such designation, no Default or Event of Default shall have
occurred and be continuing or would result therefrom; (viii) such Subsidiary is
not a Loan Party; and (ix) such Subsidiary was not acquired pursuant to
Section 7.7(f). It is understood that Non-Recourse Subsidiaries shall be
disregarded for the purposes of any calculation pursuant to this Agreement
relating to financial matters with respect to the Borrower.

“Non-Recourse Subsidiary”: any Subsidiary of the Borrower that subsequent to the
Amendment No. 1 Effective Date is designated in writing as a Non-Recourse
Subsidiary by the Borrower pursuant to a certificate signed by a Responsible
Officer of the Borrower to the Administrative Agent (which certificate shall
state that the conditions to designating such Subsidiary as a Non-Recourse
Subsidiary set forth in this definition are satisfied) unless and until it has
subsequently been designated in writing as a “Subsidiary” by the Borrower
pursuant to a certificate signed by a Responsible Officer of the Borrower to

 

-24-



--------------------------------------------------------------------------------

the Administrative Agent (which certificate shall state that the conditions to
designating such Non-Recourse Subsidiary as a “Subsidiary” set forth in this
definition are satisfied). The Borrower may designate a Subsidiary as a
Non-Recourse Subsidiary only if, after giving effect thereto, no Default or
Event of Default would occur and such Subsidiary does not own any Equity
Interests of any other Subsidiary of the Borrower (other than another
Non-Recourse Subsidiary). The designation of a Subsidiary as a Non-Recourse
Subsidiary shall be deemed to be an Investment by the Borrower in a Person that
is not a Subsidiary in an amount equal to the fair market value of the
Borrower’s and its Subsidiaries Investments in such Subsidiary at the time of
such designation. The Borrower may designate a Non-Recourse Subsidiary as a
Subsidiary only if, after giving effect thereto, no Default or Event of Default
would occur. The designation of a Non-Recourse Subsidiary as a Subsidiary shall
be deemed to be a return of Investment to the Borrower equal to the fair market
value of the Non-Recourse Subsidiary so designated as Subsidiary at the time of
such designation. It is understood that Non-Recourse Subsidiaries shall be
disregarded for the purposes of any calculation pursuant to this Agreement
relating to financial matters with respect to the Borrower.

“Non-U.S. Lender”: as defined in Section 2.17(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notice of Borrowing”: an irrevocable notice of borrowing, substantially in the
form of Exhibit E or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower, to be delivered
in connection with each extension of credit hereunder.

“Obligations”: as defined in the Guarantee and Collateral Agreement.

“Offered Loans”: as defined in Section 2.8(b)(iii)

“Offered Prepayment Option Notice”: as defined in Section 2.8(b)(v).

“Offered Range”: as defined in Section 2.8(b)(ii).

“Offered Voluntary Prepayment”: as defined in Section 2.8(b)(i).

“Offered Voluntary Prepayment Notice”: as defined in Section 2.8(b)(v).

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(c)(i).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Debt Exchange”: as defined in Section 2.23(a).

“Permitted Debt Exchange Notes”: as defined in Section 2.23(a).

“Permitted Debt Exchange Offer”: as defined in Section 2.23(a).

 

-25-



--------------------------------------------------------------------------------

“Permitted Line of Business”: as defined in Section 7.14(a).

“Permitted Securitization Financing”: any financing arrangement or factoring of
Securitization Assets by the Borrower or any Subsidiary or any securitization
facility of any Securitization Subsidiary of the Borrower, in each case, the
obligations of which are non-recourse (except for Standard Securitization
Undertakings) to the Borrower or any Subsidiary (other than any Securitization
Subsidiary) in connection therewith.

“Permitted Tax Payment”: (i) income taxes, franchise taxes, gross receipts
taxes, withholding taxes and other similar taxes and governmental charges
(including estimated installments thereof), in each case calculated with respect
to the taxable income, assets, capital or other relevant characteristics of the
Qualified Parent Companies, the Borrower and its Subsidiaries, or any portion
thereof (such taxable income, assets or other relevant characteristics, the “Tax
Calculation Base”), (ii) any penalties, interest and additions to tax with
respect to amounts described in clause (i), and (iii) any obligation of the
Borrower, any Subsidiary or any Qualified Parent Company to pay or distribute an
amount determined by reference to the Tax Calculation Base or any amount
described in clause (ii), in each case as determined by the Borrower in good
faith.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which a Loan Party or a Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 6.1.

“Pole Agreement”: any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any CATV System.

“Pre-Existing Debt”: any Indebtedness issued by any Person that subsequently
becomes a Guarantor.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).

“Properties”: as defined in Section 4.17(a).

“Proposed Offered Prepayment Amount”: as defined in Section 2.8(b)(ii).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QPC Indentures”: any indenture or other agreement governing Indebtedness of a
Qualified Parent Company outstanding on the Restatement Effective Date.

 

-26-



--------------------------------------------------------------------------------

“Qualified Counterparty” means each Person (other than the Borrower or any of
its Subsidiaries) that is party to a Specified Hedge Agreement described in
clause (iii) of the definition thereof on the Restatement Effective Date and
each such Person’s respective successors.

“Qualified Indebtedness”: any Indebtedness or preferred Equity Interests of a
Qualified Parent Company (a) which is not held by any member of the CCI Group
and (b) to the extent that the Net Cash Proceeds thereof, if any, are or were
used for the (i) payment of interest of or principal or dividends or redemption
of such Equity Interests (or premium) on any Qualified Indebtedness (including
(A) by way of a tender, redemption or prepayment of such Qualified Indebtedness
and (B) amounts set aside to prefund any such payment), (ii) direct or indirect
Investment in the Borrower or any of its Subsidiaries engaged substantially in
businesses of the type described in Section 7.14(a), (iii) payment of management
fees (to the extent the Borrower would be permitted to pay such fees under
Section 7.8(c)), (iv) payment of amounts that would be permitted to be paid by
way of a Restricted Payment under Section 7.6(g) (including the expenses of any
exchange transaction) or (v) payment of amounts required to acquire assets all
or substantially all of which were contributed to the capital of the Borrower or
any of its Subsidiaries for use in a Permitted Line of Business; provided that
to the extent (A) any Indebtedness of a Qualified Parent Company is issued in
exchange for or in payment of interest or dividends on Qualified Indebtedness or
(B) any assets are acquired in any acquisition by a Qualified Parent Company
referred to in clause (v) are contributed to the capital of the Borrower or any
Subsidiary, the “Net Cash Proceeds” of such Indebtedness issued, or any
Indebtedness assumed by such Qualified Parent Company in connection with such
acquisition, shall be deemed to have been applied to pay the principal or
interest or dividends on Qualified Indebtedness or to acquire such assets for
purposes of such requirement, as the case may be. For purposes of this
definition, all Indebtedness of a Qualified Parent Company outstanding on the
Restatement Effective Date shall be deemed to be Qualified Indebtedness.

“Qualified Parent Company”: CCI or any of its direct or indirect Subsidiaries,
in each case provided that the Borrower shall be a direct or indirect Subsidiary
of such Person.

“Qualifying Lenders”: as defined in Section 2.8(b)(iv).

“Qualifying Loans”: as defined in Section 2.8(b)(iv).

“Rating Agencies” means (1) each of Moody’s and S&P; and (2) if either of
Moody’s or S&P ceases to provide a rating or fails to make a rating of CCI
publicly available for reasons outside of CCI’s control, a “nationally
recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act, as amended, selected by CCI (as
certified by a resolution of CCI’s Board of Directors) as a replacement agency
for Moody’s or S&P, or both, as the case may be, that is reasonably acceptable
to the Administrative Agent.

“Ratings Decline Period” means the period that (i) begins on the earlier of
(a) the date of the first public announcement of the occurrence of a transaction
that, if consummated, would constitute a Change of Control and (b) the
occurrence of such Change of Control and (ii) ends 90 days following
consummation of such Change of Control; provided that such period shall be
extended for so long as the rating of the Ratings Entity, as noted by the
applicable Rating Agency, is under publicly announced consideration for
downgrade by the applicable Rating Agency.

“Ratings Entity” means (i) for so long as CCI (or the other relevant entity to
which the “corporate family rating” (or equivalent term) applicable to the
Borrower has been assigned) directly or indirectly owns a majority of the common
Equity Interests of the Borrower and has not publicly announced a specific
transaction pursuant to which CCI (or such other entity specified above) would
cease to own a majority of the common Equity Interests of the Borrower, CCI (or
such other entity specified above) and

 

-27-



--------------------------------------------------------------------------------

(ii) at any time that clause (i) does not apply, any Person whose “corporate
family rating” (or equivalent term) is (or following the consummation of a
transaction described in clause (i), will be) determined based expressly in
whole or part on the fact that the Borrower is part of such Person’s “corporate
family rating” (or equivalent term).

“Ratings Event”means any of the following:

(i) (x) (A) in the event that the Ratings Entity is the same both before and
after the commencement of the applicable Ratings Decline Period, a downgrade by
one or more gradations (including gradations within ratings categories as well
as between rating categories) or withdrawal of the “corporate family rating” (or
equivalent term) of the Ratings Entity within the Ratings Decline Period by one
or more Rating Agencies (unless the applicable Rating Agency shall have put
forth a written statement to the effect that such downgrade is not attributable
in whole or in part to the applicable Change of Control) or (B) in the event
that the Ratings Entity immediately after the commencement of the applicable
Ratings Decline Period is a Person other than the Ratings Entity immediately
prior to the commencement of such Ratings Decline Period, such Ratings Entity
has a “corporate family rating” (or equivalent term) lower than the “corporate
family rating” (or equivalent term) of the Ratings Entity immediately prior to
the commencement of such Ratings Decline Period and (y) following any such
downgrade, the Ratings Entity does not have a “corporate family rating” (or
equivalent term) that is an Investment Grade Rating from either Rating Agency;
or

(ii) the Ratings Entity does not have a “corporate family rating” (or equivalent
term) of at least B1 from Moody’s and at least B+ from S&P (or the equivalent
ratings in the case of any other Rating Agency), in each case, with a stable or
positive outlook, at the time of the applicable Change of Control or at any time
thereafter until the termination of the applicable Ratings Decline Period; or

(iii) the Ratings Entity does not have a “corporate family rating” (or
equivalent rating) from at least two Ratings Agencies at the time of the
applicable Change of Control or at any time thereafter until the termination of
the applicable Ratings Decline Period.

“Recovery Event”: any settlement of or payment, or series of related settlements
or payments, in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Borrower or any of its
Subsidiaries that yields gross cash proceeds to the Borrower or any of its
Subsidiaries in excess of $100,000,000.

“Refinancing First Lien Notes”: any First Lien Notes which have been designated
in writing by the Borrower to the Administrative Agent prior to the issuance
thereof as “Refinancing First Lien Notes.”

“Refinancing Term Loan”: any Incremental Term Loan that is designated as a
“Refinancing Term Loan” pursuant to the applicable Incremental Activation
Notice.

“Refunded Swingline Loans”: as defined in Section 2.5(b).

“Register”: as defined in Section 10.6(b)(iv).

“Regulated Subsidiary”: any Subsidiary that is prohibited, in connection with
telephony licenses issued to it, from becoming a Loan Party by reason of the
requirement of consent from any Governmental Authority, but only for so long as
such consent has not been obtained; provided, that, until such Subsidiary
becomes a Loan Party and all of the Equity Interests of such Subsidiary owned by
any Loan

 

-28-



--------------------------------------------------------------------------------

Party is pledged as Collateral, (a) such Subsidiary owns no assets other than
(i) governmental licenses to operate a telephony business and leases of
infrastructure necessary to operate such licenses and (ii) other assets (held
either directly or through any Subsidiary or other Equity Interests) with an
aggregate value not exceeding $250,000 and (b) the Borrower shall not directly
own any Equity Interests in such Subsidiary unless all such Equity Interests
have been pledged as Collateral.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
relevant Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters
of Credit.

“Reinvestment Deadline”: as defined in the definition of “Reinvestment
Proceeds”.

“Reinvestment Deferred Amount”: as of any date of determination, with respect to
any Reinvestment Proceeds, the portion thereof that are not applied to prepay
the Term Loans pursuant to Section 2.9(a), as such amount may be reduced from
time to time by application of such Reinvestment Proceeds to acquire assets
useful in the Borrower’s business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Proceeds, the
Reinvestment Deferred Amount relating thereto then outstanding on the
Reinvestment Prepayment Date.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Proceeds, the
earliest of (a) the relevant Reinvestment Deadline, (b) the date on which the
Borrower shall have determined not to, or shall have otherwise ceased to,
acquire assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount, and (c) the date on which an Event of
Default under Section 8.1(a) or 8.1(g) occurs.

“Reinvestment Proceeds”: with respect to any Allocated Proceeds received when no
Event of Default has occurred and is continuing, the portion thereof which the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use to acquire assets useful in its business, on or prior to the earlier of
(a) the date that is eighteen months from the date of receipt of such Allocated
Proceeds and (b) the Business Day immediately preceding the date on which such
proceeds would be required to be applied, or to be offered to be applied, to
prepay, redeem or defease any Indebtedness of the Borrower or any of its
Affiliates (other than Indebtedness under this Agreement) if not applied as
described above (such earlier date, the “Reinvestment Deadline”), provided that
such use will not require purchases, repurchases, redemptions or prepayments (or
offers to make purchases, repurchases, redemptions or prepayments) of any other
Indebtedness of the Borrower or any of its Affiliates.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release”: an authorization of release of specified Collateral, substantially in
the form of Exhibit F.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Term Loan”: any term loan borrowed following the Restatement
Effective Date pursuant to Section 2.1(j).

 

-29-



--------------------------------------------------------------------------------

“Replacement Term Maturity Date”: with respect to the Replacement Term Loans to
be made pursuant to any Incremental Activation Notice, the final maturity date
specified in such Incremental Activation Notice.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections.27,.28,.29,.30,.31,.32,.34 or.35 of PBGC Reg. § 4043.

“Repricing Transaction”: (a) except in connection with a transaction
constituting a Change of Control or Material Acquisition, the incurrence by the
Borrower of any term loans (including, without limitation, any new or additional
term loans under this Agreement) having an Effective Yield that is less than the
Effective Yield for the Term B Loans, the proceeds of which are used to prepay
(or, in the case of a conversion, deemed to prepay or replace), in whole or in
part, outstanding principal of Term B Loans or (b) any effective reduction in
the Effective Yield for the Term B Loans by way of amendment of this Agreement.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Revolving Commitments then in effect or, if the Total Revolving
Commitments shall have expired or been terminated, the Total Revolving
Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
any of the chief financial officer, principal accounting officer, senior vice
president – strategic planning, vice president – finance and corporate treasurer
or any other financial officer of the Borrower or any other officer or employee
of the applicable Loan Party designated in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent.

“Restatement Agreement”: the Restatement Agreement, dated as of December 21,
2017, by and among the Loan Parties, the Administrative Agent and the other
parties thereto.

“Restatement Consenting Lender”: each Lender that has returned an executed
counterpart to the Restatement Agreement to the Administrative Agent prior to
the Restatement Effective Date.

“Restatement Effective Date”: as defined in the Restatement Agreement.

“Restricted Payments”: as defined in Section 7.6.

“Revolving A Commitment”: as to any Revolving Lender, the obligation of such
Lender to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed, as
applicable, (a) the amount set forth opposite such Lender’s name under the
heading “Revolving A Commitment” on Schedule 1 to the Restatement Agreement or
(b) the amount set forth in any Assignment and Assumption to which such Lender
is a party as an AssigneeAmendment No. 1, in each case as the same may be
changed from time to time pursuant to the terms hereof (including as a result of
any Assignment and Assumption to which such Lender is a party or the
establishment of any Extended Revolving Commitments). The aggregate amount of
the Revolving A Commitments on the Amendment No. 1 Effective Date is
$248,500,000.

 

-30-



--------------------------------------------------------------------------------

“Revolving B Commitment”: as to any Revolving Lender, the obligation of such
Lender to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth opposite such Lender’s name under the heading “Revolving B Commitment” on
Schedule 1 to Amendment No. 1, in each case as the same may be changed from time
to time pursuant to the terms hereof (including as a result of any Assignment
and Assumption to which such Lender is a party or the establishment of any
Extended Revolving Commitments). The aggregate amount of the Revolving B
Commitments on the Amendment No. 1 Effective Date is $4,501,500,000.

“Revolving Commitment”: as to any Revolving Lender, such Lender’s Revolving A
Commitment, Revolving B Commitment and/or Extended Revolving Commitment, as
applicable in each case as the same may be changed from time to time pursuant to
the terms hereof (including as a result of any Assignment and Assumption to
which such Lender is a party or the establishment of any Extended Revolving
Commitments).

“Revolving Commitment Cap”: the greater of (x) $4,000750,000,000 and (y) 0.5x
Annualized Operating Cash Flow calculated in the manner contemplated by
Section 1.2(f) as if any Material Acquisition or Material Disposition made prior
to or concurrently with the incurrence of such Indebtedness was incurred on the
first day of the applicable Test Period for the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 6.1(a) or
(b); provided that to the extent any Revolving Commitment was permitted by
clause (y) at the time it was incurred, it shall be deemed to be permitted at
all times thereafter regardless of any subsequent decrease in Annualized
Operating Cash Flow.

“Revolving Commitment Period”: with respect to any Revolving Commitment, the
period ending on the Revolving Termination Date for such Revolving Commitment.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations in respect of each Letter of Credit then
outstanding and (c) such Lender’s Revolving Percentage of the aggregate
principal amount of Swingline Loans then outstanding.

“Revolving Facility”: the Revolving Commitments and the Revolving Extensions of
Credit.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans or is an Issuing Lender or Swingline Lender.

“Revolving Loans”: as defined in Section 2.1(f).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Total Revolving Commitments shall have
expired or terminated, the percentage which the aggregate outstanding amount of
such Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate outstanding amount of the Revolving Extensions of Credit then
outstanding). In addition to adjustments pursuant to assignments, the Revolving
Percentages of the Revolving Lenders shall be subject to adjustment (i) on each
Revolving Termination Date, (ii) with respect to participations in Letters of
Credit and Swingline Loans, as contemplated by Section 2.21, (iii) on each date
on which

 

-31-



--------------------------------------------------------------------------------

Extended Revolving Commitments are established; provided that if any Letter of
Credit (a “Later Expiring Letter of Credit”) is at any time issued and
outstanding with an expiration date that is after any Revolving Termination Date
for any then outstanding Revolving Commitment, then the Revolving Percentage of
each Revolving Lender for purposes of calculating its Revolving Percentage of
any L/C Obligations in respect of each Later Expiring Letter of Credit shall be
recomputed by assuming that each Revolving Commitment with a Revolving
Termination Date that is on or prior to the expiration date of such Later
Expiring Letter of Credit had been terminated.

“Revolving Termination Date”: (i) with respect to any Revolving A Commitment in
effect on the RestatementAmendment No. 1 Effective Date, March 31, 2023 and,
(ii) with respect to any Revolving B Commitment in effect on the Amendment No. 1
Effective Date, March 29, 2024 and (iii) with respect to any Extended Revolving
Commitment established following the RestatementAmendment No. 1 Effective Date,
the date specified as such in the applicable Incremental Activation Notice.

“Scheduled Unavailability Notice”: as defined in Section 2.13.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Securities Act” means the Securities Act of 1933.

“Securitization”: a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans.

“Securitization Assets” means accounts receivable, loans, mortgages, royalties,
other rights to payment, supporting obligations therefor, proceeds therefrom and
other related assets customarily disposed of or pledged in connection with
non-recourse receivables financings or factorings or securitization facilities
(as determined in good faith by the Borrower).

“Securitization Subsidiary” means any Subsidiary formed by the Borrower or any
of its other Subsidiaries solely for purposes of consummating any Permitted
Securitization Financing and which holds no material assets other than
Securitization Assets and which is engaged in no material activities other than
those related to such Permitted Securitization Financing.

“Series”: Incremental Term Loans, Extended Term Loans and/or Replacement Term
Loans, as applicable, that are established pursuant to a single Incremental
Activation Notice and provide for the same terms unless such Incremental
Activation Notice provides that such Incremental Term Loans, Extended Term Loans
and/or Replacement Term Loans shall be a part of a previously established Class
of Term Loans.

“Shell Subsidiary”: any Subsidiary of the Borrower that is a “shell” company
having (a) assets (either directly or through any Subsidiary or other Equity
Interests) with an aggregate value not exceeding $100,000 and (b) no operations.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

-32-



--------------------------------------------------------------------------------

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed or contingent, matured or unmatured, disputed or
undisputed, or secured or unsecured.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds and commercial card exposure, or any
similar transactions between the Borrower or any of its Subsidiaries and any
Lender or Affiliate thereof (or any Person that was a Lender or an Affiliate of
a Lender at the time any such agreement was entered into).

“Specified Excluded Subsidiary”: (i) any Foreign Subsidiary, (ii) any Shell
Subsidiary, (iii) any Excluded Acquired Subsidiary, (iv) any Regulated
Subsidiary and any Subsidiary that is prohibited by any applicable requirement
of law, rule or regulation of any Governmental Authority from becoming a
Guarantor or would require governmental (including regulatory) consent,
approval, license or authorization to become a Guarantor unless such consent,
approval, license or authorization has been received, (v) any Subsidiary that is
not a Wholly Owned Subsidiary, (vi) any Subsidiary acquired on or after the
Restatement Effective Date that is prohibited from becoming a Guarantor by any
contract existing on the date such Subsidiary became a Subsidiary to the extent
such contract was not created in contemplation thereof, (vii) any Subsidiary
that is regulated as an insurance company, (viii) any not-for-profit subsidiary
and (ix) any Securitization Subsidiary.

“Specified Hedge Agreement”: any Hedge Agreement (i) entered into by the
Borrower or any of its Subsidiaries with any Person that is a Lender or an
Affiliate of a Lender at the time such Hedge Agreement is entered into and
(ii) in the case of Hedge Agreements outstanding on the date hereof, any such
Hedge Agreement that was a “Specified Hedge Agreement” as defined in the
Existing Credit Agreement.

“Specified Long-Term Indebtedness”: any Indebtedness of the Borrower incurred
pursuant to Section 7.2(e).

“Specified Revolving Maturity Date”: as defined in Section 3.4(d).

“Specified Subordinated Debt”: any Indebtedness of the Borrower issued directly
or indirectly to any Qualified Parent Company, so long as such Indebtedness
(a) qualifies as Specified Long-Term Indebtedness and (b) has terms and
conditions substantially identical to those set forth in Exhibit D.

“Standard Securitization Undertakings” means representations, warranties,
covenants (including repurchase obligations) and indemnities entered into by the
Borrower or any Subsidiary of the Borrower that the Borrower has determined in
good faith are customary for “non-recourse” accounts receivables financings or
factoring or securitization financings.

 

-33-



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person; provided, that Non-Recourse
Subsidiaries shall be deemed not to constitute “Subsidiaries” for the purposes
of this Agreement (other than the definition of “Non-Recourse Subsidiary”).
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Specified
Excluded Subsidiary or, at the option of the Borrower, any De Minimis
Subsidiary, in each case to the extent that such Person has become a “Grantor”
under the Guarantee and Collateral Agreement.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.4 in an aggregate principal amount at any one time
outstanding not to exceed $300,000,000.

“Swingline Lender”: the Administrative Agent, in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.4.

“Swingline Participation Amount”: as defined in Section 2.5(c).

“Syndication Agents”: the entities identified as such on the cover of this
Agreement.

“Term A-1 Loan”: each Term A-1 Loan outstanding under the Existing Credit
Agreement immediately prior to the Restatement Effective Date.

“Term A-2 Commitment”: with respect to each Lender, the commitment of such
Lender to make a Term A-2 Loan on the Restatement Effective Date in an aggregate
principal amount set forth opposite such Lender’s name on Schedule I to the
Restatement Agreement.

“Term A-3 Commitment”: with respect to each Lender, the commitment of such
Lender to make a Term A-3 Loan on the Amendment No. 1 Effective Date in an
aggregate principal amount set forth opposite such Lender’s name on Schedule I
to Amendment No. 1.

“Term A-2 Loan” as defined in Section 2.1(a).

“Term A-3 Loan” as defined in Section 2.1(b).

“Term A-2 Maturity Date”: March 31, 2023.

“Term A-3 Maturity Date”: March 29, 2024.

“Term B Loan” as defined in Section 2.1(d).

“Term B Maturity Date”: April 30, 2025.

 

-34-



--------------------------------------------------------------------------------

“Term E-1 Loan”: each Term E-1 Loan outstanding under the Existing Credit
Agreement immediately prior to the Restatement Effective Date.

“Term F-1 Loan”: each Term F-1 Loan outstanding under the Existing Credit
Agreement immediately prior to the Restatement Effective Date.

“Term H-1 Loan”: each Term H-1 Loan outstanding under the Existing Credit
Agreement immediately prior to the Restatement Effective Date.

“Term I-1 Loan”: each Term I-1 Loan outstanding under the Existing Credit
Agreement immediately prior to the Restatement Effective Date.

“Term Lender”: any Lender that holds a Term Loan.

“Term Loan”: any Term A-1 Loan, Term A-2 Loan, Term A-3 Loan, Term B Loan, Term
E-1 Loan, Term F-1 Loan, Term H-1 Loan, Term I-1 Loan, Extended Term Loan,
Replacement Term Loan or Incremental Term Loan; provided that no Escrow
Incremental Term Loan shall be deemed to be a Term Loan outstanding hereunder
until the Escrow Assumption with respect thereto shall have occurred.

“Term Maturity Date”: with respect to (i) the Term A-2 Loans, the Term A-2
Maturity Date, (ii) the Term A-3 Loans, the Term A-3 Maturity Date, (iii) the
Term B Loans, the Term B Maturity Date, (iiiiv) the Incremental Term Loans of
any other Series, the Incremental Term Maturity Date for such Series, (ivv) the
Extended Term Loans of any Series, the Extended Term Maturity Date for such
Series and (vvi) the Replacement Term Loans of any Series, the Replacement Term
Maturity Date for such Series.

“Test Date”: as defined in Section 7.7(j).

“Total Assets”: the total assets of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of the Borrower delivered pursuant to Section 6.1(a) or (b).

“Total Net Proceeds”: in connection with any Asset Sale or any Recovery Event,
the sum, without duplication, of (a) the proceeds thereof in the form of cash
and Cash Equivalents and (b) the amount of any deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise (whether or not received at the time “Total Net
Proceeds” is calculated in connection with such Asset Sale or Recovery Event),
net of attorneys’ fees, accountants’ fees, investment banking fees and
consultants’ fees (in each case, including costs and disbursements), amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to the Guarantee and
Collateral Agreement or Liens that are subject to a First Lien Intercreditor
Agreement or a Junior Lien Intercreditor Agreement) and other customary fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

 

-35-



--------------------------------------------------------------------------------

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Equity
Interests of which (other than directors’ qualifying shares required by law) are
owned by such Person directly or through other Wholly Owned Subsidiaries or a
combination thereof.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the “EU Bail-In
Legislation Schedule.”

1.2. Other Definitional Provisions; Pro Forma Calculations.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to Holdings, the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Equity Interests, securities,
revenues, accounts, leasehold interests, contract rights and any other “assets”
as such term is defined under GAAP and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of the Application or an amendment related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

-36-



--------------------------------------------------------------------------------

(d) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) For the purposes of calculating Annualized Operating Cash Flow, Annualized
Pro Forma Operating Cash Flow and Consolidated Operating Cash Flow for any
period (a “Test Period”), (i) if at any time during the period (a “Pro Forma
Period”) commencing on the second day of such Test Period and ending on the last
day of such Test Period (or, in the case of any pro forma calculation made
pursuant hereto in respect of a particular transaction, ending on the date such
transaction is consummated and, unless otherwise expressly provided herein,
after giving effect thereto), the Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated Operating Cash Flow for such Test Period
shall be reduced by an amount equal to the Consolidated Operating Cash Flow (if
positive) attributable to the property which is the subject of such Material
Disposition for such Test Period or increased by an amount equal to the
Consolidated Operating Cash Flow (if negative) attributable thereto for such
Test Period; (ii) if, during such Pro Forma Period, the Borrower or any
Subsidiary shall have made a Material Acquisition, the Consolidated Operating
Cash Flow for such Test Period shall be calculated after giving pro forma effect
thereto (including the incurrence or assumption of any Indebtedness in
connection therewith) as if such Material Acquisition (and the incurrence or
assumption of any such Indebtedness) occurred on the first day of such Test
Period; and (iii) if, during such Pro Forma Period, any Person that subsequently
became a Subsidiary or was merged with or into the Borrower or any Subsidiary
during such Pro Forma Period shall have entered into any disposition or
acquisition transaction that would have required an adjustment pursuant to
clause (i) or (ii) above if made by the Borrower or a Subsidiary during such Pro
Forma Period and Consolidated Operating Cash Flow for such Test Period shall be
calculated after giving pro forma effect thereto as if such transaction occurred
on the first day of such Test Period. For the purposes of this paragraph, pro
forma calculations regarding the amount of income or earnings relating to any
Material Disposition or Material Acquisition shall in each case be determined in
good faith by a Responsible Officer of the Borrower. As used in this
Section 1.2(f), “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (i) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the Equity Interests of a Person and
(ii) involves the payment of Consideration by the Borrower and its Subsidiaries
in excess of $50,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $50,000,000.

(g) For avoidance of doubt, in order to determine pursuant to any provision of
Section 7 that no Default or Event of Default results from a particular
transaction, pro forma compliance with Section 7.1 shall be required.

(h) All Loans, Letters of Credit and accrued and unpaid amounts (including
interest and fees) owing by the Borrower to any Person under the Existing Credit
Agreement that have not been paid to such Persons on or prior to the Restatement
Effective Date shall continue as Loans, Letters of Credit and accrued and unpaid
amounts hereunder on the Restatement Effective Date and shall be payable on the
dates such amounts would have been payable pursuant to the Existing Credit
Agreement, and from and after the Restatement Effective Date, interest, fees and
other amounts shall accrue as provided under this Agreement.

 

-37-



--------------------------------------------------------------------------------

(i) [Reserved].

(i) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

(j) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when calculating any applicable ratio or determining other compliance
with this Agreement (including the determination of compliance with any
provision of this Agreement which requires that no Default or Event of Default
has occurred, is continuing or would result therefrom) in connection with the
incurrence of any Indebtedness or Liens (including the granting of equal and
ratable security with the Obligations) or the making of any Investments,
Restricted Payments, or Dispositions in connection with the consummation of a
Limited Condition Acquisition, the date of determination of such ratio and
determination of whether any default or event of default has occurred, is
continuing or would result therefrom or other applicable covenant shall, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured on a pro forma basis after giving effect to such Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith as if they occurred at the beginning of the applicable Test
Period ending prior to the LCA Test Date, the Borrower could have taken such
action on the relevant LCA Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with. For the
avoidance of doubt, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Annualized
Operating Cash Flow of the Borrower) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related
transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio
(excluding, for the avoidance of doubt, any ratio contained in Section 7.1) or
basket availability with respect to any other incurrence of Indebtedness or
Liens or the making of any Investments, Restricted Payments, or Dispositions on
or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith have been
consummated until such time as such Limited Condition Acquisition is consummated
or the Borrower gives the Administrative Agent notice that such Limited
Condition Acquisition will not be consummated.

 

-38-



--------------------------------------------------------------------------------

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

2.1. Loans and Commitments.

(a) Subject to the terms and conditions hereof, each Lender with a Term A-2
Commitment agrees to make to the Borrower a loan in Dollars (each a “Term A-2
Loan”) on the Restatement Effective Date in an amount equal to its Term A-2
Commitment; provided that each Lender with a Term A-2 Commitment and an existing
Term A-1 Loan on the Restatement Effective Date shall apply an amount of the
proceeds of its Term A-2 Loan to repay at par a like aggregate principal amount
of such Term A-1 Loan of such Lender (but not any accrued interest thereon) on
the Restatement Effective Date prior to making any proceeds of its Term A-2
Loans available to the Administrative Agent for the account of the Borrower as
provided in Section 2.02 below. The Term A-2 Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10.

(b) [Reserved].

(b) Subject to the terms and conditions hereof, (i) each Lender with a Term A-3
Commitment agrees to make to the Borrower a loan in Dollars (each a “Term A-3
Loan”) on the Amendment No. 1 Effective Date in an amount equal to its Term A-3
Commitment and (ii) the Term A-2 Loan of each Converting Term A-2 Lender shall
be automatically converted to a Term A-3 Loan of such Lender to the Borrower in
an amount equal to the principal amount of such Lender’s Term A-2 Loan
immediately prior to the Amendment No. 1 Effective Date. The Term A-3 Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.10.

(c) [Reserved].

(d) Subject to the terms and conditions hereof, (i) the Additional Term B Lender
agrees to make a loan in Dollars (a “Term B Loan”; which term shall include each
loan converted from a Converted Term Loan pursuant to subclause (ii) below) on
the Restatement Effective Date in an amount equal to the Additional Term B
Commitment and (ii) each Converted Term Loan of each Lender shall be converted
into a Term B Loan of such Lender in the same principal amount as such Converted
Term Loan on the Restatement Effective Date. The Term B Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.10.

(e) [Reserved].

(f) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period with respect
to such Lender’s Revolving Commitment in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Revolving Percentage of
the sum of (i) the L/C Obligations then outstanding with respect to each Letter
of Credit and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period for any Revolving Commitment, the
Borrower may use such Revolving Commitment by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.10. On the Amendment No. 1 Effective
Date, each Revolving Lender shall purchase at par from and/or sell at par to
each of the other Revolving Lenders such portions of the outstanding Revolving
Loans, if any, as may be specified by the Administrative Agent so that,
immediately following such purchases, all Eurodollar Tranches of Revolving Loans
and all ABR Loans that are Revolving Loans shall be held by the Revolving
Lenders on a pro rata basis in accordance with their respective Revolving
Percentages.

 

 

-39-



--------------------------------------------------------------------------------

(g) Following the Restatement Effective Date, the Borrower (or, in the case of
Escrow Incremental Term Loans, the Escrow Borrower) and any one or more Lenders
(including Persons that become Lenders in connection therewith) may from time to
time agree that such Lenders shall make Incremental Term Loans by executing and
delivering to the Administrative Agent an Incremental Activation Notice
specifying (i) the amount of such Incremental Term Loans, (ii) the applicable
Incremental Closing Date, (iii) the applicable Incremental Term Maturity Date
(which shall not be earlier than the Term B Maturity Date; provided that
Incremental Term Loans shall not be required to comply with this clause (iii) or
clause (iv) below so long as (x) such Incremental Term Loans have an Incremental
Term Maturity Date that is no earlier than the Term A-23 Maturity Date and a
Weighted Average Life to Maturity that is no shorter than the then remaining
Weighted Average Life to Maturity of the Term A-23 Loans and (y) the aggregate
principal amount of such Incremental Term Loans outstanding at any time does not
exceed 2.0x Annualized Operating Cash Flow, calculated in the manner
contemplated by Section 1.2(f) as if any Investment pursuant to which such
Indebtedness was incurred occurred on the first day of the applicable Test
Period, for the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1(a) or (b) prior to the incurrence of such
Incremental Term Loans, (iv) the amortization schedule for such Incremental Term
Loans; provided that, except as permitted by the proviso to clause (iii) above,
in no event will any Incremental Term Loans have a Weighted Average Life to
Maturity that is shorter than the then remaining Weighted Average Life to
Maturity of the Term B Loans, (v) the Applicable Margin for such Incremental
Term Loans and any prepayment premiums or call protection applicable thereto,
(vi) the proposed original issue discount applicable to such Incremental Term
Loans, if any, (vii) whether, if applicable, such Incremental Term Loans
constitute Refinancing Term Loans or Escrow Incremental Term Loans,
(viii) whether any provision of this Agreement that requires a minimum final
maturity or Weighted Average Life to Maturity for any other Indebtedness by
reference to any previously established Term Loans is following the Incremental
Closing Date amended to provide a similar benefit to such Incremental Term
Loans, and (ix) any other terms and conditions that will apply to such
Incremental Term Loans; provided that, except as provided above, (x) such other
terms and conditions shall be the same as or less favorable to the Lenders
providing such Incremental Term Loans than the terms and conditions of any then
outstanding Class of Term Loans, (y) such other terms and conditions shall not
apply until all then outstanding Loans and Commitments (other than such
Incremental Term Loans) have been repaid and terminated, as applicable, or until
approved by the Required Lenders or (z) such other terms and conditions shall
apply to Escrow Incremental Term Loans solely until the Escrow Assumption with
respect thereto occurs. Notwithstanding the foregoing, without the consent of
the Required Lenders, (A) no Incremental Term Loans (other than Escrow
Incremental Term Loans) may be borrowed after the Restatement Effective Date if
after giving effect to the borrowing of such Incremental Term Loans and the
application of proceeds therefrom on the date such Incremental Term Loans are
borrowed the aggregate principal amount of all Classes of Term Loans, First Lien
Notes and Pre-Existing Debt would exceed the First Lien Term Cap, (B) no Net
Cash Proceeds of any Incremental Term Loans that are not Refinancing Term Loans
shall be directly applied to prepay outstanding Term Loans, (C) each increase
effected pursuant to this paragraph shall be in a minimum amount of at least
$100,000,000, (D) subject to Section 1.2(j), no Incremental Term Loans (other
than Escrow Incremental Term Loans) may be borrowed if a Default or Event of
Default is in existence after giving pro forma effect thereto, (E) Escrow
Incremental Term Loans shall not be deemed to be outstanding under this
Agreement or any other Loan Document for any purposes hereof (including, without
limitation, for purposes of any financial calculation, the definition of
“Obligations”, the definition of “Required Lenders” or Section 8 or Section 10.1
hereof) and the obligations with respect thereto shall not be recourse to the
Borrower or any Subsidiary Guarantor, in each case, unless and until the Escrow
Assumption with respect thereto has occurred and (F) the Escrow Assumption with
respect to any Escrow

 

-40-



--------------------------------------------------------------------------------

Incremental Term Loans shall not be permitted unless on the date thereof (and
after giving effect thereto) the conditions set forth in clauses (A) and
(D) above would be satisfied if the Borrower was borrowing such Incremental Term
Loans on the date of such Escrow Assumption. With the consent of the Borrower
and each of the Lenders with any Class of then outstanding Incremental Term
Loans and pursuant to an assumption agreement reasonably satisfactory to the
Administrative Agent, an Escrow Borrower may assume all obligations of the
Borrower with respect to such Class of Term Loans (including with respect to the
full principal amount thereof and all accrued and unpaid interest and other
amounts owing with respect thereto, in which case, such Class of Incremental
Term Loans shall thereafter be deemed to not be outstanding for purposes of this
Agreement or any other Loan Document and shall be Escrow Term Loans until such
time, if any, as an Escrow Assumption with respect thereto has occurred, at
which time any such Escrow Term Loans that accrued interest at a rate based on
the Eurodollar Rate immediately prior to such Escrow Assumption shall constitute
a Eurodollar Tranche with an initial Interest Period equal to the then unexpired
interest period applicable thereto immediately prior to such Escrow Assumption.
No Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion. The consent of
the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for any Person to provide an
Incremental Term Loan unless such Person, or an Affiliate thereof, was
previously a Lender. Notwithstanding the foregoing, with the consent of the
holders of any Pre-Existing Debt, the Borrower and the Administrative Agent (to
the extent the consent of the Administrative Agent would be required for an
assignment to any such holder, such consent not to be unreasonably withheld),
such Pre-Existing Debt may, pursuant to an Incremental Activation Notice, be
deemed to have been issued as Incremental Term Loans under this Agreement on the
date of effectiveness of such Incremental Activation Notice so long as the
Incremental Term Loans resulting therefrom comply with the requirements set
forth above (other than clause (C)) that are applicable to Incremental Term
Loans and thereafter, the terms of such Pre-Existing Debt shall be governed by
the terms of this Agreement (as modified by the applicable Incremental
Activation Notice). To the extent provided in the relevant Incremental
Activation Notice with respect to any Refinancing Term Loans, any portion of the
Term Loans that would otherwise be repaid from the net proceeds of such
Refinancing Term Loans may be converted on a “cashless roll” basis into such
Refinancing Term Loans if agreed to by each Lender holding the Term Loans that
are so converted.

(h) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Class”) be converted to
extend the scheduled maturity date(s) of any payment or payments of principal
(including at final maturity) with respect to such Term Loans (any such Term
Loans which have been so converted, “Extended Term Loans”) and to provide for
other terms consistent with this Section 2.1(h). In order to establish a Series
of Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be identical in all material respects to the Term Loans under the Existing
Class from which such Extended Term Loans are to be converted except that
(i) all or any of the scheduled amortization payments of principal and payment
at maturity of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal and payment at maturity of the Term
Loans of such Existing Class to the extent provided in the applicable
Incremental Activation Notice, (ii) the Applicable Margins with respect to the
Extended Term Loans may be different than the Applicable Margins for the Term
Loans of such Existing Class and upfront fees may be paid to the Extending Term
Lenders, in each case, to the extent provided in the applicable Incremental
Activation Notice, (iii) [Reserved] and (iv) the Incremental Activation Notice
may provide for other covenants and terms (x) that apply solely to any period
after the latest final maturity of the Term Loans and Commitments in effect on
the effective date of the Incremental Activation Notice immediately prior to the
establishment of such Extended Term Loans, or after approval

 

-41-



--------------------------------------------------------------------------------

thereof by the Required Lenders or (y) that are less favorable to the holders of
the Extended Term Loans than the covenants and terms applicable to the Existing
Class. The Borrowers shall provide the applicable Extension Request at least
five (5) Business Days prior to the date on which Lenders are requested to
respond. No Lender shall have any obligation to agree to have any of its Term
Loans of any Existing Class converted into Extended Term Loans pursuant to any
Extension Request. Any Lender (an “Extending Term Lender”) wishing to have all
or a portion of its Term Loans of the applicable Existing Class subject to such
Extension Request converted into Extended Term Loans shall notify the
Administrative Agent in writing (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Term Loans of the
applicable Existing Class which it has elected to request be converted into
Extended Term Loans (subject to any minimum denomination requirements reasonably
imposed by the Administrative Agent). In the event that the aggregate amount of
Term Loans of the applicable Existing Class subject to Extension Elections
exceeds the amount of Extended Term Loans requested pursuant to the Extension
Request, Term Loans of the applicable Existing Class subject to Extension
Elections shall be converted to Extended Term Loans on a pro rata basis based on
the amount of Term Loans of the applicable Existing Class included in each such
Extension Election. The final terms of the Extended Term Loans (which shall be
consistent with the Extension Request) and the allocations of the Extended Term
Loans among the Extending Term Lenders shall be as set forth in the applicable
Incremental Activation Notice entered into by the Borrower and the
Administrative Agent. Each Extending Term Lender’s Election Request shall be
deemed to be an authorization for the Administrative Agent and the Borrower to
enter into such Incremental Activation Notice in accordance with the
requirements set forth above in this Section 2.1(h) and to bind such Extending
Term Lender thereby.

(i) The Borrower and any one or more Lenders (including Persons that become
Lenders in connection therewith) may from time to time agree that such Lenders
will establish Revolving Commitments through (A) the provision of a new
Revolving Commitment by any such Lender or (B) the conversion of a previously
established Revolving Commitment of any such Lender to such Extended Revolving
Commitment of such Lender (any Revolving Commitments being established pursuant
to clause (A) or (B) above and in accordance with this Section 2.1(i), an
“Extended Revolving Commitment”, which for the avoidance of doubt, shall also be
a “Revolving Commitment”), in each case, by executing and delivering to the
Administrative Agent an Incremental Activation Notice specifying (i) the amount
of Extended Revolving Commitments established thereby and whether such Extended
Revolving Commitments are being established pursuant to clause (A) or (B) of the
foregoing sentence, (ii) the Revolving Termination Date for such Extended
Revolving Commitments; provided that the Revolving Termination Date for any
Extended Revolving Commitments shall in no event be earlier than the Revolving
Termination Date for the Revolving B Commitments established on the
RestatementAmendment No. 1 Effective Date and there shall not be more than three
(3) Revolving Termination Dates in effect at any time, (iii) the Applicable
Margin for Revolving Loans and fees in respect of participations in Letters of
Credit pursuant to such Extended Revolving Commitments and the Commitment Fee
Rate for commitment fees payable with respect to such Extended Revolving
Commitments; provided that (x) in no event shall there be more than three
(3) Applicable Margins in effect in the aggregate for all Revolving Commitments
at any time and (y) either (A) the Applicable Margins for Revolving Loans, fees
in respect of participations in Letters of Credit and the Commitment Fee Rate
for all Revolving Commitments that have the same Revolving Termination Date
shall be the same (although different upfront fees may be paid by the Borrower)
or (B) the maximum number of Revolving Termination Dates permitted to be in
effect at any time shall be reduced by the number of such different Applicable
Margins and fees in excess of one applicable to Revolving Commitments with the
same Revolving Termination Date and (iv) whether clause (ii) above shall be
amended to provide that future Extended Revolving Commitments may not have a
Revolving Termination Date prior to the Revolving Termination Date for such
Extended Revolving Commitments. Except as set forth above, the

 

-42-



--------------------------------------------------------------------------------

terms of the Extended Revolving Commitments shall be identical in all material
respects to the Revolving B Commitments established on the RestatementAmendment
No. 1 Effective Date. Notwithstanding the foregoing, without the consent of the
Required Lenders, no Extended Revolving Commitments may be established following
the Restatement Effective Date if after giving effect to the establishment of
such Extended Revolving Commitments (and any concurrent reduction in the amount
of any other Revolving Commitments) the aggregate amount of Revolving
Commitments then in effect would exceed the Revolving Commitment Cap. No Lender
shall have any obligation to participate in any increase described in this
paragraph unless it agrees to do so in its sole discretion. The consent of the
Administrative Agent and each Issuing Lender (such consents not to be
unreasonably withheld, conditioned or delayed) shall be required with respect to
each Lender providing an Extended Revolving Commitment to the extent such Lender
is not already a Revolving Lender that is not a Defaulting Lender. On each date
on which Extended Revolving Commitments are established, each Revolving Lender
shall purchase at par from and/or sell at par to each of the other Revolving
Lenders such portions of the outstanding Revolving Loans, if any, as may be
specified by the Administrative Agent so that, immediately following such
purchases, all Eurodollar Tranches of Revolving Loans and all ABR Loans that are
Revolving Loans shall be held by the Revolving Lenders on a pro rata basis in
accordance with their respective Revolving Percentages. Notwithstanding the
foregoing, with the consent of the holders of any revolving commitments under
which Pre-Existing Debt may be borrowed, the Borrower, the Administrative Agent,
the Swingline Lender and each Issuing Lender (to the extent the consent of the
Administrative Agent, Swingline Lender and Issuing Lender would be required for
an assignment to any such holder, each such consent not to be unreasonably
withheld), such revolving commitments may, pursuant to an Incremental Activation
Notice, be deemed to have been issued as Extended Revolving Commitments under
this Agreement on the date of effectiveness of such Incremental Activation
Notice so long as the Extended Revolving Commitments resulting therefrom comply
with the requirements set forth above that are applicable to Extended Revolving
Commitments and thereafter, the terms of such Pre-Existing Debt shall be
governed by the terms of this Agreement (as modified by the applicable
Incremental Activation Notice).

(j) The Borrower and any one or more Lenders (including Persons that become
Lenders in connection therewith) may from time to time agree that such Lenders
shall make Replacement Term Loans (which Replacement Term Loans may, at the
election of the Borrower and the applicable Lenders, be made in the form of a
conversion of Term Loans of an existing Class into such Replacement Term Loans)
in order to replace in full or in part any Class of then outstanding Term Loans
by executing and delivering to the Administrative Agent an Incremental
Activation Notice specifying (i) the amount of such Replacement Term Loans
(which may be up to an amount equal to the original aggregate principal amount
of the Class of Term Loans being replaced plus, so long as the Borrower would be
in pro forma compliance with Section 7.1, the amount of any upfront fees or
original issue discount thereon), (ii) the date on which such Replacement Loans
will be made, (iii) the applicable Replacement Term Maturity Date (which shall
not be earlier than the Term Maturity Date of the Class of Term Loans being
replaced), (iv) the amortization schedule for such Replacement Term Loans;
provided that in no event shall any Replacement Term Loans have a Weighted
Average Life to Maturity that is shorter than the then remaining Weighted
Average Life to Maturity of the Term Loans of the Class being replaced, (v) the
Applicable Margin for such Replacement Term Loans and any prepayment premiums or
call protection applicable thereto, if any, (vi) the proposed original issue
discount applicable to such Replacement Term Loans, if any, (vii) whether any
provision of this Agreement that requires a minimum final maturity or Weighted
Average Life to Maturity for any other Indebtedness by reference to any
previously established Term Loans is following the date such Replacement Term
Loans are established amended to provide a similar benefit to such Replacement
Term Loans, (viii) any other terms and conditions that will apply to such
Replacement Term Loans; provided that, except as provided above, either (x) such
other terms and conditions shall be the same as or less favorable to the Lenders
providing such Replacement Term Loans

 

-43-



--------------------------------------------------------------------------------

than the terms and conditions of the Class of Term Loans being replaced or
(y) such other terms and conditions shall not apply until all then outstanding
Loans and Commitments (other than such Replacement Term Loans) have been repaid
and terminated, as applicable, or until approved by the Required Lenders. No
Lender shall have any obligation to participate in any Replacement Term Loans
unless it agrees to do so in its sole discretion. The consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed) shall be required for any Person to provide a Replacement Term Loan
unless such Person, or an Affiliate thereof, was previously a Lender.

2.2. Procedure for Borrowing. In order to effect a borrowing hereunder, the
Borrower shall give notice to the Administrative Agent, which may be given by:
(A) telephone or (B) a Notice of Borrowing (which notice must be received by the
Administrative Agent prior to 1:00 P.M., New York City time, (a) three Business
Days (or two Business Days in the case of a notice delivered for a Borrowing on
the Restatement Effective Date) prior to the requested Borrowing Date, in the
case of Eurodollar Loans, or (b) one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans) (provided that any such Notice of
Borrowing of ABR Loans under the Revolving Facility to finance payments required
by Section 3.5 may be given not later than 1:00 P.M. New York City time, on the
date of the proposed borrowing and, provided, further, that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Notice of Borrowing), specifying (i) the Class of Loan to be borrowed,
(ii) the amount and Type of Loans to be borrowed, (iii) the requested Borrowing
Date and (iv) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Each borrowing shall be in an aggregate amount equal to (x) in the
case of ABR Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if the then aggregate relevant Available Revolving Commitments are
less than $5,000,000, such lesser amount) and (y) in the case of Eurodollar
Loans, $10,000,000 or a whole multiple of $1,000,000 in excess thereof;
provided, that the Swingline Lender may request, on behalf of the Borrower,
borrowings under the Revolving Commitments that are ABR Loans in other amounts
pursuant to Section 2.5. Upon receipt of any Notice of Borrowing from the
Borrower, the Administrative Agent shall promptly notify each relevant Lender
thereof. Except as provided in Section 2.1(a), each relevant Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent (in the case of any Revolving Loan, based on respective
Revolving Percentages of the Revolving Lenders) for the account of the Borrower
at the Funding Office prior to 10:00 A.M., New York City time (or 2:00 P.M., New
York City time in respect of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5), on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent; provided
that, in the event that any Revolving Lender fails to make available to the
Administrative Agent any portion of such amount prior to 10:30 A.M. New York
City time (or 2:30 P.M., New York City time in respect of ABR Loans under the
Revolving Facility to finance payments required by Section 3.5) on the relevant
Borrowing Date, the Borrower shall be deemed to have provided notice to the
Swingline Lender in accordance with Section 2.5 requesting a Swingline Loan in
an amount equal to the aggregate amount of any such shortfall, rounded up to the
applicable whole multiple of $500,000 (but in no event exceeding, together with
all outstanding Swingline Loans, the Swingline Commitment). Such borrowing
(including any such Swingline Loan) will then be made available not later than
11:00 A.M., New York City time (or 3:00 P.M., New York City time in respect of
ABR Loans under the Revolving Facility to finance payments required by
Section 3.5), to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the relevant Lenders and in like
funds as received by the Administrative Agent.

 

-44-



--------------------------------------------------------------------------------

2.3. Repayment of Loans.

(a) The Term A-2 Loans of each Lender shall mature in 2117 consecutive
installments following the RestatementAmendment No. 1 Effective Date on the
dates and in the aggregate amounts for all Term A-2 Loans set forth below (it
being understood that, in addition to reductions resulting from optional and
mandatory prepayments in accordance with Section 2.8 and Section 2.9, the
aggregate principal amount of amortization payable by the Borrower with respect
to all Term A-2 Loans on any such date shall be reduced proportionately as a
result of any future conversion of Term A-2 Loans to Extended Term Loans
following the RestatementAmendment No. 1 Effective Date and prior to such date
of payment):

 

Installment Date

   Installment Amount  

March 31, 2018

   $ 35,937,500  

June 30, 2018

   $ 35,937,500  

September 30, 2018

   $ 35,937,500  

December 31, 2018

   $ 35,937,500  

March 31, 2019

   $ 35,937,5005,010,035.20  

June 30, 2019

   $ 35,937,5005,010,035.20  

September 30, 2019

   $ 35,937,5005,010,035.20  

December 31, 2019

   $ 35,937,5005,010,035.20  

March 31, 2020

   $ 35,937,5005,010,035.20  

June 30, 2020

   $ 35,937,5005,010,035.20  

September 30, 2020

   $ 35,937,5005,010,035.20  

December 31, 2020

   $ 35,937,5005,010,035.20  

March 31, 2021

   $ 35,937,5005,010,035.20  

June 30, 2021

   $ 35,937,5005,010,035.20  

September 30, 2021

   $ 35,937,5005,010,035.20  

December 31, 2021

   $ 35,937,5005,010,035.20  

March 31, 2022

   $ 35,937,5005,010,035.20  

June 30, 2022

   $ 35,937,5005,010,035.20  

September 30, 2022

   $ 35,937,5005,010,035.20  

December 31, 2022

   $ 35,937,5005,010,035.20  

Term A-2 Maturity Date:

   $ 2,156,250,000$300,602,111.86  

(b) The Term B Loans of each Term B Lender shall mature in 30 installments
following the Restatement Effective Date (each due on the last day of each
calendar quarter, except for such last installment), commencing on March 31,
2018, each of which shall be in an amount equal to (i) in the case of the first
29 such remaining installments, $15,875,000 (it being understood that, in
addition to reductions resulting from optional and mandatory prepayments in
accordance with Section 2.8 and Section 2.9, the aggregate principal amount of
amortization payable by the Borrower with respect to all Term B Loans on any
such date shall be reduced proportionately as a result of any conversion of Term
B Loans to Extended Term Loans following the Restatement Effective Date and
prior to the date of such payment) and (ii) in the case of the last such
installment (which shall be due on the Term B Maturity Date), the remaining
principal balance of such Term B Loans outstanding on such date.

(c) [Reserved].

(c) The Term A-3 Loans of each Lender shall mature in 21 consecutive
installments following the Amendment No. 1 Effective Date on the dates and in
the aggregate amounts for all Term A-3 Loans set forth below (it being
understood that, in addition to reductions resulting from optional and mandatory
prepayments in accordance with Section 2.8 and Section 2.9, the aggregate
principal amount of amortization payable by the Borrower with respect to all
Term A-3 Loans on any such date shall be reduced proportionately as a result of
any future conversion of Term A-3 Loans to Extended Term Loans following the
Amendment No. 1 Effective Date and prior to such date of payment):

 

-45-



--------------------------------------------------------------------------------

Installment Date

   Installment Amount  

March 31, 2019

   $ 50,534,529.07  

June 30, 2019

     50,534,529.07  

September 30, 2019

     50,534,529.07  

December 31, 2019

     50,534,529.07  

March 31, 2020

     50,534,529.07  

June 30, 2020

     50,534,529.07  

September 30, 2020

     50,534,529.07  

December 31, 2020

     50,534,529.07  

March 31, 2021

     50,534,529.07  

June 30, 2021

     50,534,529.07  

September 30, 2021

     50,534,529.07  

December 31, 2021

     50,534,529.07  

March 31, 2022

     50,534,529.07  

June 30, 2022

     50,534,529.07  

September 30, 2022

     50,534,529.07  

December 31, 2022

     50,534,529.07  

March 31, 2023

     50,534,529.07  

June 30, 2023

     50,534,529.07  

September 30, 2023

     50,534,529.07  

December 31, 2023

     50,534,529.07  

Term A-3 Maturity Date:

   $ 3,032,071,743.54  

(d) [Reserved].

(e) [Reserved].

(f) The Incremental Term Loans of each Class established following the
Restatement Effective Date shall mature in installments as specified in the
Incremental Activation Notice pursuant to which such Incremental Term Loans were
made (and subject to the limitations contained in Section 2.1(h)).

(g) The Extended Term Loans of each Class shall mature in installments as
specified in the Incremental Activation Notice pursuant to which such Extended
Term Loans were converted (and subject to the limitations contained in
Section 2.1(h)).

(h) The Replacement Term Loans of each Class shall mature in installments as
specified in the Incremental Activation Notice pursuant to which such
Replacement Term Loans were established (and subject to the limitations
contained in Section 2.1(j)).

(i) The Borrower shall repay all outstanding Revolving Loans made pursuant to
any Revolving Commitments on the Revolving Termination Date for such Revolving
Commitments. The Borrower shall repay all Swingline Loans on the first date on
which the Revolving Termination Date has occurred with respect to all Revolving
Commitments.

 

-46-



--------------------------------------------------------------------------------

(j) The Borrower shall repay all Existing Loans (other than Converted Term
Loans) on the Restatement Effective Date, together with all accrued interest
under the Existing Credit Agreement to but excluding the Restatement Effective
Date.

2.4. Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees, in reliance upon the agreements of the other Lenders
set forth in Section 2.5, to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period for any Revolving Commitments by making swingline
loans (“Swingline Loans”) to the Borrower; provided that (a) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans hereunder, may exceed the Swingline Commitment then
in effect) and the aggregate amount of Swingline Loans made by Bank of America,
N.A. shall not exceed the Revolving Commitment of Bank of America, N.A. unless
otherwise agreed by Bank of America, N.A. in its sole discretion), (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero
and (c) the Swingline Lender shall be under no obligation to make any Swingline
Loan at any time that any Revolving Lender is a Defaulting Lender unless the
Swingline Lender has entered into arrangements, including, if requested, the
delivery of Cash Collateral, satisfactory to the Swingline Lender (in its sole
discretion) with the Borrower or such Lender to eliminate such Swingline
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.21(a)(iii)) with respect to the Defaulting Lender arising from either
the Swingline Loan to be made and all other Swingline Loans as to which such
Swingline Lender has actual or potential Fronting Exposure, as it may elect in
its sole discretion. During the Revolving Commitment Period for any Revolving
Commitments, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only.

2.5. Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent pursuant), appropriately
completed and signed by a Responsible Officer of the Borrower (which notice must
be received by the Swingline Lender not later than 1:00 P.M., New York City
time, on the proposed Borrowing Date), specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period for any Revolving Commitments). Each borrowing under
the Swingline Commitment shall be in an amount equal to $1,000,000 or a whole
multiple of $500,000 in excess thereof. Not later than 3:00 P.M., New York City
time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion and in consultation with the Borrower (provided that the
failure to so consult shall not affect the ability of the Swingline Lender to
make the following request) may, on behalf of the Borrower (which

 

-47-



--------------------------------------------------------------------------------

hereby irrevocably directs the Swingline Lender to act on its behalf), on one
Business Day’s notice given by the Swingline Lender no later than 1:00 P.M., New
York City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 12:00 Noon, New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.5(b), one of the events described in Section 8.1(g) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.5(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.5(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.5(b) and to purchase participating interests pursuant to
Section 2.5(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

-48-



--------------------------------------------------------------------------------

2.6. Fees, Etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a nonrefundable commitment fee through the last day of the
Revolving Commitment Period for such Revolving Lender’s Revolving Commitment
computed at the Commitment Fee Rate for such Revolving Commitment on the actual
daily amount of the Available Revolving Commitment, payable quarterly in arrears
on the last day of each March, June, September and December and on the Revolving
Termination Date. The Borrower agrees to pay to the Administrative Agent for the
account of the relevant Lenders all accrued and unpaid commitment fees under
this Agreement with respect to the Existing Revolving Commitments to but
excluding the Restatement Effective Date.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

(c) Notwithstanding anything to the contrary contained in this Agreement, at the
time of the effectiveness of any Repricing Transaction that is consummated prior
to June 21, 2018, the Borrower agrees to pay to the Administrative Agent, for
the ratable account of each Lender with outstanding Term B Loans subject to such
Repricing Transaction, a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Transaction of the type described in clause (a) of the definition
thereof, the aggregate principal amount of all Term B Loans of such Lender
prepaid (or converted) in connection with such Repricing Transaction and (y) in
the case of a Repricing Transaction described in clause (b) of the definition
thereof, the aggregate principal amount of the Term B Loans of such Lender
outstanding immediately prior to such amendment. Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.

2.7. Termination or Reduction of Commitments.

(a) The Borrower shall have the right, upon notice delivered to the
Administrative Agent no later than 1:00 P.M., New York City time, at least three
Business Days prior to the proposed date of termination or reduction, to
terminate the Revolving Commitments or, from time to time, to reduce the amount
of the Revolving Commitments; provided that no such termination or reduction
shall be permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans or Swingline Loans made on the effective date thereof, the
Revolving Extensions of Credit of any Revolving Lender would exceed such
Revolving Lender’s Revolving Commitment. Any such reduction shall be in an
amount equal to $10,000,000, or a whole multiple of $1,000,000 in excess
thereof, shall reduce permanently the Revolving Commitments then in effect and
shall be applied to reduce the Revolving Commitments of the Revolving Lenders as
the Borrower may designate, but in any event, in the case of Revolving
Commitments with the same Revolving Termination Date, on a pro rata basis among
such Revolving Commitments based on the respective amount of such Revolving
Commitments of each Revolving Lender. Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable, provided that such notice may
state that it is conditioned upon the effectiveness of other credit facilities
(including under this Agreement) or incurrence of other Indebtedness, the
consummation of a particular Disposition, the occurrence of a change of control
or other event), in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

(b) The Existing Revolving Commitments will terminate on the Restatement
Effective Date. The Additional Term B Commitment will terminate on the
Restatement Effective Date immediately upon the funding of the Term B Loans
thereunder. The Term A-23 Commitment of each Lender will terminate on the
RestatementAmendment No. 1 Effective Date immediately upon the funding of such
Lender’s Term A-23 Loan thereunder. The Additional Term B Commitment will
terminate on the Restatement Effective Date immediately upon the funding of the
Term B Loans thereunder.

 

-49-



--------------------------------------------------------------------------------

2.8. Optional Prepayments.

(a) The Borrower may at any time and from time to time prepay the Loans of any
Class, in whole or in part, without premium or penalty, upon notice in such form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer, delivered to the Administrative Agent no later than 1:00 P.M., New York
City time, at least three Business Days prior thereto in the case of Eurodollar
Loans and no later than 1:00 P.M., New York City time, at least one Business Day
prior thereto in the case of ABR Loans, which notice shall specify the date and
amount of prepayment, the Class of Loans being prepaid and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.18. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Loans pursuant to this
Section 2.8(a) shall be in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Partial prepayments of Swingline
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable, provided that such notice may
state that it is conditioned upon the effectiveness of other credit facilities
(including under this Agreement) or incurrence of other Indebtedness, the
consummation of a particular Disposition, the occurrence of a change of control
or other event), in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified prepayment date)
if such condition is not satisfied. Any prepayment of Loans of any Class
pursuant to this Section 2.8(a) shall be applied to the Loans of such Class of
each Lender on a pro rata basis in accordance with the respective amounts of
such Loans held by each such Lender.

(b) (i) Notwithstanding anything to the contrary in Section 2.8(a), the Borrower
shall have the right at any time and from time to time to prepay Term Loans of
any Class, to the Lenders at a prepayment price which is less than, equal to or
greater than the principal amount of such Term Loans and on a non pro rata basis
(each, an “Offered Voluntary Prepayment”) pursuant to the procedures described
in this Section 2.8(b); provided that (A) no Offered Voluntary Prepayment may be
made if a Default or Event of Default has occurred and is continuing or if,
after giving effect to such Offered Voluntary Prepayment, Available Liquidity
would be less than $250,000,000, (B) any Offered Voluntary Prepayment shall be
offered to all Lenders with Term Loans of the Class selected by the Borrower on
a pro rata basis and (C) the Borrower shall deliver to the Administrative Agent
a certificate of a Responsible Officer of the Borrower stating that (1) no
Default or Event of Default has occurred and is continuing or would result from
such Offered Voluntary Prepayment and (2) each of the conditions to such Offered
Voluntary Prepayment contained in this Section 2.8(b) has been satisfied.

(ii) To the extent the Borrower seeks to make an Offered Voluntary Prepayment,
the Borrower will provide written notice from a Responsible Officer of the
Borrower to the Administrative Agent (each, an “Offered Prepayment Option
Notice”) that the Borrower desires to prepay Term Loans of a specified Class in
an aggregate principal amount specified therein by the Borrower (each, a
“Proposed Offered Prepayment Amount”). The Proposed Offered Prepayment Amount
shall not be less than $25,000,000 (or such lesser amount if the Term Loans of
such specified Class have a lower aggregate amount outstanding at such time).
The Offered Prepayment Option Notice shall further specify with respect to the
proposed Offered Voluntary Prepayment: (A) the Proposed Offered Prepayment
Amount for Term Loans and the Class of Term Loans with respect to such offer is
being made, (B) an offered

 

-50-



--------------------------------------------------------------------------------

prepayment price range (which may be a single percentage) selected by the
Borrower with respect to such proposed Offered Voluntary Prepayment equal to a
percentage of par of the principal amount of Term Loans of the applicable Class
(the “Offered Range”) and (C) the date by which Lenders are required to indicate
their election to participate in such proposed Offered Voluntary Prepayment (the
“Acceptance Date”) which shall be at least five Business Days following the date
of such Offered Prepayment Option Notice is delivered.

(iii) Upon receipt of an Offered Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice in form
reasonably satisfactory to the Administrative Agent (each, a “Lender
Participation Notice”; it being understood that a Lender may deliver more than
one Lender Participation Notice, and that each such Lender Participation Notice
of such Lender shall constitute an independent and unconditional offer, and no
such Lender Participation Notice may be contingent on the making of any
prepayment with respect to the Offered Loans in respect of any other Lender
Participation Notice, or otherwise be contingent or conditional in any way) to
the Administrative Agent (A) a minimum price (the “Acceptable Price”) within the
Offered Range at which such Lender is willing to accept a prepayment of a
portion of its Term Loans of the applicable Class and (B) a maximum principal
amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans of such Class held by such Lender with respect to which such
Lender is willing to permit an Offered Voluntary Prepayment at the Acceptable
Price (“Offered Loans”). Based on the Acceptable Prices and principal amounts of
Term Loans of the applicable Class specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable prepayment price for Term Loans
pursuant to such Offered Voluntary Prepayment (the “Applicable Price”), which
Applicable Price shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.8(b)(ii) for the
Offered Voluntary Prepayment or (B) otherwise, the lowest Acceptable Price at
which the Borrower can pay the Proposed Offered Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Offered Prepayment Amount cannot be repaid in full at
any Acceptable Price, the Applicable Price shall be the highest Acceptable Price
specified by the Lenders that is within the Offered Range. The Applicable Price
shall be applicable for all Lenders who have offered to participate in the
Offered Voluntary Prepayment and have Qualifying Loans (as defined below). Any
Lender with outstanding Loans whose Lender Participation Notice is not received
by the Administrative Agent by the Acceptance Date shall be deemed to have
declined to accept an Offered Voluntary Prepayment of any of its Loans at the
Applicable Price.

(iv) The Borrower shall make an Offered Voluntary Prepayment by prepaying those
Term Loans (or the respective portions thereof) of the applicable Class offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or less than the Applicable Price (“Qualifying Loans”) at the
Applicable Price; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Offered
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Price, the Borrower shall prepay such Qualifying Loans ratably among
the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Offered
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Price, the Borrower shall prepay all Qualifying Loans.

 

-51-



--------------------------------------------------------------------------------

(v) Each Offered Voluntary Prepayment shall be made within five Business Days of
the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Price and
determine the amount and holders of Qualifying Loans), without premium or
penalty (and not subject to Section 2.18), upon irrevocable notice (each an
“Offered Voluntary Prepayment Notice”), delivered to the Administrative Agent no
later than 1:00 P.M., New York City time, three Business Days prior to the date
of such Offered Voluntary Prepayment, which notice shall specify the date and
amount of the Offered Voluntary Prepayment and the Applicable Price determined
by the Administrative Agent. Upon receipt of any Offered Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Offered Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Price on the applicable Term Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

(vi) Prior to the delivery of an Offered Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrower may withdraw its
offer to make an Offered Voluntary Prepayment pursuant to any Offered Prepayment
Option Notice and (B) any Lender may withdraw its offer to participate in any
Offered Voluntary Prepayment pursuant to any Lender Participation Notice.

(vii) To the extent not expressly provided for herein, each Offered Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Price in accordance with Section 2.8(b)(iii) above) established by
the Administrative Agent in consultation with the Borrower. It is understood and
agreed that the Borrower may employ a financial institution or other advisor
(whether or not an affiliate of the Administrative Agent) to act as an arranger
in connection with any Offered Voluntary Prepayment and, in such event, the
Administrative Agent agrees, subject to its internal agency policies, to provide
such reasonable cooperation as may be requested by the Borrower in order to
facilitate communications from such arranger to the Lenders and otherwise to
provide access to Lender Participation Notices.

(viii) Each of the Borrower and the Lenders acknowledges and agrees that
Administrative Agent may perform any and all of its duties under this
Section 2.8(b) by itself or through any Affiliate of the Administrative Agent
and expressly consents to any such delegation of duties by the Administrative
Agent such Affiliate and the performance of such delegated duties by such
Affiliate. The exculpatory provisions pursuant to this Agreement shall apply to
each Affiliate of the Administrative Agent and its respective activities in
connection with any Offered Voluntary Prepayment provided for in this
Section 2.8 as well as activities of the Administrative Agent. Notwithstanding
anything set forth herein, the Administrative Agent shall not be required to
serve as the auction agent for, or have any other obligations to participate in
(other than mechanical administrative duties), or facilitate, any Offered
Voluntary Prepayment unless it is reasonably satisfied with the terms and
restrictions of such auction.

2.9. Mandatory Prepayments.

(a) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, with respect to an
amount equal to 75% of such Net Cash Proceeds (“Allocated Proceeds”; provided
that the Borrower or such Subsidiary may instead deem a portion of such Net Cash
Proceeds equal to the first 75% of the Total Net Proceeds to the Borrower or
such Subsidiary from such Asset Sale or Recovery Event, when and as received, to
be the Allocated Proceeds of such Asset Sale or Recovery Event), (i) if such
Allocated Proceeds are not Reinvestment Proceeds, such Allocated Proceeds shall
be applied on the fifth Business Day after the date

 

-52-



--------------------------------------------------------------------------------

such proceeds are received toward the prepayment of the Term Loans or (ii) if
such Allocated Proceeds are Reinvestment Proceeds, on each Reinvestment
Prepayment Date, an amount equal to the relevant Reinvestment Prepayment Amount
shall be applied toward the prepayment of the Term Loans in the manner specified
in Section 2.9(c); provided that, notwithstanding clauses (i) and (ii) above, to
the extent that the terms of the documentation for any First Lien Notes or
Pre-Existing Debt that is secured on a pari passu basis with the Obligations
under this Agreement require that a portion of such Allocated Proceeds be
applied to purchase First Lien Notes or Pre-Existing Debt pursuant to a
mandatory offer to purchase such First Lien Notes or Pre-Existing Debt, such
Allocated Proceeds may be applied to prepay Term Loans in accordance with
Section 2.9(c) and purchase First Lien Notes and/or Pre-Existing Debt on a pro
rata basis based on the respective amounts of Term Loans and First Lien Notes
and/or Pre-Existing Debt then outstanding.

(b) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Debt Incurrence Prepayment Event then with respect to an
amount equal to 100% of such Net Cash Proceeds shall be applied toward the
prepayment of the Term Loans in the manner specified in Section 2.9(c).

(c) The application of any amounts required to be applied to a prepayment of
Term Loans pursuant to Section 2.9(a) shall be made on a pro rata basis to each
Class of Term Loans then outstanding (except to the extent that any Incremental
Activation Notice for any Class of Incremental Term Loans or Extended Term Loans
provide that such Incremental Term Loans or Extended Term Loans shall
participate on a lesser basis or not participate at all). The application of any
amounts required to be applied to a prepayment of Term Loans pursuant to
Section 2.9(b) shall be made, at the Borrower’s option (by notice to the
Administrative Agent), either (i) on a pro rata basis to each Class of Term
Loans then outstanding or (ii) to the Term Loans of each Class selected by the
Borrower. Amounts required to be applied to the prepayment of Term Loans of any
Class shall be applied first, to ABR Loans of such Class and, second, to
Eurodollar Loans of such Class. Each prepayment of the Term Loans under this
Section 2.9 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

2.10. Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans of any
Class to ABR Loans of such Class by giving the Administrative Agent at least two
Business Days’ prior irrevocable notice of such election, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
ABR Loans of any Class to Eurodollar Loans of such Class by giving the
Administrative Agent irrevocable notice of such election no later than 1:00 P.M.
New York City time, on the third Business Day prior to the proposed conversion
date (which notice shall specify the length of the initial Interest Period
therefor), provided that no ABR Loan may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any Eurodollar Loan may be continued as such by the Borrower giving
irrevocable notice to the Administrative Agent at least three Business Days
prior to the expiration of the then current Interest Period, in accordance with
the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans, provided that (i) if so required by the Administrative Agent, no
Eurodollar Loan may be continued as such when any Event of Default has occurred
and is continuing and (ii) if the Borrower shall fail to give any required
notice as described above in this paragraph, the relevant Eurodollar Loans shall
be automatically converted to Eurodollar Loans having a one-month Interest
Period on the last day of the then expiring Interest Period. Upon receipt of any
such notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

-53-



--------------------------------------------------------------------------------

2.11. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no more
than fifteen Eurodollar Tranches shall be outstanding at any one time.

2.12. Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the Applicable Margins (based on the Revolving
Percentages of the Revolving Lenders in such Reimbursement Obligations) for ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans of
the relevant Class (and, in the case of the amount payable to any Revolving
Lender, based on the Applicable Margins then in effect for such Revolving
Lender’s Revolving Commitments) plus 2% (or, in the case of any such other
amounts that do not relate to a particular Class, the rate then applicable to
ABR Loans under the Revolving Facility (based on the highest Applicable Margins
then in effect for any Revolving Commitments) plus 2%), in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.13. Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 

-54-



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

2.14. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of any Class of Loans that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given, (x) any Eurodollar Loans of the relevant Class requested to be
made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans of the relevant Class that were to have been converted on the
first day of such Interest Period to Eurodollar Loans shall be continued as ABR
Loans and (z) any outstanding Eurodollar Loans of the relevant Class shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans of the relevant Class shall be made or continued as such, nor
shall the Borrower have the right to convert Loans of the relevant Class to
Eurodollar Loans.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

 

  (i)

adequate and reasonable means do not exist for ascertaining the LIBOR Screen
Rate for any requested Interest Period, including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

  (ii)

the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurodollar Base Rate or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

-55-



--------------------------------------------------------------------------------

  (iii)

syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace the Eurodollar
Base Rate,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Eurodollar Base Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor
Rate”),together with any agreed LIBOR Successor Rate Conforming Changes and any
such amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

Further, and notwithstanding anything to the contrary in the foregoing
paragraph, the Borrower and the Required Lenders may upon not less than 25
Business Days’ prior written notice (or such shorter notice period as to which
the Administrative Agent may consent) to the Administrative Agent select a
different LIBOR Successor Rate as long as it is practicable for the
Administrative Agent to administer such different rate (such practicability
being determined by the Administrative Agent in its reasonable discretion).

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods until a LIBOR Successor Rate has been
determined). Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Notice of Borrowing of ABR Loans in the amount specified therein.

2.15. Pro Rata Treatment and Payments.

(a) Except for payments pursuant to Section 2.8(b) (which shall reduce only all
installments of principal on the Term Loans prepaid), the amount of each
principal prepayment of Term Loans of any Class shall be applied to reduce the
then remaining installments of principal of such Class on a pro rata basis based
upon the then remaining principal amount of such installments. Amounts repaid or
prepaid on account of the Term Loans may not be reborrowed.

(b) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the applicable Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received. If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, Reimbursement Obligations,
interest, fees and other amounts then due and payable by the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties

 

-56-



--------------------------------------------------------------------------------

entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and Reimbursement
Obligations then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Reimbursement Obligations then due
to such parties, and (iii) third, towards the payment of all other amounts then
due hereunder, ratably among the parties entitled thereto in accordance with the
amount of such amounts then due to such parties. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the daily average Federal Funds Effective Rate for
the period until such Lender makes such amount immediately available to the
Administrative Agent and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A certificate
of the Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans of the
relevant Class, on demand, from the Borrower. Nothing in this paragraph shall be
deemed to limit the rights of the Administrative Agent or the Borrower against
any Lender.

(d) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective shares of a corresponding amount. If
such payment is not made to the Administrative Agent by the Borrower within
three Business Days of such required date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Section 5.2 are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

-57-



--------------------------------------------------------------------------------

2.16. Requirements of Law.

(a) If any Change in Law:

(i) shall subject any Lender (including any Issuing Lender) to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
Application or any Eurodollar Loan made by it, or change the basis of taxation
of payments to such Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.17 and changes in the rate of tax on the overall net income
of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender or Issuing Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. The Borrower shall not be required to compensate
any Lender for any claim of increased costs to such Lender of agreeing to make
or making, funding or maintaining any Loans from the adoption of an alternate
rate of interest pursuant to Section 2.14. If any Lender or Issuing Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(b) If any Lender or Issuing Lender shall have determined that any Change in Law
regarding capital adequacy or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender therewith
shall have the effect of reducing the rate of return on such Lender’s or Issuing
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or Issuing Lender or such corporation could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Lender’s or such corporation’s policies with respect to capital adequacy) by an
amount deemed by such Lender or Issuing Lender to be material, then from time to
time, after submission by such Lender or Issuing Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or Issuing Lender for such reduction; provided that the Borrower
shall not be required to compensate a Lender or Issuing Lender pursuant to this
paragraph for any amounts incurred more than six months prior to the date that
such Lender or Issuing Lender notifies the Borrower of such Lender’s or Issuing
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or Issuing Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

 

-58-



--------------------------------------------------------------------------------

2.17. Taxes.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), and excluding any U.S. federal
withholding Taxes under FATCA imposed on the Administrative Agent or any Lender.
If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any Non-Excluded Taxes (i) that are attributable to such Lender’s failure to
comply with the requirements of paragraph (d) or (e) of this Section or
(ii) that are United States withholding taxes imposed on amounts payable to such
Lender at the time the Lender becomes a party to this Agreement, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit C and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan

 

-59-



--------------------------------------------------------------------------------

Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose). The
inability of a Non-U.S. Lender (or a Transferee) to deliver any form pursuant to
this Section 2.17(d) as a result of a change in law after the date such Lender
(or a Transferee) becomes a Lender (or a Transferee) hereunder or as a result of
a change in circumstances of the Borrower or the use of proceeds of such
Lender’s (or Transferee’s) Loans shall not constitute a failure to comply with
this Section 2.17(d) and accordingly the indemnities to which such Person is
entitled pursuant to this Section 2.17 shall not be affected as a result of such
inability. If a Lender (or Transferee) as to which the preceding sentence does
not apply is unable to deliver any form pursuant to this Section 2.17(d), the
sole consequence of such failure to deliver as a result of such inability shall
be that the indemnity described in Section 2.17(a) hereof for any Non-Excluded
Taxes shall not be available to such Lender or Transferee with respect to the
period that would otherwise be covered by such form.

(e) A Lender that is entitled to an exemption from non-U.S. withholding tax
under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding, provided that such Lender is legally entitled to complete, execute
and deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.

(f) Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to Section 2.17(a) shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Borrower if the making of such a
filing would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

-60-



--------------------------------------------------------------------------------

2.18. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
scheduled amortization payment or prepayment of Eurodollar Loans on a day that
is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market; provided that such calculation may not take into account any Eurodollar
“floor”. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.19. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16 or 2.17(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to Section 2.16
or 2.17(a).

2.20. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.16 or 2.17(a) or (b) becomes a Defaulting Lender, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in the case of clause (a),
prior to any such replacement, such Lender shall have taken no action under
Section 2.19 which has eliminated the continued need for payment of amounts
owing pursuant to Section 2.16 or 2.17(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.18 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent (and, if a Revolving Commitment is being assigned, such
replacement financial institution, if not previously a Revolving Lender that is
not a Defaulting Lender, shall be reasonably satisfactory to the Administrative
Agent and each Issuing Lender), (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.16 or 2.17(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Agents or any other Lender shall have against the replaced Lender.

 

-61-



--------------------------------------------------------------------------------

In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Loan Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of Section 10.1, the
Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent (if
such replacement financial institution was not already a Lender) and, if such
replacement involves the assignment of a Revolving Commitment to a Person other
than a Revolving Lender that is not a Defaulting Lender, the Administrative
Agent and each Issuing Lender, so long as the consent of the Required Lenders
shall have been obtained with respect to such amendment, modification,
termination, waiver or consent; provided that (i) such replacement does not
conflict with any applicable law, treaty, rule or regulation or determination of
an arbitrator or a court or other Governmental Authority, (ii) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to the Non-Consenting Lender pursuant to the Loan Documents on or prior to the
date of replacement, (iii) the replacement financial institution shall approve
the proposed amendment, modification, termination, waiver or consent, (iv) the
Borrower shall be liable to the Non-Consenting Lender under Section 2.18 if any
Eurodollar Loan owing to the Non-Consenting Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the Non-Consenting
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6(c) (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (vi) until such
time as such replacement shall be consummated, the Borrower shall pay to the
Non-Consenting Lender all additional amounts (if any) required pursuant to
Section 2.16, 2.17 or 2.18, as the case may be, (vii) the Borrower provides at
least three Business Days’ prior notice to the Non-Consenting Lender, and
(viii) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the Non-Consenting Lender. In the event any Non-Consenting Lender fails
to execute the agreements required under Section 10.6 in connection with an
assignment pursuant to this Section 2.20, the Borrower may, upon two Business
Days’ prior notice to the Non-Consenting Lender, execute such agreements on
behalf of the Non-Consenting Lender.

2.21. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8.2 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.7), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to each Issuing Lender and Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by an Issuing Lender or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit based upon the Fronting
Exposure arising from that Defaulting Lender; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Revolving Loan in respect of which that Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and

 

-62-



--------------------------------------------------------------------------------

the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Revolving
Loans under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lender or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lender or
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or any unreimbursed drawing under any Letter of Credit in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made or Letters of Credit were issued at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and unreimbursed drawings
under Letters of Credit owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or unreimbursed drawings
under Letters of Credit owed to, that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.21(a)(i) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(ii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.6(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender during such period) (and the Borrower shall (A) be required to
pay to each applicable Issuing Lender and the Swingline Lender, as applicable,
the amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender, in each case, during such period that such Lender is a Defaulting
Lender) and (y) shall be limited in its right to receive fees in respect of
Letters of Credit as provided in Section 3.3(a).

(iii) Reallocation of Revolving Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.5 and 3.4, the “Revolving Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Revolving Commitment of that Defaulting
Lender (but subject to the other limitations contained in the definition of
Revolving Percentage relating to Later Expiring Letters of Credit); provided,
that (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Revolving Loans of that Lender. Subject to Section 10.19, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

-63-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and each Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender no longer falls under the definition of Defaulting Lender, the
Administrative Agent will so notify the Revolving Lenders, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Revolving Lenders in accordance with
their Revolving Percentages (without giving effect to Section 2.21(a)(iii) but
giving effect to the other limitations set forth in the definition of Revolving
Percentage relating to Later Expiring Letters of Credit), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties or
except as provided in Section 10.19, no change hereunder from Defaulting Lender
to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

2.22. Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Loans, to fund participations in Letters of
Credit and Swingline Loans, as applicable, and to make payments pursuant to
Section 9.7 are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under Section 9.7 on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation (if any) to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.

2.23. Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than, with respect to
any Permitted Debt Exchange Offer that constitutes an offering of securities,
any Lender that (A) if requested by the Borrower, is unable to certify that it
is (i) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), (ii) an institutional “accredited investor” (as defined in Rule
501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act) or (B) is not legally permitted to own or hold
securities) with outstanding Term Loans of a particular Class, the Borrower may
from time to time consummate one or more exchanges of such Term Loans for
Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) (such Indebtedness, “Permitted
Debt Exchange Notes” and each such exchange, a “Permitted Debt Exchange”), so
long as the following conditions are satisfied:

(i) each such Permitted Debt Exchange Offer shall be made on a pro rata basis to
the Term Lenders (other than, with respect to any Permitted Debt Exchange Offer
that constitutes an offering of securities, any Lender that (A) if requested by
the Borrower, is unable to certify that it is (i) a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or
(iii) not a “U.S. person” (as defined in Rule 902 under the Securities Act) or
(B) is not legally permitted to own or hold securities) of each applicable Class
based on their respective aggregate principal amounts of outstanding Term Loans
under each such Class;

 

-64-



--------------------------------------------------------------------------------

(ii) the aggregate principal amount (calculated on the face amount thereof) of
such Permitted Debt Exchange Notes shall not exceed the aggregate principal
amount (calculated on the face amount thereof) of Term Loans so refinanced,
except by an amount equal to any fees, expenses, commissions, underwriting
discounts and premiums payable in connection with such Permitted Debt Exchange;

(iii) the stated final maturity of such Permitted Debt Exchange Notes is not
earlier than the Term Maturity Date for the Class or Classes of Term Loans being
exchanged, and such stated final maturity is not subject to any conditions that
could result in such stated final maturity occurring on a date that precedes
such Term Maturity Date (it being understood that acceleration or mandatory
repayment, prepayment, redemption or repurchase of such Permitted Debt Exchange
Notes upon the occurrence of an event of default, a change in control, an event
of loss or an asset disposition shall not be deemed to constitute a change in
the stated final maturity thereof);

(iv) such Permitted Debt Exchange Notes are not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition) prior to the Term Maturity Date for
the Class or Classes of Term Loans being exchanged, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Notes shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;

(v) no Subsidiary is a borrower or guarantor with respect to such Indebtedness
unless such Subsidiary is a Subsidiary Guarantor which shall have previously or
substantially concurrently guaranteed the Obligations;

(vi) if such Permitted Debt Exchange Notes are secured (A) such Permitted Debt
Exchange Notes are not secured by any assets not securing the Obligations under
this Agreement unless such assets substantially concurrently secure the
Obligations under this Agreement and (B) the beneficiaries thereof (or an agent
on their behalf) shall have (1) become party to a First Lien Intercreditor
Agreement pursuant to the terms thereof or (2) entered into a customary
intercreditor agreement with the Administrative Agent that is reasonably
satisfactory to the Administrative Agent and the Borrower;

(vii) the terms and conditions of such Permitted Debt Exchange Notes (excluding
pricing and optional prepayment or redemption terms or covenants or other
provisions applicable only to periods after the Term Maturity Date of the Class
or Classes of Term Loans being exchanged) reflect market terms and conditions at
the time of incurrence or issuance; provided that if such Permitted Debt
Exchange Notes contain any financial maintenance covenants, such covenants shall
not be tighter than (or in addition to) those contained in this Agreement
(unless such covenants are also added for the benefit of the Lenders under this
Agreement, in which case any requirement to so comply shall not require the
consent of any Lender or Agent hereunder);

 

-65-



--------------------------------------------------------------------------------

(viii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans exchanged under each applicable Class by the Borrower pursuant to
any Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Assumption, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), and accrued and unpaid interest on such Term Loans
shall be paid to the exchanging Lenders on the date of consummation of such
Permitted Debt Exchange, or, if agreed to by the Borrower and the Administrative
Agent, the next scheduled Interest Payment Date with respect to such Term Loans
(with such interest accruing until the date of consummation of such Permitted
Debt Exchange);

(ix) if the aggregate principal amount of all Term Loans (calculated on the face
amount thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or, if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered;

(x) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the
Administrative Agent; and

(xi) any applicable Minimum Tender Condition or Maximum Tender Condition, as the
case may be, shall be satisfied or waived by the Borrower.

Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.17, such Permitted Debt Exchange Offer shall be made
for not less than $25,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing the Borrower may at its election specify
(A) as a condition (a “Minimum Tender Condition”) to consummating any such
Permitted Debt Exchange that a minimum amount (to be determined and specified in
the relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans of any or all applicable Classes be tendered and/or (B) as a condition (a
“Maximum Tender Condition”) to consummating any such Permitted Debt Exchange
that no more than a maximum amount (to be determined and specified in the
relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans of any or all applicable Classes will be accepted for exchange. The
Administrative Agent and the Lenders hereby

 

-66-



--------------------------------------------------------------------------------

acknowledge and agree that the provisions of Section 2.7, 2.8, 2.9 and 2.15 do
not apply to the Permitted Debt Exchange and the other transactions contemplated
by this Section 2.23 and hereby agree not to assert any Default or Event of
Default in connection with the implementation of any such Permitted Debt
Exchange or any other transaction contemplated by this Section 2.23 provided
that such implementations or such other transactions are transactions are
effectual in accordance with this Section 2.23.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Section 2.23; provided that the terms of any Permitted Debt
Exchange Offer shall provide that the date by which the relevant Lenders are
required to indicate their election to participate in such Permitted Debt
Exchange shall be not less than five (5) Business Days following the date on
which the Permitted Debt Exchange Offer is made. The Borrower shall provide the
final results of such Permitted Debt Exchange to the Administrative Agent no
later than three (3) Business Days prior to the proposed date of effectiveness
for such Permitted Debt Exchange (or such shorter period agreed to by the
Administrative Agent in its sole discretion) and the Administrative Agent shall
be entitled to conclusively rely on such results.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (i) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (ii) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.

SECTION 3 LETTERS OF CREDIT

3.1. L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during a Revolving Commitment Period in such form
as may be approved from time to time by such Issuing Lender (it being understood
that any commercial Letter of Credit shall provide for sight drafts and not
bankers acceptances); provided that no Issuing Lender shall issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the then latest Revolving Termination Date, provided that
any Letter of Credit with a one-year term may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above). Each Existing Letter of Credit shall be deemed
to be issued pursuant to this Section 3.1(a) on the Restatement Effective Date.
Notwithstanding the foregoing, the Borrower and any Issuing Lender may from time
to time pursuant to a written agreement or any amendment thereto executed by the
Borrower and such Issuing Lender and delivered to the Administrative Agent,
agree that such Issuing Lender shall not be required to issue a particular type
of Letter of Credit and/or that the amount of Letters of Credit to be issued by
such Issuing Lender shall be less than the full amount of the L/C Commitment
and/or different from the amount referenced in Section 3.1(b)(iii), in which
case, such Issuing Lender shall not be required to issue any Letter of Credit to
the extent such issuance would be inconsistent with such agreement between the
Borrower and such Issuing Lender.

 

-67-



--------------------------------------------------------------------------------

(b) No Issuing Lender shall be obligated to issue any Letter of Credit hereunder
if:

(i) such issuance would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law;

(ii) any Lender is at that time a Defaulting Lender, unless such Issuing Lender
has entered into arrangements, including, if requested, the delivery of Cash
Collateral, reasonably satisfactory to the Issuing Lender with the Borrower or
such Lender to eliminate such Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.21(a)(iii)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion;

(iii) subject to the last sentence of Section 3.1(a), if the aggregate amount of
the L/C Obligations in respect of Letters of Credit issued by such Issuing
Lender would exceed one-third (1/3) of the L/C Commitment; or

(iv) the issuance thereof would otherwise conflict with any separate written
agreement between the Borrower and such Issuing Lender.

(c) Notwithstanding anything in this Agreement to the contrary, JPMorgan Chase
Bank, N.A., shall not be under any obligation to issue, amend or renew any
Letter of Credit (including any Existing Letter of Credit) unless it otherwise
agrees in its sole discretion.

3.2. Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that any Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender an Application therefor, completed to the satisfaction of
such Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may request. Upon receipt of any Application,
the relevant Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower. The relevant
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance thereof. The relevant Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

3.3. Fees and Other Charges.

(a) The Borrower will pay a fee for the benefit of each Revolving Lender on all
outstanding Letters of Credit at a per annum rate equal to the product of
(i) the Applicable Margin then in effect with respect to Eurodollar Loans made
pursuant to the Revolving Commitment of such Revolving Lender and (ii) such
Revolving Lender’s daily Revolving Percentage of the undrawn and unexpired
amount of each Letters of Credit, payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date; provided, however, for the avoidance of
doubt, any such fees otherwise payable for the

 

-68-



--------------------------------------------------------------------------------

account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
Issuing Lender pursuant to this Section 3 shall be payable, to the maximum
extent permitted by applicable Law, to the other Revolving Lenders in accordance
with the upward adjustments in their respective Revolving Percentages allocable
to such Letter of Credit pursuant to Section 2.21(a)(iii), with the balance of
such fee, if any, payable to the Issuing Lender for its own account. The
Borrower agrees to pay all accrued and unpaid Letter of Credit fees for the
account of the Lenders with Existing Revolving Commitments on the Restatement
Effective Date. In addition, the Borrower shall pay to the relevant Issuing
Lender for its own account a fronting fee with respect to each Letter of Credit
at a per annum rate of 0.125% or a lower rate separately agreed between the
Borrower and such Issuing Lender on the undrawn and unexpired amount of each
Letter of Credit issued by such Issuing Lender, payable quarterly in arrears on
each L/C Fee Payment Date after the relevant issuance date.

(b) In addition to the foregoing fees, unless otherwise agreed by the relevant
Issuing Lender, the Borrower shall pay or reimburse each Issuing Lender for such
normal and customary costs and expenses as are incurred or charged by such
Issuing Lender in issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.

3.4. L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lenders to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
each Issuing Lender’s obligations and rights under each Letter of Credit issued
by it hereunder and the amount of each draft paid by such Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit issued
by such Issuing Lender for which such Issuing Lender is not reimbursed in full
by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Lender through the Administrative Agent
upon demand an amount equal to such L/C Participant’s Revolving Percentage of
the amount of such draft, or any part thereof, that is not so reimbursed. Each
L/C Participant’s obligation to make such payment to such Issuing Lender as
contemplated by this Section 3.4(a), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. No such payment by any L/C Participant shall relieve or
otherwise impair the obligation of the Borrower to reimburse such Issuing Lender
for the amount of any payment made by such Issuing Lender under any Letter of
Credit, together with interest as provided herein.

(b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the relevant Issuing

 

-69-



--------------------------------------------------------------------------------

Lender by such L/C Participant within three (3) Business Days after the date
such payment is due, such Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans under the Revolving
Commitments of such Lender. A certificate of the relevant Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the relevant Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), such Issuing
Lender receives any payment through the Administrative Agent related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by such Issuing Lender), or any payment
of interest on account thereof, the Administrative Agent will distribute to each
such Issuing Lender will distribute to each L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent the portion
thereof previously distributed by such Issuing Lender to it.

3.5. Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the relevant Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection with such
payment, not later than 1:00 P.M., New York City time, on the day that the
Borrower receives notice of payment of such draft. Each such payment shall be
made to the relevant Issuing Lender in lawful money of the United States and in
immediately available funds. Interest shall be payable on any and all amounts
remaining unpaid by the Borrower under this Section from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) (or
from the date the relevant draft is paid, if notice thereof is received by the
Borrower prior to 10:00 A.M., New York City time, on such date) until payment in
full at the rate set forth in (i) until the second Business Day following the
date of the applicable drawing, Section 2.12(b) and (ii) thereafter,
Section 2.12(c).

3.6. Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender and L/C
Participant that no Issuing Lender or L/C Participant shall be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the relevant Issuing Lender. The Borrower agrees that any action taken or
omitted by any Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards of care specified in
the New York UCC, shall be binding on the Borrower and shall not result in any
liability of any Issuing Lender to the Borrower.

 

-70-



--------------------------------------------------------------------------------

3.7. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof. The responsibility of each Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or any Issuing Lender (i) if an Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in a
Reimbursement Obligation, or (ii) if, as of the date the Total Revolving
Commitment has terminated, any Letter of Credit or Reimbursement Obligation for
any reason remains outstanding, the Borrower shall, in each case, promptly but
in any event within two Business Days of demand, Cash Collateralize the then
outstanding amount of all Letters of Credit and Reimbursement Obligations. At
any time that there shall exist a Defaulting Lender, forthwith upon the request
of the Administrative Agent, any Issuing Lender or the Swingline Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.21(a)(iii) and any Cash Collateral provided by the Defaulting Lender).
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate outstanding of obligations required to be Cash Collateralized, the
Borrower will, promptly but in any event within two Business Days of demand by
the Administrative Agent, pay to the Administrative Agent, as additional funds
to be deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate amount required to be Cash Collateralized over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the applicable Issuing Lender.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grant to (and
subject to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, each Issuing Lender and the Swingline Lender, and agree to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause
(c) below.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided in respect of
Letters of Credit or Swingline Loans shall be held and upon the occurrence and
continuation of an Event of Default applied to the satisfaction of the specific
Letters of Credit, Reimbursement Obligations, Swingline Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for in the Loan Documents.

 

-71-



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.6(b)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in clause (c) above may be otherwise
applied in accordance with the Loan Documents), and (y) the Person providing
Cash Collateral and the Issuing Lender or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

3.9. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.10. Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Issuing Lender and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

SECTION 4 REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:

4.1. Financial Condition. The condensed consolidating balance sheet information
for the Borrower and its Subsidiaries as at December 31, 2016 and the related
condensed consolidating statement of operations and cash flows information for
the Borrower and its Subsidiaries for the fiscal year ended on such date, as
included in the audited consolidated financial statements of CCI as at, and for
the year ended, December 31, 2016, have been prepared based on the best
information available to the Borrower as of the date of delivery thereof, and
present fairly the consolidated financial condition of the Borrower as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the period then ended on the basis described therein. Such financial
information has been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by KPMG and disclosed
therein or as otherwise disclosed therein). As of the Restatement Effective
Date, the Borrower and its Subsidiaries do not have any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in such financial statements of CCI.

4.2. No Change. Since December 31, 2016 there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

4.3. Existence; Compliance with Law. Each of Holdings, the Borrower and its
Subsidiaries (a) except in the case of any Shell Subsidiary and any former Shell
Subsidiary until it becomes a Loan Party pursuant to Section 6.9, is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in

 

-72-



--------------------------------------------------------------------------------

which it is currently engaged, (c) is duly qualified as a foreign entity and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law, in each case with respect
to clauses (b), (c) and (d), except as could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

4.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow
hereunder. Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the borrowings on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, other than those that have been obtained or made
and are in full force and effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
valid and legally binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof, will not violate any material
Requirement of Law or any material Contractual Obligation of any Designated
Holding Company, the Borrower or any of its Subsidiaries and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Guarantee and
Collateral Agreement or permitted by Section 7.3(o)).

4.6. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against Holdings, the Borrower or any of its
Subsidiaries, or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

4.7. No Default. None of Holdings, the Borrower or any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

4.8. Ownership of Property; Liens. Each of Holdings, the Borrower and its
Subsidiaries has marketable title to, or a valid leasehold interest in, all its
real property, and good title to, or a valid leasehold interest in, all its
other property (in each case except as could not reasonably be expected to have
a Material Adverse Effect), and none of such property is subject to any Lien
except Liens not prohibited by Section 7.3.

4.9. Intellectual Property. Each of Holdings, the Borrower and each of its
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted, except as could not
reasonably be expected to have a Material Adverse Effect.

 

-73-



--------------------------------------------------------------------------------

No claim has been asserted and is pending by any Person challenging or
questioning the use, validity or effectiveness of any Intellectual Property
owned or licensed by Holdings, the Borrower or any of its Subsidiaries that
could reasonably be expected to result in a breach of the representation and
warranty set forth in the first sentence of this Section 4.9, nor does the
Borrower know of any valid basis for any such claim. The use of all Intellectual
Property necessary for the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, does not infringe on the rights of any Person in
such a manner that could reasonably be expected to result in a breach of the
representation and warranty set forth in the first sentence of this Section 4.9.

4.10. Taxes. Except as could not reasonably be expected to have a Material
Adverse Effect, each of Holdings, the Borrower and each of its Subsidiaries
(other than Shell Subsidiaries) has filed or caused to be filed all federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
those with respect to which the amount or validity thereof are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of Holdings,
the Borrower or its Subsidiaries, as the case may be).

4.11. Federal Regulations. No part of the proceeds of any Loans will be used
(a) for “buying” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.

4.12. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings, the Borrower or any of its Subsidiaries pending
or, to the knowledge of Holdings or the Borrower, threatened; (b) hours worked
by, and payment made to, employees of Holdings, the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from Holdings, the Borrower or any of its Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of Holdings, the Borrower or the relevant Subsidiary.

4.13. ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $1,000,000. Neither any Loan Party nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither any Loan Party nor, to any Loan
Party’s knowledge, any Commonly Controlled Entity would become subject to any
material liability under ERISA if any Loan Party or any Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No Multiemployer Plan of any Loan Party or any Commonly
Controlled Entity is in Reorganization or Insolvent.

 

-74-



--------------------------------------------------------------------------------

4.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15. Subsidiaries. As of the Restatement Effective Date and, following the
Restatement Effective Date, as of the date of the most recently delivered
Compliance Certificate pursuant to Section 6.2(b), (a) Schedule 4.15 (as
modified by such Compliance Certificate) sets forth the name and jurisdiction of
organization of each Designated Holding Company, the Borrower and each of the
Borrower’s Subsidiaries (except any Shell Subsidiary) and, as to each such
Person, the percentage of each class of Equity Interests owned by Holdings, the
Borrower and each of the Borrower’s Subsidiaries, and (b) except as set forth on
Schedule 4.15 (as modified by such Compliance Certificate), there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any Equity Interests of the Borrower or
any of its Subsidiaries (except any Shell Subsidiary), except as created by the
Loan Documents.

4.16. Use of Proceeds. The proceeds of the Revolving Loans and any Term Loans,
and the Letters of Credit, shall be used for general purposes, including to
finance permitted Investments and permitted distributions to redeem Indebtedness
of parent companies of the Borrower.

4.17. Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by Holdings, the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;

(b) neither Holdings, the Borrower nor any of its Subsidiaries has received or
is aware of any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by Holdings, the Borrower or any of its Subsidiaries (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which Holdings, the Borrower or any Subsidiary is or will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;

 

-75-



--------------------------------------------------------------------------------

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of Holdings, the Borrower or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) neither Holdings, the Borrower nor any of its respective Subsidiaries has
assumed any liability of any other Person under Environmental Laws.

4.18. Certain Cable Television Matters. Except as, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect:

(a) (i) Holdings, the Borrower and its Subsidiaries possess all Authorizations
necessary to own, operate and construct the CATV Systems or otherwise for the
operations of their businesses and are not in violation thereof and (ii) all
such Authorizations are in full force and effect and no event has occurred that
permits, or after notice or lapse of time could permit, the revocation,
termination or material and adverse modification of any such Authorization;

(b) neither Holdings, the Borrower nor any of its Subsidiaries is in violation
of any duty or obligation required by the Communications Act of 1934, as
amended, or any FCC rule or regulation applicable to the operation of any
portion of any of the CATV Systems;

(c) (i) there is not pending or, to the best knowledge of Holdings or the
Borrower, threatened, any action by the FCC to revoke, cancel, suspend or refuse
to renew any FCC License held by Holdings, the Borrower or any of its
Subsidiaries and (ii) there is not pending or, to the best knowledge of the
Borrower, threatened, any action by the FCC to modify adversely, revoke, cancel,
suspend or refuse to renew any other Authorization; and

(d) there is not issued or outstanding or, to the best knowledge of Holdings and
the Borrower, threatened, any notice of any hearing, violation or complaint
against Holdings, the Borrower or any of its Subsidiaries with respect to the
operation of any portion of the CATV Systems and neither Holdings nor the
Borrower has any knowledge that any Person intends to contest renewal of any
Authorization.

4.19. Accuracy of Information, Etc. No statement or information (other than
projections and pro forma financial information) contained in this Agreement,
any other Loan Document, or any other document, certificate or statement
furnished by or on behalf of any Loan Party to the Agents or the Lenders, or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, as supplemented and updated from time to
time (including through the filing of reports with the SEC) prior to the date
this representation and warranty is made or deemed made and when taken as a
whole with other such statements and information, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the

 

-76-



--------------------------------------------------------------------------------

materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party (other than information of a general economic or political
nature) that could reasonably be expected to have a Material Adverse Effect that
has not been expressly disclosed herein, in the other Loan Documents, in reports
filed with the SEC or in any other documents, certificates and statements
furnished to the Agents and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

4.20. Security Interests.

(a) The Guarantee and Collateral Agreement is effective to create or continue,
as applicable, in favor of the Administrative Agent, for the benefit of the
Secured Parties (as defined in the Guarantee and Collateral Agreement), a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of certificated Pledged Stock (constituting
securities within the meaning of Section 8-102(a)(15) of the New York UCC)
described in the Guarantee and Collateral Agreement, when certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.20(a), the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the parties thereto in such Collateral and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person, other than with respect to Liens not prohibited by
Section 7.3.

(b) None of the Equity Interests of the Borrower and its Subsidiaries which are
limited liability companies or partnerships constitutes a security under
Section 8-103 of the New York UCC or the corresponding code or statute of any
other applicable jurisdiction.

4.21. Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the financing transactions referred to herein to occur on
the Restatement Effective Date will be and will continue to be, Solvent.

SECTION 5 CONDITIONS PRECEDENT

5.1. Conditions to Restatement Effective Date. The effectiveness of this
Agreement is subject to the occurrence of the Restatement Effective Date.

5.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except for any representation and warranty that is made as of a
specified earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date);
provided that, in connection with any incurrence of Incremental Term Loans for
purposes of financing a Limited Condition Acquisition, the foregoing requirement
shall only apply to the representations and warranties contained in
Section 4.3(a) (solely with respect to Holdings and the Borrower), 4.4, 4.11,
4.14, 4.20 and 4.21.

 

-77-



--------------------------------------------------------------------------------

(b) No Default. Subject to Section 1.2(j), no Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the applicable conditions contained in
this Section 5.2 have been satisfied.

SECTION 6 AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding or any Loan or other amount
is owing to any Lender or any Agent hereunder, each of Holdings and the Borrower
shall, and shall cause each Subsidiary of the Borrower to:

6.1. Financial Statements. Furnish to the Lenders through the Administrative
Agent (including by means of IntraLinks or any similar posting):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG or
other independent certified public accountants of nationally recognized
standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (i) except as approved by such accountants or officer, as the case may
be, and disclosed therein, and (ii) except that the consolidated statements of
the Borrower and its consolidated Subsidiaries described above will not include
the balance sheet and financial results of the Non-Recourse Subsidiaries.

Notwithstanding the foregoing, so long as any Person directly or indirectly owns
100% of the Equity Interests of the Borrower, the obligations set forth in
Section 6.1(a) and (b) may be satisfied with respect to financial information of
the Borrower and its Subsidiaries by furnishing the applicable financial
information of such Person; provided that to the extent financial information of
such Person is provided, such financial information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to such Person and its Subsidiaries (other than
the Borrower and its Subsidiaries), on the one hand, and the information
relating to the Borrower and its Subsidiaries on a standalone basis, on the
other hand and (ii) to the extent financial statements of such Person are
provided in lieu of financial statements of the Borrower under Section 6.1(a),
such financial statements are reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG or other independent certified public accountants of nationally
recognized standing.

 

-78-



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.2; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) or filed
with the SEC on Form 10-K or 10-Q, as applicable; provided that: (i) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent upon its request to the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Lender
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent the other Agents, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws, provided, however, that to the extent such Borrower
Materials constitute non-public information, they shall be treated as set forth
in Section 10.15); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the other Agents shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

6.2. Certificates; Other Information. Furnish to the Lenders through the
Administrative Agent (including by means of IntraLinks or any similar posting)
(or, in the case of clause (d) below, to the relevant Lender):

(a) [Reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its

 

-79-



--------------------------------------------------------------------------------

covenants and other agreements, and satisfied every condition, contained in this
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) a Compliance Certificate containing all information and
calculations necessary for determining compliance by Holdings, the Borrower and
its Subsidiaries with the provisions of this Agreement referred to therein as of
the last day of the fiscal quarter or fiscal year of the Borrower, as the case
may be;

(c) [Reserved];

(d) promptly, such additional financial and other information (including
financial information with respect to the Borrower and its Subsidiaries) as any
Lender may from time to time reasonably request; and

(e) the Borrower shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act (as hereinafter
defined).

6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where failure to do so could not
reasonably be expected to have a Material Adverse Effect or where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holdings, the Borrower or its Subsidiaries, as the case
may be.

6.4. Maintenance of Existence; Compliance. (a) (i) Other than with respect to
Shell Subsidiaries, preserve, renew and keep in full force and effect its
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

6.5. Maintenance of Property; Insurance. (a) Except as in the aggregate could
not reasonably be expected to have a Material Adverse Effect, keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable insurance companies insurance on all its material property in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general geographic area by companies engaged in the same or
a similar business.

6.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities and
(b) permit representatives of any Lender, coordinated through the Administrative
Agent, to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of Holdings, the Borrower and its Subsidiaries
with officers and employees of Holdings, the Borrower and its Subsidiaries and
with its independent certified public accountants.

 

-80-



--------------------------------------------------------------------------------

6.7. Notices. Promptly give notice to the Lenders through the Administrative
Agent (including by means of IntraLinks or any similar posting) of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of
Holdings, the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that may exist at any time between Holdings, the
Borrower or any of its Subsidiaries and any Governmental Authority, that, in
either case, could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding commenced against Holdings, the Borrower or any
of its Subsidiaries which could reasonably be expected to result in a liability
of $250,000,000 or more to the extent not covered by insurance or which could
reasonably be expected to have a Material Adverse Effect;

(d) the following events: (i) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan,
(ii) the institution of proceedings or the taking of any other action by the
PBGC or any Loan Party or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan or (iii) within five Business Days after the receipt
thereof by any Loan Party or any Commonly Controlled Entity, a copy of any
notice from the PBGC stating its intention to terminate a Plan or to have a
trustee appointed to administer any Plan;

(e) any determination by the Borrower to treat the Loans and/or Letters of
Credit as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), and promptly thereafter, the Borrower shall
deliver a duly completed copy of IRS Form 8886 or any successor form to the
Administrative Agent; and

(f) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

6.8. Environmental Laws.

(a) Except as, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, comply with, and ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.

 

-81-



--------------------------------------------------------------------------------

(b) Except as, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.

6.9. Additional Collateral. With respect to any new Subsidiary (other than any
Specified Excluded Subsidiary so long as it qualifies or subject to the proviso
of the definition of “De Minimis Subsidiary”, at the option of the Borrower, any
De Minimis Subsidiary) created or acquired by the Borrower or any of its
Subsidiaries (which shall be deemed to have occurred in the event that any
Specified Excluded Subsidiary ceases to qualify as such, it being understood
that such Subsidiaries will not be required to become Subsidiary Guarantors
until such time), promptly (a) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, or the Borrower, as the case may be, a perfected first
priority security interest, subject to Liens not prohibited by Section 7.3, in
(i) the Equity Interests of such new Subsidiary and all other property of the
type that would constitute Collateral of such new Subsidiary (including
Intercompany Obligations) that are held by Holdings, the Borrower or any of its
Subsidiaries, (a) limited in the case of the Equity Interests of any Foreign
Subsidiary, to 66% of the total outstanding Equity Interests of such Foreign
Subsidiary and (b) excluding any Equity Interests of such Subsidiary in excess
of the maximum amount of such Equity Interests that could be included in the
Collateral without creating, in connection with the pledge thereof under any
class of debt securities that is secured on a pari passu basis with the
Obligations, a requirement pursuant to Rule 3-16 of Regulation S-X under the
Securities Act for separate financial statements of such Subsidiary to be
included in filings by the Borrower with the SEC, and (ii) any Collateral with
respect to such new Subsidiary as described in the Guarantee and Collateral
Agreement, (b) deliver to the Administrative Agent the certificates, if any,
representing such Equity Interests (constituting securities within the meaning
of Section 8-102(a)(15) of the New York UCC), and any intercompany notes or
other instruments evidencing Intercompany Obligations and all other rights and
interests constituting Collateral, together with, as applicable, undated powers,
instruments of transfer and endorsements, in blank, executed and delivered by a
duly authorized officer of Holdings, the Borrower or such Subsidiary, as the
case may be, and (c) cause such new Subsidiary (i) to deliver an Assumption
Agreement with respect to the Guarantee and Collateral Agreement and (ii) to
take such actions necessary or advisable to grant to the Administrative Agent
for the benefit of the Lenders a perfected first priority security interest,
subject to Liens not prohibited by Section 7.3, in the Collateral described in
the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.

6.10. Regulated Subsidiaries. With respect to each Regulated Subsidiary,
(a) take reasonable steps to obtain the consents required from any Governmental
Authority to enable such Regulated Subsidiary (unless it is a Shell Subsidiary)
to become a Loan Party and to enable the Loan Parties to pledge as Collateral
all of the Equity Interests of such Regulated Subsidiary owned by them and
(b) cause such Regulated Subsidiary to comply with the proviso contained in the
definition thereof.

SECTION 7 NEGATIVE COVENANTS

Holdings and the Borrower agree that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or any Agent hereunder, Holdings (solely with respect to
Sections 7.2, 7.3, 7.4, 7.12, 7.14 and 7.15) and the Borrower shall not, and
shall not permit any Subsidiary of the Borrower to, directly or indirectly:

 

-82-



--------------------------------------------------------------------------------

7.1. Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
determined as of the last day of any fiscal quarter of the Borrower to exceed
5.0 to 1.0.

(b) Consolidated First Lien Leverage Ratio. Permit the Consolidated First Lien
Leverage Ratio determined as of the last day of any fiscal quarter of the
Borrower to exceed 4.0 to 1.0.

7.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) (i) Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary; (ii) Indebtedness
of any Subsidiary of the Borrower that is not a Subsidiary Guarantor to any
other Subsidiary of the Borrower that is not a Subsidiary Guarantor; and
(iii) Indebtedness incurred by any Subsidiary resulting from Investments made
pursuant to Section 7.7(h) in the form of intercompany loans;

(c) (i) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor or, if such Subsidiary is a Guarantor, obligations of the
Borrower and (ii) Guarantee Obligations incurred in the ordinary course of
business by any Subsidiary of the Borrower that is not a Subsidiary Guarantor of
obligations of any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor;

(d) Indebtedness of the Borrower and its Subsidiaries (including, without
limitation, Finance Lease Obligations) secured by Liens permitted by
Section 7.3(f)(i) in an aggregate principal amount not to exceed
$1,500,000,000the greater of (x) $1,500,000,000 and (y) 5.00% of Consolidated
Net Tangible Assets (measured at the time of incurrence of any Indebtedness
pursuant to this clause (d)) at any one time outstanding;

(e) Indebtedness of Holdings, the Borrower and Charter Communications Operating
Capital Corp. (and Guarantee Obligations of any Guarantor in respect thereof) so
long as (i) at the time of the incurrence or issuance of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) such Indebtedness shall have no scheduled amortization
prior to the date that is six months after the Term B Maturity Date, (iii) the
terms of the documentation for such Indebtedness do not require Holdings, the
Borrower or any of its Subsidiaries to repurchase, repay or redeem such debt
securities (or make an offer to do any of the foregoing) upon the happening of
any event (other than as a result of an event of default thereunder or pursuant
to customary “change of control” provisions or asset sale offers) prior to the
Term B Maturity Date and (iv) the documentation for such Indebtedness does not
contain financial maintenance covenants (which term shall not include
financials-based incurrence tests) and provides for other covenants, events of
default and other terms that the Borrower determines are not worse than market
terms for similar financings at the time such Indebtedness is incurred;

(f) Indebtedness of any Person that becomes a Subsidiary pursuant to an
Investment permitted by Section 7.7 (and any guarantee by any Loan Party
thereof), so long as (i) at the time of the incurrence or issuance of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) such Indebtedness existed at the time
of such Investment and was not created in anticipation thereof, (iii) a
certificate of a Responsible Officer of the Borrower stating whether or not such
Indebtedness subjects such new Subsidiary to

 

-83-



--------------------------------------------------------------------------------

any restriction of the type described in Section 7.13 (disregarding any
exceptions contained in Section 7.13) and setting forth the nature and extent of
such restriction shall have been delivered to the Administrative Agent and
(iv) the aggregate outstanding principal amount of Indebtedness incurred
pursuant to this clause (f) that is incurred by any Person that is not a Loan
Party or that is secured by any Liens shall not exceed $2,000,000,000 at any
time;

(g) Indebtedness of the Borrower or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn by the Borrower or such Subsidiary in the ordinary course of
business against insufficient funds, so long as such Indebtedness is promptly
repaid;

(h) letters of credit for the account of the Borrower or any of its Subsidiaries
obtained other than pursuant to this Agreement, so long as the aggregate undrawn
face amount thereof, together with any unreimbursed reimbursement obligations in
respect thereof, does not exceed $1,000,000,000 at any one time;

(i) unsecured Indebtedness of Holdings;

(j) Indebtedness incurred pursuant to any sale and leaseback transaction
permitted by Section 7.10;

(k) Indebtedness secured by Liens pursuant to Section 7.3(r) in an aggregate
principal amount not to exceed $1,000,000,000the greater of (x) $1,500,000,000
and (y) 5.00% of Consolidated Net Tangible Assets (measured at the time of the
incurrence of any Indebtedness pursuant to this clause (k)) at any one time
outstanding;

(l) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$1,000,000,000the greater of (x) $1,500,000,000 and (y) 5.00% of Consolidated
Net Tangible Assets (measured at the time of incurrence of any Indebtedness
pursuant to this clause (l)) at any one time outstanding;

(m) Indebtednesss pursuant to a Permitted Securitization Financing; and

(n) Indebtedness in respect of First Lien Notes (and Guarantee Obligations of
any Guarantor in respect thereof) or Pre-Existing Debt that is secured on a pari
passu basis with the Obligations so long as at the time of incurrence (or
provision of equal and ratable security) (i) no Default or Event of Default has
occurred and is continuing and (ii) immediately after giving effect to the
issuance or assumption of such First Lien Notes and any substantially concurrent
application of the Net Cash Proceeds therefrom (if any) or incurrence (or
provision of equal and ratable security) in respect of such Pre-Existing Debt,
the aggregate principal amount of outstanding Term Loans, First Lien Notes and
equally and ratably secured Pre-Existing Debt would not exceed the First Lien
Term Cap.

7.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes, assessments and other governmental charges not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of Holdings,
the Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

-84-



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, insurance and
social security legislation;

(d) deposits made to secure the performance of bids, tenders, trade contracts,
leases, statutory or regulatory obligations, surety and appeal bonds, bankers
acceptances, government contracts, performance bonds and other obligations of a
like nature incurred in the ordinary course of business, in each case excluding
obligations for borrowed money;

(e) easements, rights-of-way, municipal and zoning ordinances, title defects,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of Holdings, the
Borrower or any of its Subsidiaries;

(f) Liens securing (i) Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(d) to finance the acquisition of fixed or
capital assets, provided that (A) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (C) the amount of Indebtedness secured thereby is not
increased or (ii) Indebtedness of any Excluded Acquired Subsidiary permitted
under Section 7.2(f) so long as such Liens do not at any time encumber any
property other than the property of Excluded Acquired Subsidiaries;

(g) [Reserved];

(h) Liens created pursuant to the Guarantee and Collateral Agreement securing
obligations of the Loan Parties under (i) the Loan Documents, (ii) Specified
Hedge Agreements, (iii) Specified Cash Management Agreement and (iv) letters of
credit issued pursuant to Section 7.2(h) by any Lender or any Affiliate of any
Lender;

(i) any landlord’s Lien or other interest or title of a lessor under any lease
or a licensor under a license entered into by the Borrower or any of its
Subsidiaries in the ordinary course of its business and covering only the assets
so leased or licensed;

(j) Liens created under Pole Agreements on cables and other property affixed to
transmission poles or contained in underground conduits;

(k) Liens of or restrictions on the transfer of assets imposed by any
Governmental Authority or other franchising authority, utilities or other
regulatory bodies or any federal, state or local statute, regulation or
ordinance, in each case arising in the ordinary course of business in connection
with franchise agreements or Pole Agreements;

(l) Liens arising from judgments or decrees not constituting an Event of Default
under Section 8.1(i);

(m) Liens arising under or in connection with any sale and leaseback transaction
permitted by Section 7.10;

 

-85-



--------------------------------------------------------------------------------

(n) Liens on cash collateral securing obligations of the Borrower and its
Subsidiaries in respect of Hedge Agreements that are not entered into for
speculative purposes and letters of credit issued pursuant to Section7.2(h);

(o) junior Liens on assets constituting Collateral under the Guarantee and
Collateral Agreement securing Indebtedness of the Borrower or any Guarantor
incurred pursuant to Section 7.2(e), which Liens shall be subordinated to the
Liens securing the Obligations pursuant to a Junior Lien Intercreditor
Agreement;

(p) [Reserved]

(q) Liens on Securitization Assets securing or transferred pursuant to any
Permitted Securitization Financing;

(r) Liens not otherwise permitted by this Section (which Liens may, at the
option of the Borrower, rank pari passu to the Liens securing the Obligations
pursuant to a First Lien Intercreditor Agreement) so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$1,000,000,000the greater of (x) $1,500,000,000 and (y) 5.00% of Consolidated
Net Tangible Assets (measured at the time any such obligations are secured
pursuant to this clause (r)) at any one time outstanding; and

(s) Liens on assets of Holdings, the Borrower or any Guarantor in each case
constituting Collateral under the Guarantee and Collateral Agreement that are
subject to the terms of a First Lien Intercreditor Agreement securing
Indebtedness permitted by Section 7.2(n).

7.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) (i) any Subsidiary of the Borrower may be merged or consolidated with or
into any Wholly Owned Subsidiary Guarantor (provided that the Wholly Owned
Subsidiary Guarantor shall be the continuing or surviving entity) and (ii) any
Wholly Owned Subsidiary of the Borrower that is not a Subsidiary Guarantor may
be merged or consolidated with or into any Wholly Owned Subsidiary of the
Borrower;

(b) any Subsidiary of the Borrower with no operations may be merged or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving entity);

(c) (i) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to any Wholly Owned Subsidiary
Guarantor and (ii) any Subsidiary may dispose of any or all of its assets to any
other Person to effect a Disposition permitted by Section 7.5(f) or
Section 7.5(l);

(d) any Shell Subsidiary may be liquidated or dissolved or otherwise cease to
exist; and

(e) so long as no Default or Event of Default has occurred or is continuing or
would result therefrom, Holdings or the Borrower may merge or consolidate with
any other Person; provided that (i) Holdings or the Borrower, as applicable,
shall be the continuing or surviving corporation or (ii) if the Person formed by
or surviving any such merger or consolidation is not

 

-86-



--------------------------------------------------------------------------------

Holdings or the Borrower, as applicable (any such Person, the “Successor
Company”), (A) the Successor Company shall be an entity organized or existing
under the Laws of the United States, any state thereof, the District of Columbia
or any territory thereof, (B) the Successor Company shall expressly assume all
the obligations of Holdings or the Borrower, as applicable, under this Agreement
and the other Loan Documents to which Holdings or the Borrower, as applicable,
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (C) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Guarantee and Collateral Agreement and other applicable Loan Documents confirmed
that its obligations thereunder shall apply to the Successor Company’s
obligations under the Loan Documents, (D) the Borrower shall have delivered to
the Administrative Agent an officer’s certificate stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement and (E) the Administrative Agent shall have received
such legal opinions, certificates and other documents as it may reasonably
request; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, Holdings or the Borrower, as
applicable, under this Agreement.

7.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
Equity Interests to any Person, except:

(a) the Disposition of obsolete, surplus or worn out property in the ordinary
course of business;

(b) Dispositions of cash and Cash Equivalents, and the sale of inventory in the
ordinary course of business;

(c) Dispositions expressly permitted by Section 7.4;

(d) (i) the sale or issuance of any Subsidiary’s Equity Interests to the
Borrower or any Wholly Owned Subsidiary Guarantor and (ii) the sale or issuance
of the Equity Interests of any Subsidiary of the Borrower that is not a
Subsidiary Guarantor to any other Subsidiary of the Borrower that is not a
Subsidiary Guarantor;

(e) the sale or issuance of any Subsidiary’s Equity Interests to a Designated
Holding Company; provided that (i) such Equity Interests are contributed as a
capital contribution to the direct parent of such Subsidiary on the date of such
sale or issuance (and, if such parent is a Wholly Owned Subsidiary such parent
shall remain a Wholly Owned Subsidiary after such contribution) and (ii) no DHC
Default shall have occurred and be continuing or would result therefrom;

(f) the Disposition (directly or indirectly through the Disposition of 100% of
the Equity Interests of a Subsidiary) of operating assets by the Borrower or any
of its Subsidiaries (it being understood that all Exchange Excess Amounts shall
be deemed to constitute usage of availability in respect of Dispositions
pursuant to this Section 7.5(f)), provided that (i) on the date of such
Disposition (the “Disposition Date”; it being understood that, with respect to a
series of related Dispositions required pursuant to a plan of Dispositions
contained in a single agreement, the Disposition Date shall be the date of the
first such Disposition), no Default or Event of Default shall have occurred and
be continuing or would result therefrom; (ii) all such Dispositions pursuant to
this clause (f) shall not exceed an amount equal to 50% of Total Assets as of
the last day of the Test Period then most recently ended; (iii) except in the
case of any Exchange, at least

 

-87-



--------------------------------------------------------------------------------

75% of the proceeds of such Disposition shall be in the form of cash (provided,
however, that, for the purposes of this clause (f), any Designated Non-Cash
Consideration received by the Borrower or any of its Subsidiaries in any
Disposition pursuant to this clause (f) having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received in
connection with any other Disposition pursuant to this clause (f) that is at
that time outstanding, not to exceed the greater of $2,000,000,000 and 3.00% of
Total Assets (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) will be deemed to be cash); and (iv) the Net Cash
Proceeds of such Disposition shall be applied to prepay the Term Loans to the
extent required by Section 2.9(a);

(g) any Exchange by the Borrower and its Subsidiaries; provided that (i) on the
relevant Exchange Date, no Default or Event of Default shall have occurred and
be continuing or would result therefrom; (ii) in the event that the Annualized
Asset Cash Flow Amount attributable to the assets being Exchanged exceeds the
annualized asset cash flow amount (determined in a manner comparable to the
manner in which Annualized Asset Cash Flow Amounts are determined hereunder) of
the assets received in connection with such Exchange (such excess amount, an
“Exchange Excess Amount”), then, the Disposition of such Exchange Excess Amount
shall be permitted by clauses (ii) and (iii) of Section 7.5(f); and (iii) the
Net Cash Proceeds of such Exchange, if any, shall be applied to prepay the Term
Loans to the extent required by Section 2.9(a);

(h) Dispositions by the Borrower and its Subsidiaries of property acquired after
the Restatement Effective Date (other than property acquired in connection with
Exchanges of property owned on the Restatement Effective Date), so long as
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) a definitive agreement to consummate such
Disposition is executed no later than twelve months after the date on which
relevant property is acquired and (iii) such Disposition is consummated within
eighteen months after the date on which the relevant property is acquired;

(i) Dispositions consisting of capital contributions permitted by
Section 7.7(h);

(j) the Disposition by the Borrower and its Subsidiaries of other property
having a fair market value not to exceed $10,000,000 in the aggregate for any
fiscal year of the Borrower (it being understood that a release in accordance
with Section 10.14 of any Collateral Disposed of pursuant to this clause
(j) shall not be required and upon consummation of a Disposition permitted by
this clause (j), the Lien of the Administrative Agent shall be automatically
released on the property disposed of);

(k) Dispositions of Investments permitted by Section 7.7(h); provided that
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (ii) such Disposition is made for fair market value;
and

(l) Dispositions of Securitization Assets pursuant to a Permitted Securitization
Financing.

It is understood that this Section 7.5 does not apply to the sale or issuance of
the Equity Interests of the Borrower.

 

-88-



--------------------------------------------------------------------------------

7.6. Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Equity Interests of Holdings, the Borrower or any Subsidiary, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
Holdings, the Borrower or any Subsidiary (collectively, “Restricted Payments”),
except that:

(a) (i) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor, (ii) any Subsidiary of the Borrower that is
not a Subsidiary Guarantor may make Restricted Payments to any other Subsidiary
of the Borrower and (iii) if such Subsidiary is not a Wholly Owned Subsidiary,
any Subsidiary may make Restricted Payments to each holder of its Equity
Interests other than the Borrower or any of its Subsidiaries so long as such
Restricted Payment is made on a pro rata basis to the holders of the applicable
class of Equity Interests;

(b) the Borrower may make distributions (directly or indirectly) to any
Qualified Parent Company or any Affiliate of the Borrower for the purpose of
enabling such Person to make interest payments or dividend payments in respect
of its Qualified Indebtedness (other than interest or dividends that become due
as a result of the acceleration of the maturity of such Indebtedness after an
event of default or similar event), provided that (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (ii) no
DHC Default shall have occurred and be continuing or would result therefrom
(unless the use of proceeds of such distribution cures all such DHC Defaults)
and (iii) each such distribution shall be made no earlier than 30 days prior to
the date the relevant interest payment or dividend payment is due;

(c) the Borrower may make distributions to any Qualified Parent Company to be
used to repay, repurchase, redeem, cancel or otherwise acquire or retire
(collectively, “Debt Repayment”) any such Person’s Indebtedness; provided that
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) no DHC Default shall have occurred and be
continuing or would result therefrom (unless the use of proceeds of such
distribution cures all such DHC Defaults), (iii) Available Liquidity shall,
after giving pro forma effect to such distribution, be at least $250,000,000 and
(iv) and (iii) such distribution shall be made no earlier than 60 days prior to
the date the relevant Debt Repayment is made;

(d) (i) in respect of any calendar year or portion thereof during which the
Borrower is a Flow-Through Entity (a “Flow-Through Tax Period”), so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, and without duplication of Section 7.7(k), the Borrower may make
distributions (directly or indirectly) to the direct or indirect holders of the
Equity Interests of the Borrower, in an amount sufficient to permit each such
holder to make Permitted Tax Payments; provided that, for the avoidance of
doubt, the Borrower may make distributions pursuant to this clause (i) during
periods that are not Flow-Through Tax Periods to the extent Permitted Tax
Payments relating to any Flow-Through Tax Period subsequently arise as the
result of an audit, proceeding or other adjustment; and (ii) in respect of any
calendar year or portion thereof where subclause (i) does not apply but during
which the Borrower or any of its Subsidiaries is a member of a consolidated,
unitary, combined or similar income tax group of which CCI (or any direct or
indirect Subsidiary of CCI that is a parent company of the Borrower) is the
common parent, without duplication of Section 7.7(k), the Borrower may make
distributions (directly or indirectly) to the common parent, the proceeds of
which will be used to make Permitted Tax Payments attributable to the relevant
attributes of the Borrower and/or its Subsidiaries (as applicable) in an amount
not to exceed the Permitted Tax Payments that would have been payable by the
Borrower and/or its Subsidiaries (as applicable) on a stand-alone basis, reduced
by any such Permitted Tax Payments made directly by the Borrower and/or its
Subsidiaries;

 

-89-



--------------------------------------------------------------------------------

(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make distributions to any of its
Affiliates; provided that the aggregate of all distributions made under this
Section 7.6(e) shall not exceed $1,000,000,000 during the term of this
Agreement;

(f) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make distributions to any Qualified
Parent Company or direct payments to be used to repurchase, redeem or otherwise
acquire or retire for value any Equity Interests of any Qualified Parent Company
held by any member of management of Holdings or any other Qualified Parent
Company, the Borrower or any of its Subsidiaries pursuant to any management
equity subscription agreement, stock option agreement or similar agreement or
arrangement, provided that the aggregate amount of such distributions shall not
exceed $150,000,000 in any fiscal year of the Borrower;

(g) the Borrower may make distributions to any Qualified Parent Company to
permit such Qualified Parent Company to pay (i) attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses (including any commitment and other fees
payable in connection with credit facilities) actually incurred in connection
with any issuance, sale or incurrence by such Qualified Parent Company of Equity
Interests or Indebtedness, any exchange of securities or a tender for
outstanding debt securities or any actual or proposed Investment, (ii) the costs
and expenses of any offer to exchange privately placed securities in respect of
the foregoing for publicly registered securities or any similar concept having a
comparable purpose, (iii) other administrative expenses (including legal,
accounting, other professional fees and costs, printing and other such fees and
expenses) incurred in the ordinary course of business, in an aggregate amount in
the case of this clause (iii) not to exceed $5,000,000 in any fiscal year or
(iv) all or a portion of the consideration payable for any Investment that would
have been permitted to be made by the Borrower pursuant to Section 7.7,
including, without limitation, (A) all payments required to be made with respect
to the Bright House Acquisition Transactions pursuant to the Bright House
Transaction Agreements (including, without limitation, all post-acquisition
payments pursuant to the Bright House Transaction Agreements) and (B) all
payments pursuant to agreements entered into in connection with any such
Investment (including, without limitation, post-acquisition payments required to
be made in connection with purchase price adjustments or the utilization of tax
assets); provided that (a) the assets or Equity Interests acquired in such
Investment (to the extent of amounts distributed by the Borrower to enable such
Qualified Parent Company to make such Investment) are promptly contributed to
the capital of (or otherwise transferred to) the Borrower or a Subsidiary and
(b) such Investment shall be deemed for purposes of Section 7.7 to be an
Investment by the Borrower;

(h) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make Restricted Payments in the amount
of any payment or amount received, directly or indirectly, by it from any
Non-Recourse Subsidiary (other than an Escrow Borrower) concurrently with the
receipt of such payment or amount;

(i) the Borrower and its Subsidiaries may make Restricted Payments; provided
that (i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) the Consolidated Leverage Ratio determined as of the
last day of the most recently ended Test Period for which financial statements
were required to have been delivered pursuant to Section 6.1(a) or (b), as
applicable, after giving pro forma effect to such Restricted Payment, is less
than or equal to 3.50:1.00;

 

-90-



--------------------------------------------------------------------------------

(j) the Borrower and its Subsidiaries may make Restricted Payments for purposes
of making interest payments or paying any premium in connection with any
Indebtedness of any Affiliate of the Borrower that is incurred by any Escrow
Borrower or any other special purpose entity formed for purposes of being the
issuer of such Indebtedness during any period where the proceeds of such
Indebtedness are held in escrow pursuant to escrow arrangements, and, in the
case of Incremental Term Loans, if an Escrow Borrower has assumed the
obligations of the Borrower with respect to any Incremental Term Loans
originally funded to the Borrower resulting in such Incremental Term Loans
becoming Escrow Term Loans, additional Restricted Payments in an amount not to
exceed the principal amount of such Escrow Term Loans;

(k) the Borrower and its Subsidiaries may make any Restricted Payment in an
amount not to exceed the Available Amount at the time such Restricted Payment is
made so long as no Default or Event of Default has occurred and is continuing or
would result therefrom; and

(l) the Borrower and its Subsidiaries may make any Restricted Payment as part of
a Permitted Securitization Financing.

7.7. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Equity
Interests, bonds, notes, debentures or other debt securities of, or any assets
constituting a significant part of a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of the Borrower or any of its Subsidiaries
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount not to exceed $25,000,000 at any one
time outstanding;

(e) Investments (including capital expenditures) (i) by the Borrower or any of
its Subsidiaries in (x) the Borrower or any Subsidiary that, prior to such
Investment, is a Wholly Owned Subsidiary Guarantor, or (y) any then existing
Subsidiary that is not a Subsidiary Guarantor if such Subsidiary becomes a
Wholly Owned Subsidiary Guarantor concurrently with the making of such
Investment and (ii) by any Subsidiary of the Borrower that is not a Subsidiary
Guarantor in any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor;

(f) acquisitions by the Borrower or any Wholly Owned Subsidiary Guarantor of
operating assets (substantially all of which pertain to a Permitted Line of
Business), directly through an asset acquisition or indirectly through the
acquisition of the Equity Interests of a Person substantially engaged in a
Permitted Line of Business (when after giving effect to the acquisition of such
Equity Interests, the Borrower and its Wholly Owned Subsidiary Guarantors will
own 100% of the Equity Interests of such Person), provided, that (i) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom and (ii) at no time shall the aggregate Consideration paid during the
period from the date of consummation of the Acquisition Transactions through
such time in connection with any such acquisitions of Equity Interests of
Persons who, together with their Subsidiaries, are not Wholly Owned Subsidiary
Guarantors at such time, exceed $2,000,000,000;

 

-91-



--------------------------------------------------------------------------------

(g) the Borrower or any of its Subsidiaries may (x) contribute operating assets
to any Non-Recourse Subsidiary (other than an Escrow Borrower) so long as
(i) such Disposition is permitted pursuant to Section 7.5(f), (ii) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (iii) after giving effect thereto, the Consolidated Leverage Ratio
shall be equal to or lower than the Consolidated Leverage Ratio in effect
immediately prior thereto and (iv) the Equity Interests received by the Borrower
or any of its Subsidiaries in connection therewith shall be pledged as
Collateral (either directly or through a holding company parent of such
Non-Recourse Subsidiary so long as such parent is a Wholly Owned Subsidiary
Guarantor) and (y) make investments to consummate or otherwise pursuant to any
Permitted Securitization Financing;

(h) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
outstanding at any time (initially valued at cost and giving effect to all
payments received in respect thereof whether constituting dividends, prepayment,
interest, return on capital or principal or otherwise unless such payments are
from a Non-Recourse Subsidiary (other than an Escrow Borrower) and applied to
make a Restricted Payment under Section 7.6(h) or an Investment under
Section 7.7 (l) or 7.7(m)), not to exceed the sum of $300,000,000the greater of
(x) $300,000,000 and (y) 1.00% of Consolidated Net Tangible Assets (measured at
the time of any Investment pursuant to this clause (h)) plus the aggregate
amount of cash and assets (valued at fair market value) contributed by any
Designated Holding Company to the Borrower after April 27, 2004 in the form of
common equity; provided, that (i) no such Investment may be made at any time
when a Default or Event of Default has occurred and is continuing or would
result therefrom, and (ii) none of the proceeds of such Investment may be used
directly or indirectly to repay, repurchase, redeem or otherwise acquire or
retire for value Indebtedness of any Qualified Parent Company or otherwise in a
manner that would be prohibited by Section 7.6 if the Borrower or any Subsidiary
(directly or indirectly) used such proceeds in such manner and (iii) Available
Liquidity, shall, after giving pro forma effect to such Investment, be at least
$250,000,000;

(i) any Excluded Acquired Subsidiary may make investments in any other Excluded
Acquired Subsidiary;

(j) the Borrower may purchase or otherwise acquire Indebtedness of a Qualified
Parent Company in connection with any Debt Repayment so long as (i) such Debt
Repayment is consummated within 60 days after such purchase, (ii) the amount
expended to effectuate such purchase (or, in the case of a debt-for-debt
exchange, the principal amount of the Indebtedness issued in exchange for such
Qualified Parent Company Indebtedness) could, on the date such purchase is made
(the “Test Date”), have been distributed to a Qualified Parent Company to
effectuate a Debt Repayment pursuant to Section 7.6(c), and (iii) on the date
such Debt Repayment is consummated, no Default or Event of Default shall have
occurred and be continuing;

(k) loans or advances to any direct or indirect parent company of the Borrower
in lieu of Restricted Payments permitted by Section 7.6(d);

 

-92-



--------------------------------------------------------------------------------

(l) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower and its Subsidiaries may make Investments
in any Non-Recourse Subsidiary with the proceeds of distributions from any
Non-Recourse Subsidiary (other than an Escrow Borrower) concurrently with the
receipt of such proceeds;

(m) the Borrower and its Subsidiaries may contribute operating assets to a
Wholly Owned Subsidiary, provided that (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) a binding Contractual
Obligation with a counterparty other than a member of the Charter Group to
Dispose of such assets or Wholly Owned Subsidiary is in effect at the time of
such contribution, (iii) such Disposition is consummated in accordance with
Section 7.5(f) within five Business Days of such contribution or, if such
Disposition is not so consummated, then within eight Business Days of such
contribution such contribution is reversed or such Wholly Owned Subsidiary
complies with Section 6.9 and (iv) such Wholly Owned Subsidiary shall not make
any Investments with such assets or the proceeds thereof, including pursuant to
Section 7.7(e)(ii) or (iv);

(n) Investments by the Borrower and its Subsidiaries in any Escrow Borrower or
other Non-Recourse Subsidiary for purposes of funding original issue discount,
upfront fees, redemption or repayment premium and interest with respect to any
Escrow Incremental Term Loans or debt securities issued pursuant to escrow
arrangements, in each case, to the extent such Escrow Incremental Term Loans and
debt securities are intended to provide a portion of the funds to finance the
Acquisition Transactions or any other Investment so long as the assets or Equity
Interests to be acquired with the proceeds of such Escrow Incremental Term Loans
or debt securities issued pursuant to escrow arrangements are promptly
contributed or otherwise transferred to the Borrower or a Subsidiary promptly
upon the use of such proceeds, and, in the case of Incremental Term Loans, if
such Escrow Borrower has assumed the obligations of the Borrower with respect to
any Incremental Term Loans originally funded to the Borrower resulting in such
Incremental Term Loans becoming Escrow Term Loans, additional Investments in an
amount not to exceed the principal amount of such Escrow Term Loans;

(o) the Borrower and its Subsidiaries may make any Investment in an amount not
to exceed the Available Amount at the time such Investment is made so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom.

7.8. Certain Payments and Modifications Relating to Indebtedness and Management
Fees.

(a) Make or offer to make any payment, prepayment, repurchase, purchase or
redemption in respect of, or otherwise optionally or voluntarily defease or
segregate funds with respect to (collectively, “prepayment”), any Specified
Long-Term Indebtedness prior to the scheduled final maturity thereof, other than
(i) the payment of scheduled interest and principal payments required to be made
in cash, (ii) the prepayment of Specified Subordinated Debt with the proceeds of
other Specified Long-Term Indebtedness or of Loans or with cash on hand,
(iii) the prepayment of any Specified Long-Term Indebtedness with the proceeds
of other Specified Long-Term Indebtedness, so long as such new Indebtedness has
covenants and event of default provisions no more restrictive in any material
respect than those applicable to the Indebtedness being refinanced, (iv) the
prepayment of any Specified Long-Term Indebtedness with the proceeds of
substantially concurrent capital contributions made to Holdings, and then
contributed to the Borrower, in each case in the form of common equity, (v) the
prepayment of any Specified Long-Term Indebtedness effected solely by exchanging
such debt for Indebtedness of a Qualified Parent Company, (vi) the prepayment of
Specified Long-Term Indebtedness so long as (x) no

 

-93-



--------------------------------------------------------------------------------

Default or Event of Default has occurred and is continuing or would result
therefrom and (y) Available Liquidity shall, after giving pro forma effect to
such prepayment, be at least $250,000,000 and (vii) additional prepayments of
Specified Long-Term Indebtedness in an amount not to exceed the Available Amount
at the time such prepayment is made so long as no Default of Event of Default
has occurred and is continuing or result therefrom.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any of the terms of any
Specified Long-Term Indebtedness in a manner, taken as a whole, that would be
materially adverse to the Lenders; provided that no such amendment,
modification, waiver or other change will be materially adverse to the Lenders
if, after giving effect to such amendment, modification, waiver or other change,
such Specified Long-Term Indebtedness would have been permitted to be incurred
hereunder on the effective date of such amendment, modification, waiver or other
change.

(c) Make or agree to make any payment in respect of management fees to any
Person, directly or indirectly, other than (i) to the Borrower or a Wholly Owned
Subsidiary Guarantor, (ii) any amounts required to be paid or reimbursed to the
manager under the Management Fee Agreement with respect to actual costs, fees,
expenses, and other similar amounts thereunder, without any mark-up or premium
and (ii) pursuant to a Permitted Securitization Financing.

(d) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Management Fee Agreement, other than any such amendment, modification, waiver or
other change that (i) (x) would extend the due date or reduce (or increase to
the amount permitted by Section 7.8(c)) the amount of any payment thereunder or
(y) does not adversely affect the interests of the Lenders (it being understood
that a change in the manager thereunder to another member of the Charter Group
or a renewal of such agreement does not adversely affect the interests of the
Lenders) and (ii) does not involve the payment of a consent fee.

7.9. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than transactions between or among Holdings, the Borrower or any
Subsidiary) unless such transaction is (a) not prohibited under this Agreement
and (b) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, in any material respect than it would obtain in
a comparable arm’s length transaction with a Person that is not an Affiliate.
The foregoing restrictions shall not apply to (i) transactions expressly
permitted by Section 7.6, Section 7.7(g)(y), Section 7.7(h) or Section 7.8(c),
(ii) amounts paid under the Management Fee Agreement, (iii) the entry into or
performance of obligations under any customary tax sharing agreement,
(iv) transactions with a Person that is an Affiliate solely as a result of the
Borrower’s or any Subsidiary’s ownership of Equity Interests of, or other
Investments in, such Person, (v) employment agreements entered into by the
Borrower and its Subsidiaries in the ordinary course of business, (vi) payment
of reasonable directors fees and customary indemnification and insurance
arrangements in favor of directors and officers and (vii) transactions with an
Escrow Borrower, including any Escrow Funding Assignment, any Escrow Assumption
and the entrance into any agreements related thereto so long as the proceeds of
any related Indebtedness of the assets or Equity Interest acquired therewith are
promptly contributed or otherwise transferred to the Borrower or a Subsidiary
promptly upon the use of such proceeds.

 

-94-



--------------------------------------------------------------------------------

7.10. Sales and Leasebacks. Enter into any arrangement with any Person (other
than Subsidiaries of the Borrower) providing for the leasing by the Borrower or
any Subsidiary of real or personal property that has been or is to be sold or
transferred by the Borrower or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary unless, after giving effect thereto, the aggregate outstanding amount
of Attributable Debt does not exceed $500,000,000.

7.11. [Reserved].

7.12. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of Holdings, the Borrower or
any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure obligations under this Agreement or the other Loan Documents (to the
extent that such limitation would have the effect of prohibiting Holdings, the
Borrower or any of its Subsidiaries from granting a Lien on any of its assets to
secure all obligations under this Agreement and the other Loan Documents in
respect of a principal amount of Indebtedness that is not greater than the
excess of (i) (x) the First Lien Term Cap on the Restatement Effective Date plus
(y) the Revolving Commitment Cap minus (ii) the principal amount of First Lien
Notes at any time and the principal amount of Indebtedness repaid under this
Agreement from the proceeds of asset sales and casualty events) other than
(a) this Agreement and the other Loan Documents, (b) any agreements governing
any purchase money Liens or Finance Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (c) pursuant to Contractual Obligations assumed in
connection with Investments (but not created in contemplation thereof) so long
as the maximum aggregate liabilities of Holdings, the Borrower and its
Subsidiaries pursuant thereto do not exceed $10,000,000 at any time,
(d) [Reserved], (e) pursuant to agreements governing Indebtedness assumed in
connection with the acquisition of any Person that becomes a Subsidiary pursuant
to Section 7.7(f) or (h) so long as such Indebtedness is permitted under
Section 7.2(f) or (l) and such Indebtedness was not created or incurred in
contemplation of such acquisition and such restrictions apply only to such
acquired Subsidiary and its Subsidiaries, (f) as contained in any other
agreement governing Indebtedness secured by Liens described in Section 7.3(o) so
long as such restrictions are no more onerous in any material respect than those
contained in the Loan Documents, (g) as contained in any QPC Indenture as in
effect on the Restatement Effective Date or in any other agreement governing
Indebtedness of Holdings described in Section 7.3(e), (i) or (m) or Indebtedness
of any Qualified Parent Company, in each case, so long as such restrictions are
no more onerous in any material respect than those contained in any QPC
Indenture as in effect on the Restatement Effective Date, (h) customary
provisions in leases and licenses entered into in the ordinary course of
business or as required in any franchise permit, (i) customary restrictions in
an agreement to Dispose of assets in a transaction permitted under Section 7.5
solely to the extent that such restriction applies solely to the assets to be so
Disposed and (j) restrictions imposed with a Permitted Securitization Financing.

7.13. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Equity Interests of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower,
(b) make loans or advances to, or other Investments in, the Borrower or any
other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Equity Interests or assets of
such Subsidiary in a transaction otherwise permitted by this Agreement,
(iii) any restriction pursuant to a Permitted Securitization Financing, (iv) any
restrictions contained in documents governing Indebtedness permitted under
Section 7.2(e), (i), (l) or (n) or any other agreement governing Indebtedness

 

-95-



--------------------------------------------------------------------------------

(including Indebtedness of a Qualified Parent Company or Indebtedness secured by
Liens described in Section 7.3(q)) so long as either (x) such restrictions are
no more onerous in any material respect than those contained in the Loan
Documents or any QPC Indenture as in effect on the Restatement Effective Date,
or (y) the Borrower determines in good faith at the time such documents are
entered into that such restrictions are not likely to result in a material
impairment of the ability of the Loan Parties to perform their payment
obligations under this Agreement or materially restrict the ability of
Subsidiaries that are not Loan Parties to make distributions and transfers of
property to the Loan Parties, (v) any restrictions contained in agreements
governing Indebtedness assumed in connection with the acquisition of any Person
that becomes a Subsidiary pursuant to Section 7.7(f) or (h) so long as such
Indebtedness is permitted under Section 7.2(f) or (l) and such Indebtedness was
not created or incurred in contemplation of such acquisition and such
restrictions apply only to such acquired Subsidiary and its Subsidiaries,
(vi) restrictions contained in any agreement governing Indebtedness secured by
Liens described in Section 7.3(o) so long as such restrictions are no more
onerous in any material respect than those contained in the Loan Documents,
(vii) restrictions contained in any QPC Indenture as in effect on the
Restatement Effective Date, (viii) [reserved], (ix) customary restrictions in an
agreement to Dispose of assets in a transaction permitted under Section 7.5 to
the extent that such restriction applies solely to such assets, (x) customary
anti-assignment provisions in leases and licenses entered into in the ordinary
course of business or as required in any franchise permit, and (xi) restrictions
governing Indebtedness permitted under Section 7.2(d) to the extent prohibiting
transfers of the assets financed with such Indebtedness.

7.14. Lines of Business.

(a) Enter into any business, either directly or through any Subsidiary, except
for (i) those businesses in which the Borrower and its Subsidiaries are engaged
on the Restatement Effective Date and (ii) businesses which are reasonably
similar or related thereto or reasonable extensions thereof (collectively,
“Permitted Lines of Business”).

(b) [Reserved.]

(c) In the case of Holdings, (i) conduct, transact or otherwise engage in,
commit to conduct, transact or otherwise engage in any business or operations
other than a Permitted Line of Business, (ii) incur any obligations or
liabilities other than obligations under the Loan Documents, Indebtedness
permitted to be incurred by it under Section 7.2 and other customary obligations
incidental to its existence and ownership and liabilities and obligations
related to the purchase or ownership of Indebtedness that it is not prohibited
from purchasing or owning pursuant to any Loan Document or (iii) use any
proceeds or amounts received from the Borrower or any of its Subsidiaries for
purposes of enabling it to effect any transaction prohibited under
Section 7.7(h)(ii).

(d) In the case of Charter Communications Operating Capital Corp., (i) conduct,
transact or otherwise engage in, commit to conduct, transact or otherwise engage
in any business or operations, (ii) own, lease, manage or otherwise operate any
properties or assets or (iii) incur any obligations or liabilities other than
obligations under the Loan Documents, Indebtedness under Section 7.2(e) or
(k) and other customary obligations incidental to its existence.

7.15. Investments in the Borrower. In the case of Holdings, make any Investment
in the Borrower other than in the form of a capital contribution or a loan or a
Guarantee Obligation in respect of any obligation of the Borrower.

 

-96-



--------------------------------------------------------------------------------

SECTION 8 EVENTS OF DEFAULT

8.1. Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement
or Sections 6.4 and 6.5(b) of the Guarantee and Collateral Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) Holdings, the Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including, without
duplication, any Guarantee Obligation in respect of Indebtedness, but excluding
the Loans) on the scheduled or original due date with respect thereto or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that, (x) a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clause (i), (ii) or (iii) of this paragraph (e) shall have
occurred and be continuing with respect to such Indebtedness the outstanding
aggregate principal amount of which exceeds $500,000,000 and (y) for the
avoidance of doubt, a requirement to make a mandatory offer to repurchase under
the terms of any Indebtedness as a result of a “change of control” (or
equivalent term) shall not constitute a Default or an Event of Default under
this paragraph (e)(iii) so long as (A) on or prior to the date the events
constituting such “change of control” (or equivalent term) occur, either (I) the
terms of such Indebtedness have been amended to eliminate the requirement to
make such offer, (II) such Indebtedness has been defeased or discharged so that
such requirement shall no longer apply (and, in the event such “change of
control” is subject to a requirement that a specific credit ratings event or
similar condition subsequent occur, no Event of Default shall exist pursuant to
this paragraph (e)(iii) until such time as the specific credit ratings event or
similar condition subsequent has also occurred resulting in the obligor under
such Indebtedness to become unconditionally obligated to make

 

-97-



--------------------------------------------------------------------------------

such offer) or (III) solely in the case of Indebtedness of any Person acquired
by the Borrower or any of its Subsidiaries where such “change of control” (or
equivalent term) under such Indebtedness resulted from the Borrower or one of
its Subsidiary’s acquisition of such Person, (x) the sum of Available Liquidity
plus any available debt financing commitments from any Revolving Lender or any
Affiliate of a Revolving Lender or any other financial institution of nationally
recognized standing available to the Borrower or its Subsidiaries for purposes
of refinancing such Indebtedness is at least equal to the aggregate amount that
would be required to repay such Indebtedness pursuant to any required “change of
control offer” (or equivalent term) pursuant to the terms of such Indebtedness
at all times prior to the expiration of the rights of the holders of such
Indebtedness to require the repurchase or repayment of such Indebtedness as a
result of such acquisition and (y) the Borrower or the applicable Subsidiary
complies with the provisions of such Indebtedness that are applicable as a
result of such acquisition (including by consummating any required “change of
control offer” (or equivalent term) for such Indebtedness); or

(f) any Designated Holding Company other than Holdings shall (i) default in
making any payment of any principal of any Indebtedness (including, without
duplication, any Guarantee Obligation in respect of Indebtedness) on the
scheduled or original due date with respect thereto or (ii) default in making
any payment of any interest on any such Indebtedness or default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
if such default or other event or condition, in each case with respect to this
clause (ii), results in the acceleration of such Indebtedness prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) causes such Indebtedness to become payable; provided, that
a default, event or condition described in clause (i) or (ii) of this paragraph
(f) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clause
(i) or (ii) of this paragraph (f) shall have occurred and be continuing with
respect to such Indebtedness the outstanding aggregate principal amount of which
exceeds $500,000,000; or

(g) (i) any Designated Holding Company, the Borrower or any of its Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of their
assets or any Designated Holding Company, the Borrower or any of its
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Designated Holding Company, the
Borrower or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Designated Holding Company, the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Designated
Holding Company, the Borrower or any of its Subsidiaries shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Designated Holding Company, the Borrower or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

 

-98-



--------------------------------------------------------------------------------

(h) (i) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of any Loan Party or
any Commonly Controlled Entity, (ii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iii) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA or
(iv) any Loan Party or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan; and in each case in clauses (i) through (iv) above, such
event or condition, together with all other such events or conditions, if any,
could, in the sole judgment of the Required Lenders, reasonably be expected to
have a Material Adverse Effect; or

(i) one or more judgments or decrees shall be entered against Holdings, the
Borrower or any of its Subsidiaries involving in the aggregate a liability (to
the extent not paid or fully covered by insurance as to which the relevant
insurance company has not declined coverage) of $500,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

(j) (i) the Guarantee and Collateral Agreement shall cease, for any reason
(other than the gross negligence or willful misconduct of the Administrative
Agent), to be in full force and effect with respect to any material portion of
the Collateral, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or (ii) any Lien created by the Guarantee and Collateral Agreement shall
cease to be enforceable and of the same effect and priority purported to be
created thereby with respect to any material portion of the Collateral (other
than in connection with releases in accordance with Section 10.14) or any Loan
Party or any Affiliate of any Loan Party shall so assert; or

(k) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a Qualified Parent Company, has the power,
directly or indirectly, to vote or direct the voting of Equity Interests having
more than 50% (determined on a fully diluted basis) of the ordinary voting power
for the management of the Borrower (a “Change of Control”); provided that such
Change of Control shall not constitute a Default or Event of Default unless a
Ratings Event has occurred within the Ratings Decline Period; or

(l) a termination or suspension with respect to any CATV Franchises or CATV
Systems of the Borrower or any of its Subsidiaries from the FCC or any
Governmental Authority or other franchising authority occurs or the Borrower or
any of its Subsidiaries or the grantors of any CATV Franchises or CATV Systems
shall fail to renew such CATV Franchises or CATV Systems at the stated
expiration thereof (in each case other than (x) as a result of changes in law or
regulation or other circumstances which result in any CATV Franchise no longer
being required in connection with operation of the relevant CATV System or
(y) at a time when such

 

-99-



--------------------------------------------------------------------------------

CATV Franchise is not required for operation of such CATV System) if the
percentage represented by such CATV Franchises or CATV Systems and any other
CATV Franchises or CATV Systems which are then so terminated, suspended or not
renewed (and which the Borrower or such Subsidiary does not continue to operate
and from which systems it does not retain the revenues after the stated
termination or expiration) of Consolidated Operating Cash Flow for the 12-month
period preceding the date of the termination, suspension or failure to renew, as
the case may be (giving pro forma effect to any acquisitions or Dispositions
that have occurred since the beginning of such 12-month period as if such
acquisitions or Dispositions had occurred at the beginning of such 12-month
period), would exceed 10%, unless an alternative CATV Franchise or CATV System
in form and substance reasonably satisfactory to the Required Lenders shall have
been procured and come into effect prior to or concurrently with the termination
or expiration date of such terminated, suspended or non-renewed CATV Franchise
or CATV System; or

(m) except as required or otherwise expressly permitted in this Agreement (i) in
the case of any Designated Holding Company or any Non-Recourse Subsidiary, fail
to satisfy customary formalities with respect to organizational separateness,
including, without limitation, (A) the maintenance of separate books and records
and (B) the maintenance of separate bank accounts in its own name; (ii) in the
case of any Designated Holding Company or any Non-Recourse Subsidiary, fail to
act solely in their own names or the names of their managers and through
authorized officers and agents; (iii) in the case of the Borrower or any of its
Subsidiaries, make or agree to make any payment to a creditor of any Designated
Holding Company or any Non-Recourse Subsidiary in its capacity as such; or
(iv) in the case of any Designated Holding Company, any Non-Recourse Subsidiary,
the Borrower or any of its Subsidiaries, (x) commingle any money or other assets
of any Designated Holding Company or any Non-Recourse Subsidiary with any money
or other assets of the Borrower or any of its Subsidiaries or (y) take any
action, or conduct its affairs in a manner, which could reasonably be expected
to result in the separate organizational existence of each Designated Holding
Company or each Non-Recourse Subsidiary from the Borrower and its Subsidiaries
being ignored under any circumstance, and such failure, action, agreement,
event, condition or circumstance described in any clause of this paragraph
(m) shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time comply with Section 3.8. Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

 

-100-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, solely for the purpose of
determining whether a Default has occurred under clause (g) above, any reference
in such clause to any Subsidiary shall be deemed not to include any Subsidiary
that is an Immaterial Subsidiary or at such time could, upon designation by the
Borrower, become an Immaterial Subsidiary affected by any event or circumstances
referred to in such clause unless the gross revenues of such Subsidiary together
with the gross revenues of all other Subsidiaries affected by such event or
circumstance referred to in such clause for the period of four fiscal quarters
ending on the date of the most recent balance sheet of the Borrower delivered
pursuant to Section 6.1(a) or (b) shall exceed 5% of the gross revenues of the
Borrower and its Subsidiaries for such period, in each case determined in
accordance with GAAP.

8.2. Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.1), any amounts received
on account of the Obligations (other than the Equally and Ratably Secured Notes
Obligations) shall, subject to the Guarantee and Collateral Agreement and any
First Lien Intercreditor Agreement, be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 2) payable to the Administrative Agent in its capacity as such;

Second, pro rata to (i) the payment of all other Obligations (other than the
Equally and Ratably Secured Notes Obligations) due and owing to the Secured
Parties, ratably among the Secured Parties in proportion to the respective
amounts described in this subclause (i) of this clause Second held by them and
(ii) the Cash Collateralization of all Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 3.8, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Second above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations (other than the Equally and Ratably Secured Notes Obligations), if
any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements, Specified Hedge Agreements and Non-Facility Letters of
Credit shall be excluded from the application described above to occur on any
date if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Secured Party providing such Obligations on or
prior to such date.

 

-101-



--------------------------------------------------------------------------------

SECTION 9 THE AGENTS

9.1. Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a party
to a Specified Hedge Agreement or Specified Cash Management Agreement) and the
Issuing Lender hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties pursuant to the Guarantee and Collateral Agreement, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.2 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Guarantee and Collateral Agreement,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Guarantee
and Collateral Agreement) as if set forth in full herein with respect thereto.

9.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.

9.3. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

-102-



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1 and Section 8) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Lender.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Guarantee and
Collateral Agreement, (v) the value or the sufficiency of any Collateral, or
(v) the satisfaction of any condition set forth in Section 5 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

9.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

9.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of

 

-103-



--------------------------------------------------------------------------------

Default as shall be reasonably directed by the Required Lenders (or, if so
specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6. Certain Representations and Agreements by Lenders.

(a) Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

(b) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Joint Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

-104-



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender is true.

(c) In addition, unless sub-clause (i) in the immediately preceding clause
(b) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (b), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that:

(i) none of the Administrative Agent, the Joint Lead Arrangers, or any other
Lead Arranger or any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Joint Lead Arrangers or any other Lead Arranger or any of their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Letters of Credit, the Commitments or this
Agreement.

 

-105-



--------------------------------------------------------------------------------

(d) The Administrative Agent and the Joint Lead Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

9.7. Indemnification. The Lenders agree to indemnify the Administrative Agent,
Issuing Lender and Swingline Lender, each in its capacity as such (to the extent
not reimbursed by Holdings or the Borrower and without limiting the obligation
of Holdings or the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent, Issuing Lender or Swingline Lender in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Administrative Agent, Issuing Lender or Swingline Lender under
or in connection with any of the foregoing; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

9.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9. Successor Administrative Agent. So long as no Event of Default has occurred
and is continuing, the Administrative Agent, the Borrower and a successor agent
who is a Revolving Lender may, in their sole discretion at any time, agree that
such successor agent shall replace the outgoing administrative Agent as
Administrative Agent hereunder and under the other Loan Documents. In addition,
the Administrative Agent may in its sole discretion resign as Administrative
Agent at any time

 

-106-



--------------------------------------------------------------------------------

upon 30 days’ notice to the Lenders and the Borrower. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(g) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed). Any successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed). After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.

Any resignation by the Administrative Agent pursuant to this Section shall also
constitute its resignation as Issuing Lender and Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender and Swingline
Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender shall
issue new letters of credit either (x) in substitution for the Letters of Credit
issued by the retiring Issuing Lender or (y) to backstop such Letters of Credit,
in each case, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit. Any Issuing Lender that is not the Administrative Agent may resign as an
Issuing Lender as separately agreed in writing between such Issuing Lender and
the Borrower.

9.10. Agents. Each of the Agents (other than the Administrative Agent) shall
have no duties or responsibilities hereunder in their capacity as such.

9.11. Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a party to a Specified Cash Management Agreement or a Specified
Hedge Agreement) and the Issuing Lender irrevocably authorize the Administrative
Agent to release Liens on the Collateral and/or Guarantors from their
obligations under the Guarantee and Collateral Agreement under the circumstances
described in Section 9.15 of the Guarantee and Collateral Agreement.

9.12. Specified Cash Management Agreements and Specified Hedge Agreements.
Except as otherwise expressly set forth herein or in the Guarantee and
Collateral Agreement, no party to a Specified Cash Management Agreement or
Specified Hedge Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.

 

-107-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, obligations
arising under Specified Cash Management Agreements and Specified Hedge
Agreements unless the Administrative Agent has received written notice of such
obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable party thereto.

SECTION 10 MISCELLANEOUS

10.1. Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of or
reduce the amount of any amortization payment in respect of any Term Loan,
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the consent of
each Lender directly affected thereby; provided, that (x) only the consent of
the Borrower and the Administrative Agent shall be required to make any changes
necessary to implement a LIBOR Successor Rate selected by the Borrower and the
Administrative Agent in accordance with Section 2.14 and (y) subject to the
limitation contained in Section 2.14, only the consent of the Required Lenders
shall be necessary to select a different LIBOR Successor Rate than the rate
previously selected by the Administrative Agent and the Borrower in accordance
with Section 2.14; (ii) eliminate or reduce any voting rights under this
Section 10.1 or reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement (in each case except in connection with
Dispositions consummated or approved in accordance with the other terms of this
Agreement), in each case without the written consent of all Lenders;
(iii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to the Revolving Facility or any Class of Term Loans
without the written consent of all Lenders under the Revolving Facility or such
Class of Term Loans, respectively; (iv) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent; (v) amend,
modify or waive any provision of Section 2.4 or 2.5 without the written consent
of the Swingline Lender; or (vi) amend, modify or waive any provision of
Section 3 without the written consent of each affected Issuing Lender. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Agents and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

 

-108-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Administrative Agent and the Borrower
acting together identify any ambiguity, omission, mistake, typographical error
or other defect in any provision of this Agreement or any other Loan Document,
then the Administrative Agent and the Borrower shall be permitted to amend,
modify or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

10.2. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an Issuing Lender or a
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.2; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, such notices and other communications shall be deemed
to have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Section 2 or Section 3 if such Lender or Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-109-



--------------------------------------------------------------------------------

(c) The Platform. The Borrower hereby acknowledges that (a) the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Lenders and
each Issuing Lender Borrower Materials by posting the Borrower Materials on the
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any Issuing Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
Issuing Lender and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each Issuing Lender and the Swingline
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing and
requests for Swingline Loans) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

-110-



--------------------------------------------------------------------------------

10.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, or waiver or forbearance of, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one firm of counsel to the Administrative Agent and filing and
recording fees and expenses, (b) to pay or reimburse each Lender and each Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights, privileges, powers or remedies under this Agreement,
the other Loan Documents and any such other documents, including the fees and
disbursements of one firm of counsel selected by the Administrative Agent,
together with any special or local counsel, to the Administrative Agent and,
following the occurrence and during the continuance of an Event of Default, not
more than one other firm of counsel to the Lenders (it being understood that the
Borrower shall not be obligated to reimburse any Lender (other than the
Administrative Agent as provided above) for its expenses pursuant to this clause
(b) except to the extent that an Event of Default has occurred and is continuing
at the time of any proposed amendment or waiver), (c) to pay, indemnify, and
hold each Lender and each Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, (d) if
any Event of Default shall have occurred, to pay or reimburse all reasonable
fees and expenses of a financial advisor engaged on behalf of, or for the
benefit of, the Agents and the Lenders accruing from and after the occurrence of
such Event of Default, (e) to pay, indemnify, and hold each Lender, each Agent,
their advisors and affiliates and their respective officers, directors,
trustees, employees, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of Holdings,
the Borrower any of its Subsidiaries or any of the Properties the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document,
and (f) to pay, indemnify, and hold each Indemnitee harmless from and against
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the matters described in clauses (a) through (d) above,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding, and regardless of whether such claim,
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee, whether or not any
Indemnitee is a party thereto and whether or not the Restatement Effective Date
has occurred) and the reasonable fees and expenses of legal counsel in
connection with any

 

-111-



--------------------------------------------------------------------------------

such claim, litigation, investigation or proceeding (all the foregoing in
clauses (e) and (f), collectively, the “Indemnified Liabilities”), provided,
that the Borrower shall have no obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to so
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee. All amounts due under this Section 10.5 shall be payable not later
than 15 days after written demand therefor. Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive the termination of the
Loan Documents, repayment of the Loans and all other amounts payable hereunder.
No indemnitee shall be liable for any damages arising from the use by any person
of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent arising from the gross negligence or willful misconduct of such
indemnitee as determined by a final non-appealable judgment of a court of
competent jurisdiction.

10.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section and (iii) no assignments may be made to natural persons. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (c) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Lender and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
(I) a Lender, an affiliate of a Lender, an Approved Fund (as defined below),
other than in the case of any assignment of a Revolving Commitment, or (II) if
an Event of Default under Section 8.1(a) or (g) has occurred and is continuing,
any other Person;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund or to Holdings or any of its Subsidiaries;
provided that any assignment to Holdings or any of its Subsidiaries shall be
subject to the requirements of Section 10.6(g); and

 

-112-



--------------------------------------------------------------------------------

(C) in the case of an assignment of a Revolving Commitment to a Lender that is
not already a Revolving Lender, each Issuing Lender (such consent not to be
unreasonably withheld or delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans of any Class, (x) the amount
of the Commitments or Loans of the assigning Lender subject to each such
assignment (as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
such Assignment and Assumption is delivered to the Administrative Agent) shall
not be less than $5,000,000, in the case of the Revolving Facility ($1,000,000
if the Assignee is a Lender, an affiliate of a Lender or an Approved Fund) or,
$1,000,000 in the case of Term Loans of any Class ($250,000 if the Assignee is a
Lender, an affiliate of a Lender or an Approved Fund) and (y) the Aggregate
Exposure of such assigning Lender shall not fall below $3,000,000 in the case of
the Revolving Facility ($1,000,000 if the Assignee is a Lender, an affiliate of
a Lender or an Approved Fund) or $1,000,000 in the case of in the case of Term
Loans of any Class ($250,000 if the Assignee is a Lender, an affiliate of a
Lender or an Approved Fund), unless, in each case, each of the Borrower and the
Administrative Agent otherwise consent provided that (1) no such consent of the
Borrower shall be required if an Event of Default under Section 8.1(a) or
(g) has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise agreed by the Administrative
Agent in its sole discretion);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(D) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(D) shall not (x) apply to the Swingline Lender’s rights and obligations in
respect of Swingline Loans, (y) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Classes on a non-pro rata
basis or (C) prohibit any Revolving Lender from assigning all or portion of its
Revolving Commitments with a given Revolving Termination Date (and a
proportionate amount of all Revolving Credit Extensions thereunder) separately
from its Revolving Commitments with a different Revolving Termination Date; and

 

-113-



--------------------------------------------------------------------------------

(E) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Percentage in
each of the foregoing. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

-114-



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 10.5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.17 unless such Participant complies with
Section 2.17(d).

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.

 

-115-



--------------------------------------------------------------------------------

(e) The Borrower, at the Borrower’s sole expense, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

(g) Notwithstanding anything to the contrary herein, any Lender may assign all
or any portion of its Term Loans (but not Commitments) to Holdings or any of its
Subsidiaries, but only if:

(i) no Default has occurred and is continuing or would result therefrom and,
immediately after giving effect to such Offered Voluntary Prepayment, Available
Liquidity would not be less than $250,000,000;

(ii) the assignment agreement relating to such Term Loans shall (i) identify
Holdings or the applicable Subsidiary as an Affiliate of the Borrower and
(ii) contain a customary “big boy” representation by the assignee and waiver by
the assignee of any right to make any claim against the Administrative Agent in
connection with such assignment; and

(iii) any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by Holdings or any of its Subsidiaries.

10.7. Adjustments; Setoff.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders of a particular Class, if
any Lender (a “Benefited Lender”) shall receive any payment of all or part of
the amounts owing to it hereunder, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the amounts owing to such other Lender hereunder,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the amounts owing to each such other
Lender hereunder, or shall provide such other Lenders with the benefits of any
such collateral, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated

 

-116-



--------------------------------------------------------------------------------

maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of Holdings or
the Borrower, as the case may be. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or any
other document executed in connection herewith by facsimile or electronic
transmission shall be effective as physical delivery of an original executed
counterpart hereof, including the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.

10.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10. Integration. This Agreement and the other Loan Documents represent the
agreement of Holdings, the Borrower, the Agents and the Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

10.11. GOVERNING LAW. This Agreement and the rights and obligations of the
parties under this Agreement shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.

10.12. Submission to Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the County of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

-117-



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13. Acknowledgments.

Each of Holdings and the Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither any Agent nor any Lender has any fiduciary relationship with or duty
to Holdings or the Borrower arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Agents and
Lenders, on one hand, and Holdings and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among Holdings the Borrower and the Agents and the
Lenders; and

(d) the Lenders and their affiliates may have economic interests that conflict
with those of the Borrower.

10.14. Release of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) and is hereby required to promptly take any
action requested by the Borrower having the effect of releasing any Collateral
(i) to the extent necessary to permit consummation of any disposition of such
Collateral (other than a disposition to the Borrower or any Guarantor) not
prohibited by any Loan Document, (ii) that has been consented to in accordance
with Section 10.1, (iii) consisting of assets of any Subsidiary Guarantor that
is to be released from its obligations under the Guarantee and Collateral
Agreement as provided below or (iv) under the circumstances described in
paragraph (b) below. Additionally, any Subsidiary Guarantor shall automatically
be released from its obligations under the Guarantee and Collateral Agreement
(x) upon the consummation of any transaction not prohibitted by this Agreement
that results in such Subsidiary Guarantor ceasing to be a Subsidiary of the
Borrower. (including, for the avoidance of doubt, any designation of a
Subsidiary as a Non-Recourse Subsidiary hereunder), (y) so long as no Event of
Default has occurred and is continuing or would result therefrom, at the
Borrower’s option by written notice to the Administrative Agent, so long as such
Subsidiary is a De Minimis Subsidiary and, after giving effect to such release,
the threshold set forth in the proviso to the definition of “De Minimis
Subsidiary” would not be exceeded and, (z) at the Borrower’s option by written
notice to the Administrative Agent, if such Subsidiary becomes a Specified
Excluded Subsidiary. Any such release of Collateral may be effected pursuant to
a Release or such other documentation as shall be reasonably acceptable to the
Administrative Agent.

 

-118-



--------------------------------------------------------------------------------

(b) At the Discharge Date, the Collateral shall be released from the Liens
created by the Guarantee and Collateral Agreement, and the Guarantee and
Collateral Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Guarantee and Collateral Agreement shall terminate, all without delivery of
any instrument or performance of any act by any Person.

10.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any Lender or any affiliate of any Lender or any
Approved Fund, (b) to any Transferee or prospective Transferee that agrees to
comply with the provisions of this Section, (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates who have a need to know, (d) upon the request or demand of any
Governmental Authority or at the request of any self-regulatory body, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document,
(j) to any creditor or direct or indirect contractual counterparty in swap
agreements or such creditor or contractual counterparty’s professional advisor
(so long as such contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this
Section 10.15), (k) to a Person that is an investor or prospective investor in a
Securitization that agrees that its access to information regarding the Borrower
and the Loans is solely for purposes of evaluating an investment in such
Securitization (so long as such Person agrees to be bound by the provisions of
this Section 10.15), (l) to a Person that is a trustee, collateral manager,
servicer, noteholder or secured party in a Securitization in connection with the
administration, servicing and reporting on the assets serving as collateral for
such Securitization (so long as such Person agrees to be bound by the provisions
of this Section 10.15) or (m) with such Loan Party’s prior written consent.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

-119-



--------------------------------------------------------------------------------

10.16. WAIVERS OF JURY TRIAL. Holdings, the Borrower, the Agents and the Lenders
hereby irrevocably and unconditionally waive trial by jury in any legal action
or proceeding relating to this Agreement or any other Loan Document and for any
counterclaim therein.

10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based record keeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State, Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.18. USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

10.19. EU Bail-In Provisions. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-120-



--------------------------------------------------------------------------------

10.20. Intercreditor Agreements.

(a) Each Lender (and, by its acceptance of the benefits of the Guarantee and
Collateral Agreement, each other Secured Party) hereunder agrees that it will be
bound by and will take no actions contrary to the provisions of a First Lien
Intercreditor Agreement and any other intercreditor agreement specifically
contemplated by this Agreement and (iii) authorizes and instructs the
Administrative Agent to enter into a First Lien Intercreditor Agreement, in each
case as Administrative Agent and on behalf of such Lender or other Secured
Party.

(b) Each Lender authorizes the Administrative Agent to enter into any amendment
or supplement to a First Lien Intercreditor Agreement and any other
intercreditor agreement specifically contemplated by this Agreement (i) in order
to include appropriately the holders of the secured Indebtedness secured by a
Lien permitted by this Agreement on the basis described herein or (ii) that is
otherwise consented to by the Required Lenders.

 

-121-